Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 1 of 197
                                        Case
                                          Case
                                             3:15-cv-01755-SK
                                                3:15-cv-01755-SKDocument
                                                                  Document
                                                                         134-2
                                                                           81 Filed
                                                                               Filed 09/22/17
                                                                                     12/28/20 Page
                                                                                              Page 12 of
                                                                                                      of 4197




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SADIE S. SHAW,                                        Case No.15-cv-01755-JD
                                                        Plaintiff,
                                   8
                                                                                              ORDER RE MOTION TO DISMISS
                                                 v.                                           SECOND AMENDED COMPLAINT
                                   9

                                  10    OCWEN LOAN SERVICING, LLC, et al.,                    Re: Dkt. No. 69
                                                        Defendants.
                                  11

                                  12           Plaintiff Sadie Shaw has sued defendant Ocwen Loan Servicing, LLC (“Ocwen”) for
Northern District of California
 United States District Court




                                  13   improperly foreclosing on her house. Shaw started this case pro se, but she has been represented

                                  14   by an attorney since April 2016 and through the drafting of the second amended complaint, which

                                  15   Shaw incorrectly calls a third amended complaint. Ocwen moves to dismiss under Federal Rule of

                                  16   Civil Procedure 12(b)(6). The motion is granted and denied in part.

                                  17                                                DISCUSSION

                                  18           To meet the pleading requirements of Rule 8(a) and to survive a Rule 12(b)(6) motion to

                                  19   dismiss, a claim must provide “a short and plain statement . . . showing that the pleader is entitled

                                  20   to relief,” Fed. R. Civ. P. 8(a)(2), including “enough facts to state a claim . . . that is plausible on

                                  21   its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face

                                  22   if, accepting all factual allegations as true and construing them in the light most favorable to the

                                  23   plaintiff, the Court can reasonably infer that the defendant is liable for the misconduct alleged.

                                  24   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The plausibility analysis is context-specific and

                                  25   requires the reviewing court to draw on its judicial experience and common sense. Id. at 679.

                                  26   I.      CALIFORNIA CIVIL CODE SECTION 2923.55
                                  27           California Civil Code Section 2923.55 requires that a mortgage servicer contact the

                                  28   borrower “in person or by telephone in order to assess the borrower’s financial situation and
                                        Case
                                          Case
                                             3:15-cv-01755-SK
                                                3:15-cv-01755-SKDocument
                                                                  Document
                                                                         134-2
                                                                           81 Filed
                                                                               Filed 09/22/17
                                                                                     12/28/20 Page
                                                                                              Page 23 of
                                                                                                      of 4197




                                   1   explore options for the borrower to avoid foreclosure” thirty days prior to recording a notice of

                                   2   default. If a trustee’s deed upon sale has already been recorded, a mortgage servicer, mortgagee,

                                   3   trustee, beneficiary, or authorized agent shall be liable to a borrower for actual economic damages

                                   4   resulting from a material violation of Section 2923.55. Cal. Civ. Code § 2924.12(b).

                                   5          Shaw alleges that Ocwen violated Section 2923.55 by failing to contact her before

                                   6   recording a notice of default. However, she admits that she was “in constant communication with

                                   7   counsel for OCWEN to discuss a modification of the Mortgage Loan,” and that she applied for

                                   8   two loan modifications. Dkt. No. 67 at 12, 14. This puts into serious doubt both Shaw’s claim

                                   9   that notice was deficient and her claim that any deficiency is material. Knapp v. Dougherty, 123

                                  10   Cal. App. 4th. 76, 93-94 (2004). But since it is possible that Shaw can amend to make the

                                  11   requisite showing of materiality, the Court dismisses this claim with leave to amend. See

                                  12   Gompper v. VISX, Inc., 298 F.3d 893, 898 (9th Cir. 2002).
Northern District of California
 United States District Court




                                  13   II.    CALIFORNIA CIVIL CODE SECTION 2923.6
                                  14          California Civil Code Section 2923.6(c) provides that if a mortgage servicer offers a first

                                  15   lien loan modification, and the borrower has submitted a complete application, the mortgage

                                  16   servicer “shall not record a notice of default, notice of sale, or conduct a trustee’s sale” while the

                                  17   application is pending unless certain requirements are met. If the application for loan modification

                                  18   is denied, the borrower must be given a 30-day period to appeal the denial. Cal. Civ.

                                  19   Code §§ 2923.6(d), (e).

                                  20          Shaw alleges that the first notice of default was mailed on March 11, 2015. Dkt. No. 67

                                  21   at 6. Shaw also alleges that at some point before then, Ocwen denied her loan modification

                                  22   application. Without alleging that this denial occurred fewer than thirty-one days before the notice

                                  23   of default was mailed, Shaw fails to plausibly allege a violation of Section 2923.6(c).

                                  24   Consequently, the Court dismisses this claim. Shaw will be granted leave to amend to allege a

                                  25   clear timeline of any loan modification applications and any notices of default.

                                  26   III.   THE UNFAIR COMPETITION LAW (UCL)
                                  27          The Court’s prior dismissal order granted Shaw leave to add a claim under the UCL, Cal.

                                  28   Bus. & Prof. Code §§ 17200 et seq., “predicated only on the remaining violations of California
                                                                                          2
                                        Case
                                          Case
                                             3:15-cv-01755-SK
                                                3:15-cv-01755-SKDocument
                                                                  Document
                                                                         134-2
                                                                           81 Filed
                                                                               Filed 09/22/17
                                                                                     12/28/20 Page
                                                                                              Page 34 of
                                                                                                      of 4197




                                   1   Civil Code set forth in this Order” -- namely, the HBOR violations alleged in Counts One and

                                   2   Two. Because Counts One and Two are dismissed with leave to amend, so too is Count Three.

                                   3   IV.    NEGLIGENCE
                                   4          “[T]o recover on a theory of negligence, Plaintiffs must prove duty, breach, causation, and

                                   5   damages.” Truong v. Nguyen, 156 Cal. App. 4th 865, 875 (2007). Ocwen vigorously denies that

                                   6   it owes a duty of care “to offer, consider, or approve a loan modification.” Badame v. J.P.

                                   7   Morgan Chase Bank, N.A., 641 Fed. Appx. 707, 709 (9th Cir. 2016). That may be true, but

                                   8   Ocwen “does owe a duty to a borrower to not make material misrepresentations about the status of

                                   9   an application for a loan modification.” Lueras v. BAC Home Loans Servicing, LP, 221 Cal. App.

                                  10   4th 49, 68 (2013). “In California, the test for determining whether a financial institution owes a

                                  11   duty of care to a borrower-client involves the balancing of various factors, among which are [1]

                                  12   the extent to which the transaction was intended to affect the plaintiff, [2] the foreseeability of
Northern District of California
 United States District Court




                                  13   harm to him, [3] the degree of certainty that the plaintiff suffered injury, [4] the closeness of the

                                  14   connection between the defendant’s conduct and the injury suffered, [5] the moral blame attached

                                  15   to the defendant's conduct, and [6] the policy of preventing future harm.” Nymark v. Heart Fed.

                                  16   Savings & Loan Assn., 231 Cal. Appl. 3d 1089, 1098 (1991) (internal quotation marks omitted).

                                  17          All six factors -- and particularly the last two -- counsel in favor of finding here a duty of

                                  18   care not to induce a borrower to miss mortgage payments with false or misleading promises.

                                  19   Shaw alleges that counsel for Ocwen repeatedly instructed her to miss her mortgage payments “in

                                  20   order to be approved for” a loan modification; that she missed payments in reliance on these

                                  21   instructions; that her loan modification application was nonetheless denied; and that her account

                                  22   was consequently put into default. Dkt. No. 67 at 4-5, 21. Because this plausibly establishes a

                                  23   negligence claim based on material misrepresentation, Count Four survives the motion to dismiss.

                                  24   V.     WRONGFUL FORECLOSURE
                                  25          A wrongful foreclosure is a common law tort claim to set aside a foreclosure sale -- or an

                                  26   action for damages resulting from the sale -- on the basis that the foreclosure was improper.

                                  27   Sciarratta v. U.S. Bank Nat’l Ass’n, 247 Cal. App. 4th 552, 561 (2016). Under California law, the

                                  28   elements of a wrongful foreclosure cause of action are: (1) the trustee or mortgagee caused an
                                                                                          3
                                        Case
                                          Case
                                             3:15-cv-01755-SK
                                                3:15-cv-01755-SKDocument
                                                                  Document
                                                                         134-2
                                                                           81 Filed
                                                                               Filed 09/22/17
                                                                                     12/28/20 Page
                                                                                              Page 45 of
                                                                                                      of 4197




                                   1   illegal, fraudulent, or willfully oppressive sale of real property pursuant to a power of sale in a

                                   2   mortgage or deed of trust; (2) the party attacking the sale was prejudiced or harmed; and (3) in

                                   3   cases where the trustor or mortgagor challenges the sale, the trustor or mortgagor tendered the

                                   4   amount of the secured indebtedness or was excused from tendering. Id. at 562. “Mere technical

                                   5   violations of the foreclosure process will not give rise to a tort claim; the foreclosure must have

                                   6   been entirely unauthorized on the facts of the case.” Id. (internal quotation marks omitted).

                                   7            Shaw has not pled facts sufficient to plausibly show that she tendered the amount of the

                                   8   indebtedness or that she was excused from tendering. The conclusory statement that “the amount

                                   9   in alleged arrearages were submitted and tendered on each monthly billing cycle,” Dkt. No. 67 at

                                  10   7, is not enough under Twombly and Iqbal. Consequently, this claim is dismissed with leave to

                                  11   amend.

                                  12                                                  CONCLUSION
Northern District of California
 United States District Court




                                  13            Counts One, Two, Three, and Five are dismissed with leave to amend. The motion to

                                  14   dismiss is denied as to Count Four. Shaw may file an amended complaint by October 13, 2017

                                  15   that is consistent with this and the prior dismissal order. Because that will be Shaw’s third

                                  16   amended complaint, further amendment is highly unlikely to be permitted.

                                  17            IT IS SO ORDERED.

                                  18   Dated: September 22, 2017

                                  19

                                  20
                                                                                                      JAMES DONATO
                                  21                                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 6 of 197
                                            Case
                                             Case3:15-cv-01755-SK
                                                   3:15-cv-01755-SK Document
                                                                     Document134-2
                                                                              104 Filed
                                                                                   Filed 10/24/18
                                                                                         12/28/20 Page
                                                                                                  Page 17 of
                                                                                                          of 10
                                                                                                             197



                                       1   BRYAN CAVE LEIGHTON PAISNER LLP
                                           Tracy M. Talbot, California Bar No. 259786
                                       2   Alexandra C. Whitworth, California Bar No. 303046
                                           Douglas A. Alvarez, California Bar No. 318919
                                       3   Three Embarcadero Center, 7th Floor
                                           San Francisco, CA 94111-4070
                                       4   Telephone:    (415) 675-3400
                                           Facsimile:    (415) 675-3434
                                       5   Email:        tracy.talbot@bclplaw.com
                                                         alex.whitworth@bclplaw.com
                                       6                 doug.alvarez@bclplaw.com
                                       7
                                           Attorneys for Defendant
                                       8   OCWEN LOAN SERVICING, LLC
                                       9
                                      10                              UNITED STATES DISTRICT COURT
THREE EMBARCADERO CENTER, 7TH FLOOR




                                                                     NORTHERN DISTRICT OF CALIFORNIA
  BRYAN CAVE LEIGHTON PASINER LLP




                                      11
      SAN FRANCISCO, CA 94111




                                      12
                                           SADIE S. SHAW,                                  Case No. 3:15-CV-01755-JD
                                      13
                                                        Plaintiff,                         Hon. Judge James Donato
                                      14         v.
                                                                                           DEFENDANT OCWEN LOAN
                                      15   JPMORGAN CHASE BANK, N.A. FKA                   SERVICING, LLC’S ANSWER TO
                                           EMC, as Trustee; OCWEN LOAN                     PLAINTIFF’S THIRD AMENDED
                                      16   SERVICING, LLC; MORTGAGE                        COMPLAINT
                                           ELECTRONIC REGISTRATION SYSTEMS,
                                      17   INC.; and DOES I THROUGH 10
                                           INCLUSIVE;
                                      18                                                   Complaint Filed: April 17, 2015
                                                        Defendants.                        Trial Date: Not Assigned
                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27
                                      28


                                                          OCWEN’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                            Case
                                             Case3:15-cv-01755-SK
                                                   3:15-cv-01755-SK Document
                                                                     Document134-2
                                                                              104 Filed
                                                                                   Filed 10/24/18
                                                                                         12/28/20 Page
                                                                                                  Page 28 of
                                                                                                          of 10
                                                                                                             197



                                       1          Defendant OCWEN LOAN SERVICING, LLC (“Defendant”) hereby answers the Third
                                       2   Amended Complaint of Plaintiff SADIE S. SHAW (“the Complaint”) and responds as follows:
                                       3                                     NATURE OF THE ACTION
                                       4          1.      Defendant admits that this matter has been pending for nearly three years.
                                       5   Defendant denies the remaining allegations in Paragraph 1 of the Complaint.
                                       6          2.      Defendant admits that Plaintiff was the owner of the real property located at 388
                                       7   51st Street, Oakland, CA 94609 (“Subject Property”). Defendant lacks information and belief
                                       8   sufficient to answer the remaining allegations in Paragraph 2 of the Complaint and on that basis
                                       9   denies the allegations.
                                      10                                     The Original Loan and Note
                                      11          3.      Defendant admits the allegations in Paragraph 3 of the Complaint.
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      12          4.      Defendant lacks information and belief sufficient to answer the allegations in
      SAN FRANCISCO, CA 94111




                                      13   Paragraph 4 of the Complaint and on that basis denies the allegations.
                                      14          5.      Defendant lacks information and belief sufficient to answer the allegations in
                                      15   Paragraph 5 of the Complaint and on that basis denies the allegations.
                                      16          6.       Defendant lacks information and belief sufficient to answer the allegations in
                                      17   Paragraph 6 of the Complaint and on that basis denies the allegations.
                                      18          7.      Defendant lacks information and belief sufficient to answer the allegations in
                                      19   Paragraph 7 of the Complaint and on that basis denies the allegations.
                                      20          8.      Defendant asserts that this paragraph is a conclusion of law or argument, to which
                                      21   no answer is required.
                                      22          9.      Defendant asserts that this paragraph is a conclusion of law or argument, to which
                                      23   no answer is required.
                                      24          10.     Defendant asserts that this paragraph is a conclusion of law or argument, to which
                                      25   no answer is required.
                                      26          11.     Defendant denies the allegations in Paragraph 11.
                                      27
                                      28
                                                             OCWEN’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                                                            2
                                            Case
                                             Case3:15-cv-01755-SK
                                                   3:15-cv-01755-SK Document
                                                                     Document134-2
                                                                              104 Filed
                                                                                   Filed 10/24/18
                                                                                         12/28/20 Page
                                                                                                  Page 39 of
                                                                                                          of 10
                                                                                                             197



                                       1                                               PARTIES
                                       2          12.     Defendant admits that Plaintiff was the owner of the Subject Property. Defendant
                                       3   lacks information and belief sufficient to answer the remaining allegations in Paragraph 12 and on
                                       4   that basis denies the allegations.
                                       5          13.     Defendant admits the allegations in Paragraph 13 of the Complaint.
                                       6          14.     Defendant admits the allegations in Paragraph 14 of the Complaint.
                                       7          15.     Defendant lacks information and belief sufficient to answer the allegations in
                                       8   Paragraph 15 of the Complaint and on that basis denies the allegations.
                                       9          16.     Defendant asserts that this paragraph is a conclusion of law or argument, to which
                                      10   no answer is required.
                                      11          17.     Defendant asserts that this paragraph is a conclusion of law or argument, to which
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      12   no answer is required.
      SAN FRANCISCO, CA 94111




                                      13                                        JURISDICTION AND VENUE
                                      14          18.     Defendant asserts that this paragraph is a conclusion of law or argument, to which
                                      15   no answer is required.
                                      16          19.     Defendant lacks information and belief sufficient to answer the allegations in
                                      17   Paragraph 19 of the Complaint and on that basis denies the allegations.
                                      18          20.     Defendant admits the allegations in Paragraph 20 of the Complaint.
                                      19          21.     Defendant asserts that this paragraph is a conclusion of law or argument, to which
                                      20   no answer is required.
                                      21          22.     Defendant admits the allegations in Paragraph 22 of the Complaint.
                                      22          23.     Defendant asserts that this paragraph is a conclusion of law or argument, to which
                                      23   no answer is required.
                                      24          24.     Defendant lacks information and belief sufficient to answer the allegations in
                                      25   Paragraph 24 of the Complaint and on that basis denies the allegations.
                                      26          25.     Defendant asserts that this paragraph is a conclusion of law or argument, to which
                                      27   no answer is required.
                                      28
                                                              OCWEN’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                                                           3
                                           Case
                                             Case
                                                3:15-cv-01755-SK
                                                  3:15-cv-01755-SKDocument
                                                                    Document
                                                                           134-2
                                                                             104 Filed
                                                                                 Filed 12/28/20
                                                                                       10/24/18 Page
                                                                                                Page 10
                                                                                                     4 ofof10
                                                                                                            197



                                       1                  The 2013 Complaint, the 2015 Complaint and Loan Modification(s)
                                       2          26.      Defendant admits the allegations in Paragraph 26 of the Complaint.
                                       3          27.      Defendant lacks information and belief sufficient to answer the allegations in
                                       4   Paragraph 27 of the Complaint and on that basis denies the allegations.
                                       5          28.      Defendant lacks information and belief sufficient to answer the allegations in
                                       6   Paragraph 28 of the Complaint and on that basis denies the allegations.
                                       7          29.      Defendant lacks information and belief sufficient to answer the allegations in
                                       8   Paragraph 29 of the Complaint and on that basis denies the allegations.
                                       9          30.      Defendant admits it filed a Rule 12(b)(6) motion to dismiss Plaintiff’s Complaint in
                                      10   the case no. 4:13-cv-03165-KAW on November 7, 2013. Defendant lacks information and belief
                                      11   sufficient to answer the remaining allegations in Paragraph 30 of the Complaint and on that basis
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      12   denies the allegations.
      SAN FRANCISCO, CA 94111




                                      13          31.      Defendant lacks information and belief sufficient to answer the allegations in
                                      14   Paragraph 31 of the Complaint and on that basis denies the allegations.
                                      15          32.      Defendant denies each and every allegation in Paragraph 32 of the Complaint.
                                      16          33.      Defendant denies each and every allegation in Paragraph 33 of the Complaint.
                                      17          34.      Defendant lacks information and belief sufficient to answer the allegations in
                                      18   Paragraph 34 of the Complaint and on that basis denies the allegations.
                                      19          35.      Defendant admits the “2013 case” was dismissed without prejudice after Plaintiff
                                      20   failed to respond to the motion to dismiss. Defendant lacks information and belief sufficient to
                                      21   answer the remaining allegations in Paragraph 35 of the Complaint and on that basis denies the
                                      22   allegations.
                                      23          36.      Defendant lacks information and belief sufficient to answer the allegations in
                                      24   Paragraph 36 of the Complaint and on that basis denies the allegations.
                                      25          37.      Defendant lacks information and belief sufficient to answer the allegations in
                                      26   Paragraph 37 of the Complaint and on that basis denies the allegations.
                                      27
                                      28
                                                              OCWEN’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                                                            4
                                           Case
                                             Case
                                                3:15-cv-01755-SK
                                                  3:15-cv-01755-SKDocument
                                                                    Document
                                                                           134-2
                                                                             104 Filed
                                                                                 Filed 12/28/20
                                                                                       10/24/18 Page
                                                                                                Page 11
                                                                                                     5 ofof10
                                                                                                            197



                                       1          38.     Defendant lacks information and belief sufficient to answer the allegations in
                                       2   Paragraph 38 of the Complaint and on that basis denies the allegations.
                                       3          39.     Defendant lacks information and belief sufficient to answer the allegations in
                                       4   Paragraph 39 of the Complaint and on that basis denies the allegations.
                                       5          40.     Defendant lacks information and belief sufficient to answer the allegations in
                                       6   Paragraph 40 of the Complaint and on that basis denies the allegations.
                                       7          41.     Defendant admits that the amount of arrearages were less than $10,000.00 on
                                       8   March 1, 2014.      Defendant lacks information and belief sufficient to answer the remaining
                                       9   allegations in Paragraph 41 of the Complaint and on that basis denies the allegations.
                                      10          42.     Defendant admits that a Substitution of Trustee was recorded in the Alameda
                                      11   County Recorder’s Office on March 13, 2015, whereby the Law Offices of Les Zieve, as Trustee,
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      12   was substituted as the new foreclosure trustee. Defendant admits that a Notice of Default dated
      SAN FRANCISCO, CA 94111




                                      13   March 11, 2015, was mailed to Plaintiff.
                                      14          43.     Defendant admits the allegations in Paragraph 43 of the Complaint.
                                      15          44.     Defendant lacks information and belief sufficient to answer the allegations in
                                      16   Paragraph 44 of the Complaint and on that basis denies the allegations.
                                      17          45.     Defendant lacks information and belief sufficient to answer the allegations in
                                      18   Paragraph 45 of the Complaint and on that basis denies the allegations.
                                      19          46.     Defendant denies the allegations in Paragraph 46 of the Complaint.
                                      20          47.     Defendant admits that Plaintiff filed the instant action in April 2015. Defendant
                                      21   lacks information and belief sufficient to answer the remaining allegations in Paragraph 47 and on
                                      22   that basis denies the allegations.
                                      23          48.     Defendant admits the allegations in Paragraph 48 of the Complaint.
                                      24          49.     Defendant admits that Plaintiff filed a “Response to Order on Motion to Dismiss,”
                                      25   which was purportedly an amended complaint. (ECF No. 41.)
                                      26          50.     Defendant lacks information and belief sufficient to answer the allegations in
                                      27   Paragraph 50 of the Complaint and on that basis denies the allegations.
                                      28
                                                              OCWEN’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                                                            5
                                           Case
                                             Case
                                                3:15-cv-01755-SK
                                                  3:15-cv-01755-SKDocument
                                                                    Document
                                                                           134-2
                                                                             104 Filed
                                                                                 Filed 12/28/20
                                                                                       10/24/18 Page
                                                                                                Page 12
                                                                                                     6 ofof10
                                                                                                            197



                                       1          51.       Defendant lacks information and belief sufficient to answer the allegations in
                                       2   Paragraph 51 of the Complaint and on that basis denies the allegations.
                                       3                                      The Foreclosure Proceedings
                                       4          52.       Defendant admits that a Notice of Default was recorded on March 13, 2015, and a
                                       5   Notice of Trustee’s Sale was recorded on June 24, 2015. Defendant lacks information and belief
                                       6   sufficient to answer the remaining allegations in Paragraph 52 of the Complaint and on that basis
                                       7   denies the allegations.
                                       8          53.       Defendant admits that a Substitution of Trustee was recorded in Alameda County
                                       9   on or about March 13, 2015, whereby the Law Office of Les Zieve, as Trustee, was substituted as
                                      10   the new foreclosure trustee. Defendant lacks information and belief sufficient to answer the
                                      11   remaining allegations in Paragraph 53 of the Complaint and on that basis denies the allegations.
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      12          54.       Defendant lacks information and belief sufficient to answer the allegations in
      SAN FRANCISCO, CA 94111




                                      13   Paragraph 54 of the Complaint and on that basis denies the allegations.
                                      14          55.       Defendant lacks information and belief sufficient to answer the allegations in
                                      15   Paragraph 55 of the Complaint and on that basis denies the allegations.
                                      16          56.       Defendant denies the allegations in Paragraph 56.
                                      17          57.       Defendant admits that a Notice of Default and Substitution of Trustee were
                                      18   recorded on March 13, 2015. Defendant lacks information and belief sufficient to answer the
                                      19   remaining allegations in Paragraph 57 of the Complaint and on that basis denies the allegations.
                                      20          58.       Defendant admits that a Notice of Trustee’s Sale was recorded on June 24, 2015,
                                      21   due to Plaintiff’s ongoing default. Defendant denies the remaining allegations in Paragraph 58 of
                                      22   the Complaint.
                                      23          59.       Defendant admits the allegations in Paragraph 59 of the Complaint.
                                      24          60.       Defendant denies the allegations in Paragraph 60 of the Complaint.
                                      25          61.       Defendant asserts that this paragraph is a conclusion of law or argument, to which
                                      26   no answer is required.
                                      27
                                      28
                                                               OCWEN’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                                                             6
                                           Case
                                             Case
                                                3:15-cv-01755-SK
                                                  3:15-cv-01755-SKDocument
                                                                    Document
                                                                           134-2
                                                                             104 Filed
                                                                                 Filed 12/28/20
                                                                                       10/24/18 Page
                                                                                                Page 13
                                                                                                     7 ofof10
                                                                                                            197



                                       1          62.     Defendant lacks information and belief sufficient to answer the allegations in
                                       2   Paragraph 62 of the Complaint and on that basis denies the allegations.
                                       3          63.     Defendant denies the allegations in Paragraph 63 of the Complaint.
                                       4          64.     Defendant denies the allegations in Paragraph 64 of the Complaint.
                                       5          65.     Defendant denies the allegations in Paragraph 65 of the Complaint.
                                       6          66.     Defendant denies the allegations in Paragraph 66 of the Complaint.
                                       7          67.     Defendant denies the allegations in Paragraph 67 of the Complaint.
                                       8          68.     Defendant lacks information and belief sufficient to answer the allegations in
                                       9   Paragraph 68 of the Complaint and on that basis denies the allegations.
                                      10          69.     Defendant lacks information and belief sufficient to answer the allegations in
                                      11   Paragraph 69 of the Complaint and on that basis denies the allegations.
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      12          70.     Defendant lacks information and belief sufficient to answer the allegations in
      SAN FRANCISCO, CA 94111




                                      13   Paragraph 70 of the Complaint and on that basis denies the allegations.
                                      14          71.     Defendant denies the allegations in Paragraph 71 of the Complaint.
                                      15          72.     Defendant denies the allegations in Paragraph 72 of the Complaint.
                                      16          73.     Defendant lacks information and belief sufficient to answer the allegations in
                                      17   Paragraph 73 of the Complaint and on that basis denies the allegations.
                                      18                                CAUSE OF ACTION – NEGLIGENCE
                                      19          74.     Defendant incorporates by reference all of the above Paragraphs in this Answer as
                                      20   though fully set forth herein.
                                      21          75.     Defendant asserts that this paragraph is a conclusion of law or argument, to which
                                      22   no answer is required.
                                      23          76.     Defendant asserts that this paragraph is a conclusion of law or argument, to which
                                      24   no answer is required.
                                      25          77.     Defendant lacks information and belief sufficient to answer the allegations in
                                      26   Paragraph 77 of the Complaint and on that basis denies the allegations.
                                      27
                                      28
                                                              OCWEN’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                                                           7
                                           Case
                                             Case
                                                3:15-cv-01755-SK
                                                  3:15-cv-01755-SKDocument
                                                                    Document
                                                                           134-2
                                                                             104 Filed
                                                                                 Filed 12/28/20
                                                                                       10/24/18 Page
                                                                                                Page 14
                                                                                                     8 ofof10
                                                                                                            197



                                       1          78.     Defendant lacks information and belief sufficient to answer the allegations in
                                       2   Paragraph 78 of the Complaint and on that basis denies the allegations.
                                       3          79.     Defendant lacks information and belief sufficient to answer the allegations in
                                       4   Paragraph 79 of the Complaint and on that basis denies the allegations.
                                       5          80.     Defendant lacks information and belief sufficient to answer the allegations in
                                       6   Paragraph 80 of the Complaint and on that basis denies the allegations.
                                       7          81.     Defendant lacks information and belief sufficient to answer the allegations in
                                       8   Paragraph 81 of the Complaint and on that basis denies the allegations.
                                       9          82.     Defendant lacks information and belief sufficient to answer the allegations in
                                      10   Paragraph 82 of the Complaint and on that basis denies the allegations.
                                      11          83.     Defendant denies the allegations in Paragraph 83 of the Complaint.
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      12          84.     Defendant denies the allegations in Paragraph 84 of the Complaint.
      SAN FRANCISCO, CA 94111




                                      13          85.     Defendant denies the allegations in Paragraph 85 of the Complaint.
                                      14          86.     Defendant denies the allegations in Paragraph 86 of the Complaint.
                                      15          87.     Defendant admits that it had possession of certain confidential information of
                                      16   Plaintiff’s because Plaintiff had voluntarily provided said information to Defendant when
                                      17   Defendant was servicing Plaintiff’s loan. Defendant denies the remaining allegations in Paragraph
                                      18   87 of the Complaint.
                                      19          88.     Defendant denies the allegations in Paragraph 88 of the Complaint.
                                      20          89.     Defendant denies the allegations in Paragraph 89 of the Complaint.
                                      21          90.     Defendant denies the allegations in Paragraph 90 of the Complaint.
                                      22                                       AFFIRMATIVE DEFENSES
                                      23                                   FIRST AFFIRMATIVE DEFENSE
                                      24                                         (Failure to State a Claim)
                                      25          1.    The Complaint and the purported cause of action alleged therein fails to state facts
                                      26   sufficient to constitute a cause of action.
                                      27                                 SECOND AFFIRMATIVE DEFENSE
                                      28
                                                              OCWEN’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                                                             8
                                           Case
                                             Case
                                                3:15-cv-01755-SK
                                                  3:15-cv-01755-SKDocument
                                                                    Document
                                                                           134-2
                                                                             104 Filed
                                                                                 Filed 12/28/20
                                                                                       10/24/18 Page
                                                                                                Page 15
                                                                                                     9 ofof10
                                                                                                            197



                                       1                                             (Acts of Others)
                                       2          2.    If Plaintiff sustained any loss, injury, damage or detriment, such loss, injury, damage
                                       3   or detriment was actually and proximately caused or contributed to by the negligence and/or
                                       4   careless actions or omissions to act and/or other tortious conduct and/or intentional wrongdoing
                                       5   and/or statutory violations of Plaintiff and/or persons or entities other than Defendant.
                                       6                                  THIRD AFFIRMATIVE DEFENSE
                                       7                                           (Lack of Standing)
                                       8          3.    Plaintiff lacks standing to sue because Plaintiff has not suffered any actual damages.
                                       9                                FOURTH AFFIRMATIVE DEFENSE
                                      10                                          (Offset/Recoupment)
                                      11          4.    Any damages otherwise recoverable by Plaintiff are offset, in whole or in part, by
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      12   amounts owed to Defendant, and Defendant is entitled to recoup such amount.
      SAN FRANCISCO, CA 94111




                                      13                                  FIFTH AFFIRMATIVE DEFENSE
                                      14                                         (Reservation of Rights)
                                      15          5.    Defendant has not knowingly or intentionally waived any applicable defenses and
                                      16   reserves the right to assert and rely on such other applicable defenses as may become available or
                                      17   apparent during its investigation and discovery in this matter. Defendant further reserves the right
                                      18   to amend its answer and defenses accordingly.
                                      19                                        PRAYER FOR RELIEF
                                      20          WHEREFORE, Defendant prays for judgment as follows:
                                      21          1.      That Plaintiff take nothing by Plaintiff’s Complaint;
                                      22          2.      That Plaintiff’s Complaint be dismissed in its entirety;
                                      23          3.      That judgment be entered in favor of Defendant;
                                      24          4.      For Defendant’s costs of suit incurred in this action;
                                      25          5.      For Defendant’s reasonable attorneys’ fees, as may be allowed by law; and
                                      26          6.      For such other and further relief as the Court may deem just and proper.
                                      27
                                      28
                                                             OCWEN’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                                                             9
                                           Case
                                            Case3:15-cv-01755-SK
                                                  3:15-cv-01755-SK Document
                                                                    Document134-2
                                                                             104 Filed
                                                                                  Filed 10/24/18
                                                                                        12/28/20 Page
                                                                                                 Page 10
                                                                                                      16 of
                                                                                                         of 10
                                                                                                            197



                                       1
                                           Dated: October 24, 2018              BRYAN CAVE LEIGHTON PAISNER LLP
                                       2                                        Tracy M. Talbot
                                                                                Alexandra C. Whitworth
                                       3                                        Douglas A. Alvarez
                                       4

                                       5                                        By: /s/ Douglas A. Alvarez
                                                                                        Douglas A. Alvarez
                                       6                                                Attorneys for Defendant
                                                                                        OCWEN LOAN SERVICING, LLC
                                       7

                                       8

                                       9
                                      10

                                      11
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      12
      SAN FRANCISCO, CA 94111




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18
                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27
                                      28
                                                          OCWEN’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                                                   10
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 17 of 197
     Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 18 of 197




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

 _______________________________________
                                           )
CONSUMER FINANCIAL PROTECTION              )
BUREAU,                                    )
1700 G Street, NW                          )
Washington, DC 20552                       )
                                           )
THE STATE OF ALABAMA,                      )
Alabama Attorney General’s Office          )
501 Washington Avenue                      )
Montgomery, AL 36130                       )
                                           )
THE STATE OF ALASKA,                       )
Alaska Attorney General’s Office           )
           th
1031 W. 4 Avenue, Ste. 200                 )
Anchorage, AK 99501                        )
                                           )
THE STATE OF ARIZONA,                      )
Arizona Attorney General’s Office          )
1275 W. Washington                         )
Phoenix, AZ 85007                          )
                                           )
THE STATE OF ARKANSAS,                     )
Office of the Attorney General             )
323 Center Street, Suite 200               )
Little Rock, AK 72201                      )
                                           )
THE STATE OF CALIFORNIA,                   )
California Attorney General’s Office       )
455 Golden Gate Avenue, Ste. 11000         )
San Francisco, CA 94102-7007               )
                                           )
THE STATE OF COLORADO,                     )
Colorado Attorney General’s Office         )
Ralph L. Carr Colorado Judicial Center     )
1300 Broadway, 7th Floor                   )
Denver, CO 80203                           )
                                           )
THE STATE OF CONNECTICUT,                  )
Office of the Connecticut Attorney General )
55 Elm Street, P.O. Box 120                )
Hartford, CT 06141-0120                    )
                                           )
      Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 19 of 197




THE STATE OF DELAWARE,                    )
Delaware Attorney General’s Office        )
820 N. French Street                      )
Wilmington, DE 19801                      )
                                          )
THE STATE OF FLORIDA,                     )
Department of Legal Affairs               )
Office of the Attorney General            )
3507 E. Frontage Road, Suite 325          )
Tampa, FL 33607                           )
                                          )
THE STATE OF GEORGIA,                     )
Georgia Department of Law                 )
40 Capitol Square, S.W.                   )
Atlanta, GA 30334                         )
                                          )
THE STATE OF HAWAII,                      )
Department of the Attorney General        )
425 Queen Street                          )
Honolulu, HI 96813                        )
                                          )
THE STATE OF IDAHO,                       )
Office of the Idaho Attorney General      )
700 W. Jefferson St.                      )
P.O. Box 83720                            )
Boise, ID 83720-0010                      )
                                          )
THE STATE OF ILLINOIS,                    )
Office of the Illinois Attorney General   )
500 South Second Street                   )
Springfield, IL 62706                     )
                                          )
THE STATE OF INDIANA,                     )
Indiana Office of the Attorney General    )
302 West Washington St., IGCS 5th Fl.     )
Indianapolis, IN 46204                    )
                                          )
THE STATE OF IOWA,                        )
Iowa Attorney General’s Office            )
1305 E. Walnut St.                        )
Des Moines, IA 50319                      )
                                          )
THE STATE OF KANSAS,                      )
Office of the Kansas Attorney General     )
120 SW 10th Avenue, 2nd Floor             )
Topeka, KS 66612                          )

                                          2
      Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 20 of 197




                                             )
THE COMMONWEALTH                             )
OF KENTUCKY,                                 )
Office of the Attorney General of Kentucky   )
State Capitol, Suite 118                     )
700 Capital Avenue                           )
Frankfort, KY 40601-3449                     )
                                             )
THE STATE OF LOUISIANA,                      )
Louisiana Attorney General’s Office          )
1885 N. Third Street                         )
Baton Rouge, LA 70802                        )
                                             )
THE STATE OF MAINE,                          )
Maine Attorney General’s Office              )
Burton Cross Office Building, 6th Floor      )
111 Sewall Street                            )
Augusta, ME 04330                            )
                                             )
THE STATE OF MARYLAND,                       )
Office of the Attorney General of Maryland   )
200 Saint Paul Place                         )
Baltimore, MD 21202                          )
                                             )
THE COMMONWEALTH                             )
OF MASSACHUSETTS,                            )
Massachusetts Attorney General’s Office      )
One Ashburton Place                          )
Boston, MA 02108                             )
                                             )
THE STATE OF MICHIGAN,                       )
Michigan Department of Attorney General      )
525 W. Ottawa Street                         )
PO Box 30755                                 )
Lansing, MI 48909                            )
                                             )
THE STATE OF MINNESOTA,                      )
Minnesota Attorney General’s Office          )
445 Minnesota Street, Suite 1200             )
St. Paul, MN 55101-2130                      )
                                             )
THE STATE OF MISSISSIPPI,                    )
Mississippi Attorney General’s Office        )
Post Office Box 22947                        )
Jackson, MS 39225-2947                       )
                                             )

                                             3
      Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 21 of 197




THE STATE OF MISSOURI,                      )
Missouri Attorney General’s Office          )
PO Box 899                                  )
Jefferson City, MO 65102                    )
                                            )
THE STATE OF MONTANA,                       )
Montana Department of Justice               )
215 N. Sanders                              )
Helena MT 59624                             )
                                            )
THE STATE OF NEBRASKA,                      )
Office of the Attorney General              )
2115 State Capitol                          )
Lincoln, NE 68509-8920                      )
                                            )
THE STATE OF NEVADA,                        )
Nevada Office of the Attorney General       )
100 North Carson Street                     )
Carson City, NV 89701                       )
                                            )
THE STATE OF NEW HAMPSHIRE,                 )
New Hampshire Department of Justice         )
33 Capitol Street                           )
Concord, NH 03301                           )
                                            )
THE STATE OF NEW JERSEY,                    )
New Jersey Attorney General’s Office        )
124 Halsey Street – 5th Floor               )
P.O. Box 45029                              )
Newark, NJ 07101                            )
                                            )
THE STATE OF NEW MEXICO,                    )
Office of the New Mexico Attorney General   )
PO Drawer 1508                              )
Santa Fe, NM 87504-1508                     )
                                            )
THE STATE OF NEW YORK,                      )
Office of the New York State                )
Attorney General                            )
120 Broadway                                )
New York, NY 10271                          )
                                            )
THE STATE OF NORTH CAROLINA,                )
North Carolina Department of Justice        )
P.O. Box 629                                )
Raleigh, NC 27602                           )

                                            4
      Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 22 of 197




                                           )
THE STATE OF NORTH DAKOTA,                 )
Office of the Attorney General             )
Gateway Professional Center                )
1050 E Interstate Ave, Ste. 200            )
Bismarck, ND 58503-5574                    )
                                           )
THE STATE OF OHIO,                         )
Ohio Attorney General’s Office             )
30 E. Broad St., 15th Floor                )
Columbus, OH 43215                         )
                                           )
THE STATE OF OREGON,                       )
Oregon Department of Justice               )
1515 SW 5th Avenue, Ste. 410               )
Portland, OR 97201                         )
                                           )
THE COMMONWEALTH                           )
OF PENNSYLVANIA,                           )
Office of the Attorney General             )
16th Floor, Strawberry Square              )
Harrisburg, PA 17120                       )
                                           )
THE STATE OF RHODE ISLAND,                 )
Rhode Island Department                    )
of Attorney General                        )
150 South Main Street                      )
Providence, RI 02903                       )
                                           )
THE STATE OF SOUTH CAROLINA,               )
South Carolina Attorney General’s Office   )
1000 Assembly Street, Room 519             )
Columbia, SC 29201                         )
                                           )
THE STATE OF SOUTH DAKOTA,                 )
South Dakota Attorney General’s Office     )
1302 E. Highway 14, Suite 1                )
Pierre, SD 57501                           )
                                           )
THE STATE OF TENNESSEE,                    )
Office of the Tennessee Attorney General   )
425 Fifth Avenue North                     )
Nashville, TN 37243-3400                   )




                                           5
      Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 23 of 197




THE STATE OF TEXAS,                          )
Texas Attorney General’s Office              )
401 E. Franklin Avenue, Suite 530            )
El Paso, TX 79901                            )
                                             )
THE STATE OF UTAH,                           )
Division of Consumer Protection              )
Utah Attorney General’s Office               )
350 North State Street, #230                 )
Salt Lake City, UT 84114-2320                )
                                             )
THE STATE OF VERMONT,                        )
Office of the Attorney General               )
109 State Street                             )
Montpelier, VT 05609                         )
                                             )
THE COMMONWEALTH OF VIRGINIA,                )
Office of the Virginia Attorney General      )
900 East Main Street                         )
Richmond, VA 23219                           )
                                             )
THE STATE OF WASHINGTON,                     )
Washington State Attorney General’s Office   )
1250 Pacific Avenue, Suite 105               )
PO Box 2317                                  )
Tacoma, WA 98402-4411                        )
                                             )
THE STATE OF WEST VIRGINIA,                  )
West Virginia Attorney General’s Office      )
State Capitol, Room 26E                      )
Charleston, WV 25305-0220                    )
                                             )
THE STATE OF WISCONSIN,                      )
Wisconsin Department of Justice              )
Post Office Box 7857                         )
Madison, WI 53707-7857                       )
                                             )
THE STATE OF WYOMING, and                    )
Wyoming Attorney General’s Office            )
123 State Capitol Bldg.                      )
Cheyenne, WY 82002                           )
                                             )
THE DISTRICT OF COLUMBIA,                    )
Office of the Attorney General               )
441 Fourth Street, N.W.                      )
Washington, DC 20001                         )

                                             6
       Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 24 of 197




                                               )
                                               )
                                               )
Plaintiffs,                                    )
                                               )
v.                                             )
                                               )
OCWEN FINANCIAL CORPORATION,                   )
                                               )
and OCWEN LOAN SERVICING, LLC,                 )
                                               )
Defendants.                                    )
                                               )

                                    CONSENT JUDGMENT

        WHEREAS, Plaintiffs, the Consumer Financial Protection Bureau (the “CFPB” or

“Bureau”), and the States of Alabama, Alaska, Arizona, Arkansas, California, Colorado,

Connecticut, Delaware, Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas,

Louisiana, Maine, Maryland, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska,

Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North Dakota,

Ohio, Oregon, Rhode Island, South Carolina, South Dakota, Tennessee, Texas, Utah, Vermont,

Washington, West Virginia, Wisconsin, Wyoming, the Commonwealths of Kentucky,

Massachusetts, Pennsylvania and Virginia, and the District of Columbia (collectively, “Plaintiff

States”) filed their complaint on December 19, 2013, alleging that Ocwen Financial Corporation

and Ocwen Loan Servicing, LLC (collectively, “Defendant” or “Ocwen”) violated, among other

laws, the Unfair and Deceptive Acts and Practices laws of the Plaintiff States and the Consumer

Financial Protection Act of 2010.

        WHEREAS, the parties have agreed to resolve their claims without the need for

litigation;




                                               7
         Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 25 of 197




         WHEREAS, Defendant has consented to entry of this Consent Judgment without trial or

adjudication of any issue of fact or law and to waive any appeal if the Consent Judgment is

entered as submitted by the parties;

         WHEREAS, Defendant, by entering into this Consent Judgment, does not admit the

allegations of the Complaint other than those facts deemed necessary to the jurisdiction of this

Court;

         WHEREAS, the intention of the Consumer Financial Protection Bureau and the States in

effecting this settlement is to remediate harms allegedly resulting from the alleged unlawful

conduct of the Defendant;

         WHEREAS, the State Mortgage Regulators are entering into a Settlement Agreement and

Consent Order with Ocwen to resolve the findings identified in the course of multi-state and

concurrent independent examinations of Ocwen, as well as examinations of Litton Loan

Servicing, LP and Homeward Residential, Inc., which were subsequently acquired by Ocwen.

         AND WHEREAS, Defendant has agreed to waive service of the complaint and summons

and hereby acknowledges the same;

         NOW THEREFORE, without trial or adjudication of issue of fact or law, without this

Consent Judgment constituting evidence against Defendant, and upon consent of Defendant, the

Court finds that there is good and sufficient cause to enter this Consent Judgment, and that it is

therefore ORDERED, ADJUDGED, AND DECREED:

                                       I.   JURISDICTION

         1.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1345, and 1367, and under 12 U.S.C. § 5565, and over Defendant. The




                                                8
      Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 26 of 197




Complaint states a claim upon which relief may be granted against Defendant.               Venue is

appropriate in this District pursuant to 28 U.S.C. § 1391(b)(2) and 12 U.S.C. § 5564(f).

                                       II.     APPLICABILITY

       2.      Defendant’s obligations as set forth in this Consent Judgment and the attached

Exhibits shall apply equally and fully to Defendant regardless of whether Defendant is servicing

residential mortgages as a servicer or subservicer.

                              III.     SERVICING STANDARDS

       3.      Defendant shall comply with the Servicing Standards, attached hereto as Exhibit

A, in accordance with their terms and Section A of Exhibit D, attached hereto.

                                 IV.         FINANCIAL TERMS

       4.      Payments to Foreclosed Borrowers and Administration Costs. Ocwen shall pay

or cause to be paid the sum of $127.3 million (the “Borrower Payment Amount”) into an interest

bearing escrow account established for this purpose by the State members of the Monitoring

Committee within 10 days of receiving notice from the State members of the Monitoring

Committee that the account is established. The State members of the Monitoring Committee and

the Administrator appointed under Exhibit B will use the funds in this account to provide cash

payments to borrowers whose homes were sold in a foreclosure sale between and including

January 1, 2009, and December 31, 2012, and who otherwise meet criteria set forth by the

Monitoring Committee, and to pay the reasonable costs and expenses of the Administrator,

including taxes and fees for tax counsel, if any. Ocwen shall also pay or cause to be paid any

additional amounts necessary to pay claims, if any, of borrowers whose data is provided to the

Administrator by Ocwen after Defendant warrants that the data is complete and accurate pursuant




                                                 9
      Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 27 of 197




to Paragraph 3 of Exhibit B.       The Borrower Payment Amount shall be administered in

accordance with the terms set forth in Exhibit B.

       5.      Consumer Relief. Defendant shall provide $2 billion of relief to consumers who

meet the eligibility criteria in the forms and amounts described in Exhibit C, to remediate harms

allegedly caused by the alleged unlawful conduct of Defendant. Defendant shall receive credit

towards such obligation as described in Exhibit C.

                                   V.         ENFORCEMENT

       6.      The Servicing Standards and Consumer Relief Requirements, attached as Exhibits

A and C, are incorporated herein as the judgment of this Court and shall be enforced in

accordance with the authorities provided in the Enforcement Terms, attached hereto as Exhibit

D.

       7.      The Parties agree that Joseph A. Smith, Jr. shall be the Monitor and shall have the

authorities and perform the duties described in the Enforcement Terms.

       8.      Within fifteen (15) days of the Effective Date of this Consent Judgment, the

Plaintiffs shall designate an Administration and Monitoring Committee (the “Monitoring

Committee”) as described in the Enforcement Terms. The Monitoring Committee shall serve as

the representative of the Plaintiffs in the administration of all aspects of this Consent Judgment

and the monitoring of compliance with it by the Defendant.

                                        VI.    RELEASES

       9.      The CFPB and Defendant have agreed, in consideration for the terms provided

herein, for the release of certain claims and remedies as provided in the CFPB Release, attached

hereto as Exhibit E. CFPB and Defendant have also agreed that certain claims and remedies are




                                                10
      Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 28 of 197




not released, as provided in Paragraph C of Exhibit E. The releases contained in Exhibit E shall

become effective upon payment of the Borrower Payment Amount by Defendant.

       10.      The Plaintiff States and Defendant have agreed, in consideration for the terms

provided herein, for the release of certain claims and remedies as provided in the State Release,

attached hereto as Exhibit F. The Plaintiff States and Defendant have also agreed that certain

claims and remedies are not released, as provided in Section IV of Exhibit F. The releases

contained in Exhibit F shall become effective upon payment of the Borrower Payment Amount

by Defendant.

                                     VII.   OTHER TERMS

       11.      The Consumer Financial Protection Bureau and any State Party may withdraw

from the Consent Judgment and declare it null and void with respect to that party if Ocwen fails

to make any payment required under this Consent Judgment and such non-payment is not cured

within thirty (30) days of written notice by the party, except that the Released Parties, as defined

in Exhibits E and F, other than Ocwen, are released upon the payment of the Borrower Payment

Amount, at which time this nullification provision is only operative against Ocwen.

       12.      This Court retains jurisdiction for the duration of this Consent Judgment to

enforce its terms. The parties may jointly seek to modify the terms of this Consent Judgment,

subject to the approval of this Court. This Consent Judgment may be modified only by order of

this Court.

       13.      In addition to the provisions of paragraph 12, and in accordance with the terms set

forth in Exhibit D, any Plaintiff State may also bring an action to enforce the terms of this

Consent Judgment in the enforcing Plaintiff’s state court. Ocwen agrees to submit to the

jurisdiction of any such state court for purposes of a Plaintiff State’s enforcement action.



                                                 11
       Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 29 of 197




       14.      The Effective Date of this Consent Judgment shall be the date on which the

Consent Judgment has been entered by the Court and has become final and non-appealable. An

order entering the Consent Judgment shall be deemed final and non-appealable for this purpose if

there is no party with a right to appeal the order on the day it is entered.

       15.      This Consent Judgment shall remain in full force and effect for three years from

the date it is entered (“the Term”), at which time Defendant’s obligations under the Consent

Judgment shall expire, except that pursuant to Exhibit D, Defendant shall submit a final

Quarterly Report for the last quarter or portion thereof falling within the Term and cooperate

with the Monitor’s review of said report, which shall conclude no later than six months after the

end of the Term. Defendant shall have no further obligations under this Consent Judgment six

months after the expiration of the Term, but the Court shall retain jurisdiction for purposes of

enforcing or remedying any outstanding violations that are identified in the final Monitor Report

and that have occurred but not been cured during the Term. The expiration of this Consent

Judgment shall not affect any Releases.

       16.      Each party to this litigation will bear its own costs and attorneys’ fees.

       17.      Nothing in this Consent Judgment shall relieve Defendant of its obligation to

comply with applicable state and federal law.

       18.      The sum and substance of the parties’ agreement and of this Consent Judgment

are reflected herein and in the Exhibits attached hereto. In the event of a conflict between the

terms of the Exhibits and paragraphs 1-17 of this summary document, the terms of the Exhibits

shall govern.




                                                  12
     Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 30 of 197




SO ORDERED this ____ day of __________________, 20__



                         ______________________________________

                         UNITED STATES DISTRICT JUDGE




                                       13
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 31 of 197




                                14
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 32 of 197




                                15
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 33 of 197




                                16
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 34 of 197




                                17
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 35 of 197




                                18
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 36 of 197




                                19
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 37 of 197




                                20
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 38 of 197




                                21
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 39 of 197




                                22
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 40 of 197




                                23
       Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 41 of 197




our"   D u*,,'ka- I t, 2t) t3
                                            For the State of Georgia:




                                             Senior Assistant Attorney General
                                             Georgia Department of Law
                                            40 Capitol Square, SW
                                            Atlanta, Georgia 30334
                                            jstump@law.ga.gov
                                             (404) 6s6-3337




                                       24
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 42 of 197




                                25
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 43 of 197




                                26
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 44 of 197




                                27
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 45 of 197




                                28
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 46 of 197




                                29
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 47 of 197




                                30
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 48 of 197




                                31
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 49 of 197




                                32
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 50 of 197




                                33
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 51 of 197




                                34
   Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 52 of 197




Date   December 17. 2013

                                        For the Commonwealth of Massachusetts:




                                        Glenn S. Kaplan
                                        Assistant Attorney General
                                        One Ashburton Place, 18th Floor
                                        Boston, MA 02108
                                        Glenn.Kaplan@,state.ma.us
                                        617-963-2453
                                        D.C. Bar No. 429052




                                   35
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 53 of 197




                                36
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 54 of 197




                                37
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 55 of 197




                                38
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 56 of 197




                                39
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 57 of 197




                                40
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 58 of 197




                                41
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 59 of 197




                                42
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 60 of 197




                                     ~hire

                                     Ann M. Rice
                                     Deputy Attorney General
                                     33 Capitol Street, Concord, NH 03301
                                     Ann.Rice@doj.nh.gov
                                     603-271-1238




                                43
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 61 of 197




                       JOHN J. HOFFMAN
                       ACTING ATTORNEY GENERAL                      F NEV/ JERSEY




                                       y Street   -   5th   Floor

                             Newark, New Jersey 07101
                             Lorraine.Rak@dol.lps.state.nj.us
                             (e73) 877-t280




                                44
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 62 of 197




                                45
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 63 of 197




                                46
   Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 64 of 197



December 11,2013




                                        Phillip K. Woods
                                        Special Deputy Attorney G
                                        114 West Edenton Street
                                        Raleigh, NC 27602-0629
                                        Email: pwoods@ncdoj.gov
                                        Telephone: (919) 716-6052




                                   47
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 65 of 197




                                48
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 66 of 197




                                49
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 67 of 197




                                50
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 68 of 197




                                51
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 69 of 197




                                52
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 70 of 197




                                53
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 71 of 197




Date: December 10, 2013
                                       On Behalf of the State of South Dakota:

                                                      MARTY J. JACKLEY
                                                    ATTORNEY GENERAL

                                       ________________________________
                                                            Bethanna M. Feist
                                       South Dakota Attorney General’s Office
                                                 1302 E. Highway 14, Suite 1
                                                       Pierre, SD 57501-8501
                                                   Telephone: (605) 773-3215
                                                    Facsimile: (605) 773-4106
                                            Email: Bethanna.Feist@state.sd.us




                                54
    Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 72 of 197




Date: 12/13/13
      1

                                         For the State of Tennessee:



                                         Robbert E. Coopeer, Jr.
                                         Attoorney Generaal and Reporrter
                                         Offiice of the Teennessee Attoorney Generral
                                         425 Fifth Avenuue North
                                         Nashhville, Tennnessee 372433-3400
                                         bob..cooper@ag.tn.gov
                                         (6155) 741-3491
                                         DC Bar No. 3988721 (inactivve)




                                    55
   Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 73 of 197




Date   December 13. 2013

                                        For the State of Texas:




                                           les A. Daross
                                        Regional Managing Attorney
                                        Consumer Protection Division
                                        Office of the Attorney General of Texas
                                        401 E. Franklin Ave., Suite 530
                                        El Paso, Texas 79901
                                        iames•daross^mlexasattornev^eneral•^ov
                                        915-834-5801 (Direct)
                                        915-834-5800 (Main)
                                        915-542-1546 (FAX)
                                        Texas Bar No. 05391500




                                   56
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 74 of 197




                                57
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 75 of 197




                                58
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 76 of 197




                                59
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 77 of 197




                                60
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 78 of 197




                                61
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 79 of 197




                                62
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 80 of 197




                                63
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 81 of 197




                                64
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 82 of 197




                                65
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 83 of 197




                EXHIBIT A
     Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 84 of 197



                             Settlement Term Sheet
The provisions outlined below are intended to apply to loans secured by owner-occupied
properties that serve as the primary residence of the borrower unless otherwise noted
herein.

I.      FORECLOSURE AND BANKRUPTCY INFORMATION AND DOCUMENTATION.

        Unless otherwise specified, these provisions shall apply to bankruptcy and
        foreclosures in all jurisdictions regardless of whether the jurisdiction has a
        judicial, non-judicial or quasi-judicial process for foreclosures and regardless of
        whether a statement is submitted during the foreclosure or bankruptcy process in
        the form of an affidavit, sworn statement or declarations under penalty of perjury
        (to the extent stated to be based on personal knowledge) (“Declaration”).

        A.     Standards for Documents Used in Foreclosure and Bankruptcy
               Proceedings.

               1.      Servicer shall ensure that factual assertions made in pleadings
                       (complaint, counterclaim, cross-claim, answer or similar
                       pleadings), bankruptcy proofs of claim (including any facts
                       provided by Servicer or based on information provided by the
                       Servicer that are included in any attachment and submitted to
                       establish the truth of such facts) (“POC”), Declarations, affidavits,
                       and sworn statements filed by or on behalf of Servicer in judicial
                       foreclosures or bankruptcy proceedings and notices of default,
                       notices of sale and similar notices submitted by or on behalf of
                       Servicer in non-judicial foreclosures are accurate and complete and
                       are supported by competent and reliable evidence. Before a loan is
                       referred to non-judicial foreclosure, Servicer shall ensure that it has
                       reviewed competent and reliable evidence to substantiate the
                       borrower’s default and the right to foreclose, including the
                       borrower’s loan status and loan information.

               2.      Servicer shall ensure that affidavits, sworn statements, and
                       Declarations are based on personal knowledge, which may be
                       based on the affiant’s review of Servicer’s books and records, in
                       accordance with the evidentiary requirements of applicable state or
                       federal law.

               3.      Servicer shall ensure that affidavits, sworn statements and
                       Declarations executed by Servicer’s affiants are based on the
                       affiant’s review and personal knowledge of the accuracy and
                       completeness of the assertions in the affidavit, sworn statement or
                       Declaration, set out facts that Servicer reasonably believes would
                       be admissible in evidence, and show that the affiant is competent
                       to testify on the matters stated. Affiants shall confirm that they
                       have reviewed competent and reliable evidence to substantiate the

                                            A-1
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 85 of 197



              borrower’s default and the right to foreclose, including the
              borrower’s loan status and required loan ownership information. If
              an affiant relies on a review of business records for the basis of its
              affidavit, the referenced business record shall be attached if
              required by applicable state or federal law or court rule. This
              provision does not apply to affidavits, sworn statements and
              Declarations signed by counsel based solely on counsel’s personal
              knowledge (such as affidavits of counsel relating to service of
              process, extensions of time, or fee petitions) that are not based on a
              review of Servicer’s books and records. Separate affidavits, sworn
              statements or Declarations shall be used when one affiant does not
              have requisite personal knowledge of all required information.

        4.    Servicer shall have standards for qualifications, training and
              supervision of employees. Servicer shall train and supervise
              employees who regularly prepare or execute affidavits, sworn
              statements or Declarations. Each such employee shall sign a
              certification that he or she has received the training. Servicer shall
              oversee the training completion to ensure each required employee
              properly and timely completes such training. Servicer shall
              maintain written records confirming that each such employee has
              completed the training and the subjects covered by the training.

        5.    Servicer shall review and approve standardized forms of affidavits,
              standardized forms of sworn statements, and standardized forms of
              Declarations prepared by or signed by an employee or officer of
              Servicer, or executed by a third party using a power of attorney on
              behalf of Servicer, to ensure compliance with applicable law, rules,
              court procedure, and the terms of this Agreement (“the
              Agreement”).

        6.    Affidavits, sworn statements and Declarations shall accurately
              identify the name of the affiant, the entity of which the affiant is an
              employee, and the affiant’s title.

        7.    Affidavits, sworn statements and Declarations, including their
              notarization, shall fully comply with all applicable state law
              requirements.

        8.    Affidavits, sworn statements and Declarations shall not contain
              information that is false or unsubstantiated. This requirement shall
              not preclude Declarations based on information and belief where
              so stated.

        9.    Servicer shall assess and ensure that it has an adequate number of
              employees and that employees have reasonable time to prepare,
              verify, and execute pleadings, POCs, motions for relief from stay
              (“MRS”), affidavits, sworn statements and Declarations.

                                   A-2
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 86 of 197




        10.   Servicer shall not pay volume-based or other incentives to
              employees or third-party providers or trustees that encourage
              undue haste or lack of due diligence over quality.

        11.   Affiants shall be individuals, not entities, and affidavits, sworn
              statements and Declarations shall be signed by hand signature of
              the affiant (except for permitted electronic filings). For such
              documents, except for permitted electronic filings, signature
              stamps and any other means of electronic or mechanical signature
              are prohibited.

        12.   At the time of execution, all information required by a form
              affidavit, sworn statement or Declaration shall be complete.

        13.   Affiants shall date their signatures on affidavits, sworn statements
              or Declarations.

        14.   Servicer shall maintain records that identify all notarizations of
              Servicer documents executed by each notary employed by
              Servicer.

        15.   Servicer shall not file a POC in a bankruptcy proceeding which,
              when filed, contained materially inaccurate information. In cases in
              which such a POC may have been filed, Servicer shall not rely on
              such POC and shall (a) in active cases, at Servicer’s expense, take
              appropriate action, consistent with state and federal law and court
              procedure, to substitute such POC with an amended POC as
              promptly as reasonably practicable (and, in any event, not more
              than 30 days) after acquiring actual knowledge of such material
              inaccuracy and provide appropriate written notice to the borrower
              or borrower’s counsel; and (b) in other cases, at Servicer’s
              expense, take appropriate action after acquiring actual knowledge
              of such material inaccuracy.

        16.   Servicer shall not rely on an affidavit of indebtedness or similar
              affidavit, sworn statement or Declaration filed in a pending pre-
              judgment judicial foreclosure or bankruptcy proceeding which (a)
              was required to be based on the affiant’s review and personal
              knowledge of its accuracy but was not, (b) was not, when so
              required, properly notarized, or (c) contained materially inaccurate
              information in order to obtain a judgment of foreclosure, order of
              sale, relief from the automatic stay or other relief in bankruptcy. In
              pending cases in which such affidavits, sworn statements or
              Declarations may have been filed, Servicer shall, at Servicer’s
              expense, take appropriate action, consistent with state and federal
              law and court procedure, to substitute such affidavits with new


                                   A-3
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 87 of 197



               affidavits and provide appropriate written notice to the borrower or
               borrower’s counsel.

        17.    In pending post-judgment, pre-sale cases in judicial foreclosure
               proceedings in which an affidavit or sworn statement was filed
               which was required to be based on the affiant’s review and
               personal knowledge of its accuracy but may not have been, or that
               may not have, when so required, been properly notarized, and such
               affidavit or sworn statement has not been re-filed, Servicer, unless
               prohibited by state or local law or court rule, will provide written
               notice to borrower at borrower’s address of record or borrower’s
               counsel prior to proceeding with a foreclosure sale or eviction
               proceeding.

        18.    In all states, Servicer shall send borrowers a statement setting forth
               facts supporting Servicer’s or holder’s right to foreclose and
               containing the information required in paragraphs I.B.6 (items
               available upon borrower request), I.B.10 (account statement), I.C.2
               and I.C.3 (ownership statement), and IV.B.13 (loss mitigation
               statement) herein. Servicer shall send this statement to the
               borrower in one or more communications no later than 14 days
               prior to referral to foreclosure attorney or foreclosure trustee.
               Servicer shall provide the Monitoring Committee with copies of
               proposed form statements for review before implementation.

   B.   Requirements for Accuracy and Verification of Borrower’s Account
        Information.

        1.     Servicer shall maintain procedures to ensure accuracy and timely
               updating of borrower’s account information, including posting of
               payments and imposition of fees. Servicer shall also maintain
               adequate documentation of borrower account information, which
               may be in either electronic or paper format.

        2.     For any loan on which interest is calculated based on a daily
               accrual or daily interest method and as to which any obligor is not
               a debtor in a bankruptcy proceeding without reaffirmation,
               Servicer shall promptly accept and apply all borrower payments,
               including cure payments (where authorized by law or contract),
               trial modification payments, as well as non-conforming payments,
               unless such application conflicts with contract provisions or
               prevailing law. Servicer shall ensure that properly identified
               payments shall be posted no more than two business days after
               receipt at the address specified by Servicer and credited as of the
               date received to borrower’s account. Each monthly payment shall
               be applied in the order specified in the loan documents.




                                    A-4
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 88 of 197



        3.    For any loan on which interest is not calculated based on a daily
              accrual or daily interest method and as to which any obligor is not
              a debtor in a bankruptcy proceeding without reaffirmation,
              Servicer shall promptly accept and apply all borrower conforming
              payments, including cure payments (where authorized by law or
              contract), unless such application conflicts with contract provisions
              or prevailing law. Servicer shall continue to accept trial
              modification payments consistent with existing payment
              application practices. Servicer shall ensure that properly identified
              payments shall be posted no more than two business days after
              receipt at the address specified by Servicer. Each monthly payment
              shall be applied in the order specified in the loan documents.

              a.     Servicer shall accept and apply at least two non-conforming
                     payments from the borrower, in accordance with this
                     subparagraph, when the payment, whether on its own or
                     when combined with a payment made by another source,
                     comes within $50.00 of the scheduled payment, including
                     principal and interest and, where applicable, taxes and
                     insurance.

              b.     Except for payments described in paragraph I.B.3.a,
                     Servicer may post partial payments to a suspense or
                     unapplied funds account, provided that Servicer (1)
                     discloses to the borrower the existence of and any activity
                     in the suspense or unapplied funds account; (2) credits the
                     borrower’s account with a full payment as of the date that
                     the funds in the suspense or unapplied funds account are
                     sufficient to cover such full payment; and (3) applies
                     payments as required by the terms of the loan documents.
                     Servicer shall not take funds from suspense or unapplied
                     funds accounts to pay fees until all unpaid contractual
                     interest, principal, and escrow amounts are paid and
                     brought current or other final disposition of the loan.

        4.    Notwithstanding the provisions above, Servicer shall not be
              required to accept payments which are insufficient to pay the full
              balance due after the borrower has been provided written notice
              that the contract has been declared in default and the remaining
              payments due under the contract have been accelerated.

        5.    Servicer shall provide to borrowers (other than borrowers in
              bankruptcy or borrowers who have been referred to or are going
              through foreclosure) adequate information on monthly billing or
              other account statements to show in clear and conspicuous
              language:

              a.     total amount due;

                                   A-5
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 89 of 197




              b.     allocation of payments, including a notation if any payment
                     has been posted to a “suspense or unapplied funds
                     account”;

              c.     unpaid principal;

              d.     fees and charges for the relevant time period;

              e.     current escrow balance; and

              f.     reasons for any payment changes, including an interest rate
                     or escrow account adjustment, no later than 21 days before
                     the new amount is due (except in the case of loans as to
                     which interest accrues daily or the rate changes more
                     frequently than once every 30 days).

              Statements as described above are not required to be delivered with
              respect to any fixed rate residential mortgage loan as to which the
              borrower is provided a coupon book.

        6.    In the statements described in paragraphs I.A.18 and III.B.1.a,
              Servicer shall notify borrowers that they may receive, upon written
              request:

              a.     A copy of the borrower’s payment history since the
                     borrower was last less than 60 days past due;

              b.     A copy of the borrower’s note;

              c.     If Servicer has commenced foreclosure or filed a POC,
                     copies of any assignments of mortgage or deed of trust
                     required to demonstrate the right to foreclose on the
                     borrower’s note under applicable state law; and

              d.     The name of the investor that holds the borrower’s loan.

        7.    Servicer shall adopt enhanced billing dispute procedures, including
              for disputes regarding fees. These procedures will include:

              a.     Establishing readily available methods for customers to
                     lodge complaints and pose questions, such as by providing
                     toll-free numbers and accepting disputes by email;

              b.     Assessing and ensuring adequate and competent staff to
                     answer and respond to consumer disputes promptly;

              c.     Establishing a process for dispute escalation;

                                  A-6
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 90 of 197




              d.     Tracking the resolution of complaints; and

              e.     Providing a toll-free number on monthly billing statements.

        8.    Servicer shall take appropriate action to promptly remediate any
              inaccuracies in borrowers’ account information, including:

              a.     Correcting the account information;

              b.     Providing cash refunds or account credits; and

              c.     Correcting inaccurate reports to consumer credit reporting
                     agencies.

        9.    Servicer’s systems to record account information shall be
              periodically independently reviewed for accuracy and
              completeness by an independent reviewer.

        10.   As indicated in paragraph I.A.18, Servicer shall send the borrower
              an itemized plain language account summary setting forth each of
              the following items, to the extent applicable:

              a.     The total amount needed to reinstate or bring the account
                     current, and the amount of the principal obligation under
                     the mortgage;

              b.     The date through which the borrower’s obligation is paid;

              c.     The date of the last full payment;

              d.     The current interest rate in effect for the loan (if the rate is
                     effective for at least 30 days);

              e.     The date on which the interest rate may next reset or adjust
                     (unless the rate changes more frequently than once every
                     30 days);

              f.     The amount of any prepayment fee to be charged, if any;

              g.     A description of any late payment fees;

              h.     A telephone number or electronic mail address that may be
                     used by the obligor to obtain information regarding the
                     mortgage; and

              i.     The names, addresses, telephone numbers, and Internet
                     addresses of one or more counseling agencies or programs

                                   A-7
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 91 of 197



                      approved by HUD
                      (http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm).

        11.    In active chapter 13 cases, Servicer shall ensure that:

               a.     prompt and proper application of payments is made on
                      account of (a) pre-petition arrearage amounts and (b) post-
                      petition payment amounts and posting thereof as of the
                      successful consummation of the effective confirmed plan;

               b.     the debtor is treated as being current so long as the debtor is
                      making payments in accordance with the terms of the then-
                      effective confirmed plan and any later effective payment
                      change notices; and

               c.     as of the date of dismissal of a debtor’s bankruptcy case,
                      entry of an order granting Servicer relief from the stay, or
                      entry of an order granting the debtor a discharge, there is a
                      reconciliation of payments received with respect to the
                      debtor’s obligations during the case and appropriately
                      update the Servicer’s systems of record. In connection with
                      such reconciliation, Servicer shall reflect the waiver of any
                      fee, expense or charge pursuant to paragraph III.B.1.c.i or
                      III.B.1.d.

   C.   Documentation of Note, Holder Status and Chain of Assignment.

        1.     Servicer shall implement processes to ensure that Servicer or the
               foreclosing entity has a documented enforceable interest in the
               promissory note and mortgage (or deed of trust) under applicable
               state law, or is otherwise a proper party to the foreclosure action.

        2.     Servicer shall include a statement in a pleading, affidavit of
               indebtedness or similar affidavits in court foreclosure proceedings
               setting forth the basis for asserting that the foreclosing party has
               the right to foreclose.

        3.     Servicer shall set forth the information establishing the party’s
               right to foreclose as set forth in I.C.2 in a communication to be
               sent to the borrower as indicated in I.A.18.

        4.     If the original note is lost or otherwise unavailable, Servicer shall
               comply with applicable law in an attempt to establish ownership of
               the note and the right to enforcement. Servicer shall ensure good
               faith efforts to obtain or locate a note lost while in the possession
               of Servicer or Servicer’s agent and shall ensure that Servicer and
               Servicer’s agents who are expected to have possession of notes or
               assignments of mortgage on behalf of Servicer adopt procedures

                                    A-8
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 92 of 197



              that are designed to provide assurance that the Servicer or
              Servicer’s agent would locate a note or assignment of mortgage if
              it is in the possession or control of the Servicer or Servicer’s agent,
              as the case may be. In the event that Servicer prepares or causes to
              be prepared a lost note or lost assignment affidavit with respect to
              an original note or assignment lost while in Servicer’s control,
              Servicer shall use good faith efforts to obtain or locate the note or
              assignment in accordance with its procedures. In the affidavit,
              sworn statement or other filing documenting the lost note or
              assignment, Servicer shall recite that Servicer has made a good
              faith effort in accordance with its procedures for locating the lost
              note or assignment.

        5.    Servicer shall not intentionally destroy or dispose of original notes
              that are still in force.

        6.    Servicer shall ensure that mortgage assignments executed by or on
              behalf of Servicer are executed with appropriate legal authority,
              accurately reflective of the completed transaction and properly
              acknowledged.

   D.   Bankruptcy Documents.

        1.    Proofs of Claim (“POC”). Servicer shall ensure that POCs filed on
              behalf of Servicer are documented in accordance with the United
              States Bankruptcy Code, the Federal Rules of Bankruptcy
              Procedure, and any applicable local rule or order (“bankruptcy
              law”). Unless not permitted by statute or rule, Servicer shall ensure
              that each POC is documented by attaching:

              a.     The original or a duplicate of the note, including all
                     endorsements; a copy of any mortgage or deed of trust
                     securing the notes (including, if applicable, evidence of
                     recordation in the applicable land records); and copies of
                     any assignments of mortgage or deed of trust required to
                     demonstrate the right to foreclose on the borrower’s note
                     under applicable state law (collectively, “Loan
                     Documents”). If the note has been lost or destroyed, a lost
                     note affidavit shall be submitted.

              b.     If, in addition to its principal amount, a claim includes
                     interest, fees, expenses, or other charges incurred before the
                     petition was filed, an itemized statement of the interest,
                     fees, expenses, or charges shall be filed with the proof of
                     claim (including any expenses or charges based on an
                     escrow analysis as of the date of filing) at least in the detail
                     specified in the current draft of Official Form B 10


                                   A-9
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 93 of 197



                     (effective December 2011) (“Official Form B 10”)
                     Attachment A.

              c.     A statement of the amount necessary to cure any default as
                     of the date of the petition shall be filed with the proof of
                     claim.

              d.     If a security interest is claimed in property that is the
                     debtor’s principal residence, the attachment prescribed by
                     the appropriate Official Form shall be filed with the proof
                     of claim.

              e.     Servicer shall include a statement in a POC setting forth the
                     basis for asserting that the applicable party has the right to
                     foreclose.

              f.     The POC shall be signed (either by hand or by appropriate
                     electronic signature) by the responsible person under
                     penalty of perjury after reasonable investigation, stating
                     that the information set forth in the POC is true and correct
                     to the best of such responsible person’s knowledge,
                     information, and reasonable belief, and clearly identify the
                     responsible person’s employer and position or title with the
                     employer.

        2.    Motions for Relief from Stay (“MRS”). Unless not permitted by
              bankruptcy law, Servicer shall ensure that each MRS in a chapter
              13 proceeding is documented by attaching:

              a.     To the extent not previously submitted with a POC, a copy
                     of the Loan Documents; if such documents were previously
                     submitted with a POC, a statement to that effect. If the
                     promissory note has been lost or destroyed, a lost note
                     affidavit shall be submitted;

              b.     To the extent not previously submitted with a POC,
                     Servicer shall include a statement in an MRS setting forth
                     the basis for asserting that the applicable party has the right
                     to foreclose.

              c.     An affidavit, sworn statement or Declaration made by
                     Servicer or based on information provided by Servicer
                     (“MRS affidavit” (which term includes, without limitation,
                     any facts provided by Servicer that are included in any
                     attachment and submitted to establish the truth of such
                     facts) setting forth:




                                  A-10
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 94 of 197



                     i.      whether there has been a default in paying pre-
                             petition arrearage or post-petition amounts (an
                             “MRS delinquency”);

                     ii.     if there has been such a default, (a) the unpaid
                             principal balance, (b) a description of any default
                             with respect to the pre-petition arrearage, (c) a
                             description of any default with respect to the post-
                             petition amount (including, if applicable, any
                             escrow shortage), (d) the amount of the pre-petition
                             arrearage (if applicable), (e) the post-petition
                             payment amount, (f) for the period since the date of
                             the first post-petition or pre-petition default that is
                             continuing and has not been cured, the date and
                             amount of each payment made (including escrow
                             payments) and the application of each such
                             payment, and (g) the amount, date and description
                             of each fee or charge applied to such pre-petition
                             amount or post-petition amount since the later of the
                             date of the petition or the preceding statement
                             pursuant to paragraph III.B.1.a; and

                     iii.    all amounts claimed, including a statement of the
                             amount necessary to cure any default on or about
                             the date of the MRS.

              d.     All other attachments prescribed by statute, rule, or law.

              e.     Servicer shall ensure that any MRS discloses the terms of
                     any trial period or permanent loan modification plan
                     pending at the time of filing of a MRS or whether the
                     debtor is being evaluated for a loss mitigation option.

   E.   Quality Assurance Systems Review.

        1.    Servicer shall conduct regular reviews, not less than quarterly, of a
              statistically valid sample of affidavits, sworn statements,
              Declarations filed by or on behalf of Servicer in judicial
              foreclosures or bankruptcy proceedings and notices of default,
              notices of sale and similar notices submitted in non-judicial
              foreclosures to ensure that the documents are accurate and comply
              with prevailing law and this Agreement.

              a.     The reviews shall also verify the accuracy of the statements
                     in affidavits, sworn statements, Declarations and
                     documents used to foreclose in non-judicial foreclosures,
                     the account summary described in paragraph I.B.10, the
                     ownership statement described in paragraph I.C.2, and the

                                  A-11
      Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 95 of 197



                             loss mitigation statement described in paragraph IV.B.13
                             by reviewing the underlying information. Servicer shall
                             take appropriate remedial steps if deficiencies are
                             identified, including appropriate remediation in individual
                             cases.

                     b.      The reviews shall also verify the accuracy of the statements
                             in affidavits, sworn statements and Declarations submitted
                             in bankruptcy proceedings. Servicer shall take appropriate
                             remedial steps if deficiencies are identified, including
                             appropriate remediation in individual cases.

              2.     The quality assurance steps set forth above shall be conducted by
                     Servicer employees who are separate and independent of
                     employees who prepare foreclosure or bankruptcy affidavits,
                     sworn statements, or other foreclosure or bankruptcy documents.

              3.     Servicer shall conduct regular pre-filing reviews of a statistically
                     valid sample of POCs to ensure that the POCs are accurate and
                     comply with prevailing law and this Agreement. The reviews shall
                     also verify the accuracy of the statements in POCs. Servicer shall
                     take appropriate remedial steps if deficiencies are identified,
                     including appropriate remediation in individual cases. The pre-
                     filing review shall be conducted by Servicer employees who are
                     separate and independent of the persons who prepared the
                     applicable POCs.

              4.     Servicer shall regularly review and assess the adequacy of its
                     internal controls and procedures with respect to its obligations
                     under this Agreement and implement appropriate procedures to
                     address deficiencies.

II.      THIRD-PARTY PROVIDER OVERSIGHT.

         A.   Oversight Duties Applicable to All Third-Party Providers.

              Servicer shall adopt policies and processes to oversee and manage
              foreclosure firms, law firms, foreclosure trustees, subservicers and other
              agents, independent contractors, entities and third parties (including
              subsidiaries and affiliates) retained by or on behalf of Servicer that
              provide foreclosure, bankruptcy or mortgage servicing activities
              (including loss mitigation) (collectively, such activities are “Servicing
              Activities” and such providers are “Third-Party Providers”), including:

              1.     Servicer shall perform appropriate due diligence of Third-Party
                     Providers’ qualifications, expertise, capacity, reputation,
                     complaints, information security, document custody practices,
                     business continuity, and financial viability.

                                          A-12
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 96 of 197



        2.    Servicer shall amend agreements, engagement letters, or oversight
              policies, or enter into new agreements or engagement letters, with
              Third-Party Providers to require them to comply with Servicer’s
              applicable policies and procedures (which will incorporate any
              applicable aspects of this Agreement) and applicable state and
              federal laws and rules.

        3.    Servicer shall ensure that agreements, contracts or oversight
              policies provide for adequate oversight, including measures to
              enforce Third-Party Provider contractual obligations, and to ensure
              timely action with respect to Third-Party Provider performance
              failures.

        4.    Servicer shall ensure that foreclosure and bankruptcy counsel and
              foreclosure trustees have appropriate access to information from
              Servicer’s books and records necessary to perform their duties in
              preparing pleadings and other documents submitted in foreclosure
              and bankruptcy proceedings.

        5.    Servicer shall ensure that all information provided by or on behalf
              of Servicer to Third-Party Providers in connection with providing
              Servicing Activities is accurate and complete.

        6.    Servicer shall conduct periodic reviews of Third-Party Providers.
              These reviews shall include:

              a.     A review of a sample of the foreclosure and bankruptcy
                     documents prepared by the Third-Party Provider, to provide
                     for compliance with applicable state and federal law and
                     this Agreement in connection with the preparation of the
                     documents, and the accuracy of the facts contained therein;

              b.     A review of the fees and costs assessed by the Third-Party
                     Provider to provide that only fees and costs that are lawful,
                     reasonable and actually incurred are charged to borrowers
                     and that no portion of any fees or charges incurred by any
                     Third-Party Provider for technology usage, connectivity, or
                     electronic invoice submission is charged as a cost to the
                     borrower;

              c.     A review of the Third-Party Provider’s processes to provide
                     for compliance with the Servicer’s policies and procedures
                     concerning Servicing Activities;

              d.     A review of the security of original loan documents
                     maintained by the Third-Party Provider;



                                  A-13
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 97 of 197



               e.     A requirement that the Third-Party Provider disclose to the
                      Servicer any imposition of sanctions or professional
                      disciplinary action taken against them for misconduct
                      related to performance of Servicing Activities; and

               f.     An assessment of whether bankruptcy attorneys comply
                      with the best practice of determining whether a borrower
                      has made a payment curing any MRS delinquency within
                      two business days of the scheduled hearing date of the
                      related MRS.

        The quality assurance steps set forth above shall be conducted by Servicer
        employees who are separate and independent of employees who prepare
        foreclosure or bankruptcy affidavits, sworn documents, Declarations or
        other foreclosure or bankruptcy documents.

        7.     Servicer shall take appropriate remedial steps if problems are
               identified through this review or otherwise, including, when
               appropriate, terminating its relationship with the Third-Party
               Provider.

        8.     Servicer shall adopt processes for reviewing and appropriately
               addressing customer complaints it receives about Third-Party
               Provider services.

        9.     Servicer shall regularly review and assess the adequacy of its
               internal controls and procedures with respect to its obligations
               under this Section, and take appropriate remedial steps if
               deficiencies are identified, including appropriate remediation in
               individual cases.



   B.   Additional Oversight of Activities by Third-Party Providers.

        1.     Servicer shall require a certification process for law firms (and
               recertification of existing law firm providers) that provide
               residential mortgage foreclosure and bankruptcy services for
               Servicer, on a periodic basis, as qualified to serve as a Third-Party
               Provider to Servicer, including that attorneys have the experience
               and competence necessary to perform the services requested.

        2.     Servicer shall ensure that attorneys are licensed to practice in the
               relevant jurisdiction, have the experience and competence
               necessary to perform the services requested, and that their services
               comply with applicable rules, regulations and applicable law
               (including state law prohibitions on fee splitting).



                                   A-14
       Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 98 of 197



               3.       Servicer shall ensure that foreclosure and bankruptcy counsel and
                        foreclosure trustees have an appropriate Servicer contact to assist
                        in legal proceedings and to facilitate loss mitigation questions on
                        behalf of the borrower.

               4.       Servicer shall adopt policies requiring Third-Party Providers to
                        maintain records that identify all notarizations of Servicer
                        documents executed by each notary employed by the Third-Party
                        Provider.


III.      BANKRUPTCY.

          A.   General.

               1.       The provisions, conditions and obligations imposed herein are
                        intended to be interpreted in accordance with applicable federal,
                        state and local laws, rules and regulations. Nothing herein shall
                        require a Servicer to do anything inconsistent with applicable state
                        or federal law, including the applicable bankruptcy law or a court
                        order in a bankruptcy case.

               2.       Servicer shall ensure that employees who are regularly engaged in
                        servicing mortgage loans as to which the borrower or mortgagor is
                        in bankruptcy receive training specifically addressing bankruptcy
                        issues.

          B.   Chapter 13 Cases.

               1.       In any chapter 13 case, Servicer shall ensure that:

                        a.     So long as the debtor is in a chapter 13 case, within 180
                               days after the date on which the fees, expenses, or charges
                               are incurred, Servicer shall file and serve on the debtor,
                               debtor’s counsel, and the trustee a notice in a form
                               consistent with Official Form B10 (Supplement 2)
                               itemizing fees, expenses, or charges (1) that were incurred
                               in connection with the claim after the bankruptcy case was
                               filed, (2) that the holder asserts are recoverable against the
                               debtor or against the debtor’s principal residence, and (3)
                               that the holder intends to collect from the debtor.

                        b.     Servicer replies within time periods established under
                               bankruptcy law to any notice that the debtor has completed
                               all payments under the plan or otherwise paid in full the
                               amount required to cure any pre-petition default.




                                            A-15
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 99 of 197



              c.     If the Servicer fails to provide information as required by
                     paragraph III.B.1.a with respect to a fee, expense or charge
                     within 180 days of the incurrence of such fee, expense, or
                     charge, then,

                    i.          Except for independent charges (“Independent
                                charge”) paid by the Servicer that is either (A)
                                specifically authorized by the borrower or (B)
                                consists of amounts advanced by Servicer in respect
                                of taxes, homeowners association fees, liens or
                                insurance, such fee, expense or charge shall be
                                deemed waived and may not be collected from the
                                borrower.

                   ii.          In the case of an Independent charge, the court may,
                                after notice and hearing, take either or both of the
                                following actions:

                                (a)     preclude the holder from presenting the
                                        omitted information, in any form, as
                                        evidence in any contested matter or
                                        adversary proceeding in the case, unless the
                                        court determines that the failure was
                                        substantially justified or is harmless; or

                                (b)     award other appropriate relief, including
                                        reasonable expenses and attorney’s fees
                                        caused by the failure.

              d.         If the Servicer fails to provide information as required by
                         paragraphs III.B.1.a or III.B.1.b and bankruptcy law with
                         respect to a fee, expense or charge (other than an
                         Independent Charge) incurred more than 45 days before the
                         date of the reply referred to in paragraph III.B.1.b, then
                         such fee, expense or charge shall be deemed waived and
                         may not be collected from the borrower.

              e.         Servicer shall file and serve on the debtor, debtor’s counsel,
                         and the trustee a notice in a form consistent with the current
                         draft of Official Form B10 (Supplement 1) (effective
                         December 2011) of any change in the payment amount,
                         including any change that results from an interest rate or
                         escrow account adjustment, no later than 21 days before a
                         payment in the new amount is due. Servicer shall waive
                         and not collect any late charge or other fees imposed solely
                         as a result of the failure of the borrower timely to make a
                         payment attributable to the failure of Servicer to give such
                         notice timely.

                                      A-16
  Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 100 of 197




IV.   LOSS MITIGATION.

      These requirements are intended to apply to both government-sponsored and
      proprietary loss mitigation programs and shall apply to subservicers performing
      loss mitigation services on Servicer’s behalf.

      A.     Loss Mitigation Requirements.

             1.     Servicer shall be required to notify potentially eligible borrowers
                    of currently available loss mitigation options prior to foreclosure
                    referral. Upon the timely receipt of a complete loan modification
                    application, Servicer shall evaluate borrowers for all available loan
                    modification options for which they are eligible prior to referring a
                    borrower to foreclosure and shall facilitate the submission and
                    review of loss mitigation applications. The foregoing
                    notwithstanding, Servicer shall have no obligation to solicit
                    borrowers who are in bankruptcy.

             2.     Servicer shall offer and facilitate loan modifications for borrowers
                    rather than initiate foreclosure when such loan modifications for
                    which they are eligible are net present value (NPV) positive and
                    meet other investor, guarantor, insurer and program requirements.

             3.     Servicer shall allow borrowers enrolled in a trial period plan under
                    prior HAMP guidelines (where borrowers were not pre-qualified)
                    and who made all required trial period payments, but were later
                    denied a permanent modification, the opportunity to reapply for a
                    HAMP or proprietary loan modification using current financial
                    information.

             4.     Servicer shall promptly send a final modification agreement to
                    borrowers who have enrolled in a trial period plan under current
                    HAMP guidelines (or fully underwritten proprietary modification
                    programs with a trial payment period) and who have made the
                    required number of timely trial period payments, where the
                    modification is underwritten prior to the trial period and has
                    received any necessary investor, guarantor or insurer approvals.
                    The borrower shall then be converted by Servicer to a permanent
                    modification upon execution of the final modification documents,
                    consistent with applicable program guidelines, absent evidence of
                    fraud.

      B.     Dual Track Restricted.

             1.     If a borrower has not already been referred to foreclosure, Servicer
                    shall not refer an eligible borrower’s account to foreclosure while
                    the borrower’s complete application for any loan modification

                                        A-17
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 101 of 197



               program is pending if Servicer received (a) a complete loan
               modification application no later than day 120 of delinquency, or
               (b) a substantially complete loan modification application (missing
               only any required documentation of hardship) no later than day
               120 of delinquency and Servicer receives any required hardship
               documentation no later than day 130 of delinquency. Servicer shall
               not make a referral to foreclosure of an eligible borrower who so
               provided an application until:

               a.      Servicer determines (after the automatic review in
                       paragraph IV.G.1) that the borrower is not eligible for a
                       loan modification, or

               b.      If borrower does not accept an offered foreclosure
                       prevention alternative within 14 days of the evaluation
                       notice, the earlier of (i) such 14 days, and (ii) borrower’s
                       decline of the foreclosure prevention offer.

         2.    If borrower accepts the loan modification resulting from Servicer’s
               evaluation of the complete loan modification application referred
               to in paragraph IV.B.1 (verbally, in writing (including e-mail
               responses) or by submitting the first trial modification payment)
               within 14 days of Servicer’s offer of a loan modification, then the
               Servicer shall delay referral to foreclosure until (a) if the Servicer
               fails timely to receive the first trial period payment, the last day for
               timely receiving the first trial period payment, and (b) if the
               Servicer timely receives the first trial period payment, after the
               borrower breaches the trial plan.

         3.    If the loan modification requested by a borrower as described in
               paragraph IV.B.1 is denied, except when otherwise required by
               federal or state law or investor directives, if borrower is entitled to
               an appeal under paragraph IV.G.3, Servicer will not proceed to a
               foreclosure sale until the later of (if applicable):

               a.      expiration of the 30-day appeal period; and

               b.      if the borrower appeals the denial, until the later of (if
                       applicable) (i) if Servicer denies borrower’s appeal, 15 days
                       after the letter denying the appeal, (ii) if the Servicer sends
                       borrower a letter granting his or her appeal and offering a
                       loan modification, 14 days after the date of such offer, (iii)
                       if the borrower timely accepts the loan modification offer
                       (verbally, in writing (including e-mail responses), or by
                       making the first trial period payment), after the Servicer
                       fails timely to receive the first trial period payment, and
                       (iv) if the Servicer timely receives the first trial period
                       payment, after the borrower breaches the trial plan.

                                    A-18
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 102 of 197




         4.    If, after an eligible borrower has been referred to foreclosure, the
               Servicer receives a complete application from the borrower within
               30 days after the Post Referral to Foreclosure Solicitation Letter,
               then while such loan modification application is pending, Servicer
               shall not move for foreclosure judgment or order of sale (or, if a
               motion has already been filed, shall take reasonable steps to avoid
               a ruling on such motion), or seek a foreclosure sale. If Servicer
               offers the borrower a loan modification, Servicer shall not move
               for judgment or order of sale, (or, if a motion has already been
               filed, shall take reasonable steps to avoid a ruling on such motion),
               or seek a foreclosure sale until the earlier of (a) 14 days after the
               date of the related offer of a loan modification, and (b) the date the
               borrower declines the loan modification offer. If the borrower
               accepts the loan modification offer (verbally, in writing (including
               e-mail responses) or by submitting the first trial modification
               payment) within 14 days after the date of the related offer of loan
               modification, Servicer shall continue this delay until the later of (if
               applicable) (A) the failure by the Servicer timely to receive the
               first trial period payment, and (B) if the Servicer timely receives
               the first trial period payment, after the borrower breaches the trial
               plan.

         5.    If the loan modification requested by a borrower described in
               paragraph IV.B.4 is denied, then, except when otherwise required
               by federal or state law or investor directives, if borrower is entitled
               to an appeal under paragraph IV.G.3, Servicer will not proceed to a
               foreclosure sale until the later of (if applicable):

               a.     expiration of the 30-day appeal period; and

               b.     if the borrower appeals the denial, until the later of (if
                      applicable) (i) if Servicer denies borrower’s appeal, 15 days
                      after the letter denying the appeal, (ii) if the Servicer sends
                      borrower a letter granting his or her appeal and offering a
                      loan modification, 14 days after the date of such offer, (iii)
                      if the borrower timely accepts the loan modification offer
                      (verbally, in writing (including e-mail responses), or by
                      making the first trial period payment), after the failure of
                      the Servicer timely to receive the first trial period payment,
                      and (iv) if the Servicer timely receives the first trial period
                      payment, after the borrower breaches the trial plan.

         6.    If, after an eligible borrower has been referred to foreclosure,
               Servicer receives a complete loan modification application more
               than 30 days after the Post Referral to Foreclosure Solicitation
               Letter, but more than 37 days before a foreclosure sale is
               scheduled, then while such loan modification application is

                                    A-19
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 103 of 197



               pending, Servicer shall not proceed with the foreclosure sale. If
               Servicer offers a loan modification, then Servicer shall delay the
               foreclosure sale until the earlier of (i) 14 days after the date of the
               related offer of loan modification, and (ii) the date the borrower
               declines the loan modification offer. If the borrower accepts the
               loan modification offer (verbally, in writing (including e-mail
               responses) or by submitting the first trial modification payment)
               within 14 days, Servicer shall delay the foreclosure sale until the
               later of (if applicable) (A) the failure by the Servicer timely to
               receive the first trial period payment, and (B) if the Servicer timely
               receives the first trial period payment, after the borrower breaches
               the trial plan.

         7.    If the loan modification requested by a borrower described in
               paragraph IV.B.6 is denied and it is reasonable to believe that more
               than 90 days remains until a scheduled foreclosure date or the first
               date on which a sale could reasonably be expected to be scheduled
               and occur, then, except when otherwise required by federal or state
               law or investor directives, if borrower is entitled to an appeal under
               paragraph IV.G.3.a, Servicer will not proceed to a foreclosure sale
               until the later of (if applicable):

               a.     expiration of the 30-day appeal period; and

               b.     if the borrower appeals the denial, until the later of (if
                      applicable) (i) if Servicer denies borrower’s appeal, 15 days
                      after the letter denying the appeal, (ii) if the Servicer sends
                      borrower a letter granting his or her appeal and offering a
                      loan modification, 14 days after the date of such offer, (iii)
                      if the borrower timely accepts the loan modification offer
                      (verbally, in writing (including e-mail responses), or by
                      making the first trial period payment), after the Servicer
                      fails timely to receive the first trial period payment, and
                      (iv) if the Servicer timely receives the first trial period
                      payment, after the borrower breaches the trial plan.

         8.    If, after an eligible borrower has been referred to foreclosure,
               Servicer receives a complete loan modification application more
               than 30 days after the Post Referral to Foreclosure Solicitation
               Letter, but within 37 to 15 days before a foreclosure sale is
               scheduled, then Servicer shall conduct an expedited review of the
               borrower and, if the borrower is extended a loan modification
               offer, Servicer shall postpone any foreclosure sale until the earlier
               of (a) 14 days after the date of the related evaluation notice, and (b)
               the date the borrower declines the loan modification offer. If the
               borrower timely accepts the loan modification offer (either in
               writing or by submitting the first trial modification payment),
               Servicer shall delay the foreclosure sale until the later of (if

                                    A-20
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 104 of 197



               applicable) (A) the failure by the Servicer timely to receive the
               first trial period payment, and (B) if the Servicer timely receives
               the first trial period payment, after the borrower breaches the trial
               plan.

         9.    If, after an eligible borrower has been referred to foreclosure, the
               Servicer receives a complete loan modification application more
               than 30 days after the Post Referral to Foreclosure Solicitation
               Letter and less than 15 days before a scheduled foreclosure sale,
               Servicer must notify the borrower before the foreclosure sale date
               as to Servicer’s determination (if its review was completed) or
               inability to complete its review of the loan modification
               application. If Servicer makes a loan modification offer to the
               borrower, then Servicer shall postpone any sale until the earlier of
               (a) 14 days after the date of the related evaluation notice, and (b)
               the date the borrower declines the loan modification offer. If the
               borrower timely accepts a loan modification offer (either in writing
               or by submitting the first trial modification payment), Servicer
               shall delay the foreclosure sale until the later of (if applicable) (A)
               the failure by the Servicer timely to receive the first trial period
               payment, and (B) if the Servicer timely receives the first trial
               period payment, after the borrower breaches the trial plan.

         10.   For purposes of this section IV.B, Servicer shall not be responsible
               for failing to obtain a delay in a ruling on a judgment or failing to
               delay a foreclosure sale if Servicer made a request for such delay,
               pursuant to any state or local law, court rule or customary practice,
               and such request was not approved.

         11.   Servicer shall not move to judgment or order of sale or proceed
               with a foreclosure sale under any of the following circumstances:

               a.     The borrower is in compliance with the terms of a trial loan
                      modification, forbearance, or repayment plan; or

               b.     A short sale or deed-in-lieu of foreclosure has been
                      approved by all parties (including, for example, first lien
                      investor, junior lien holder and mortgage insurer, as
                      applicable), and proof of funds or financing has been
                      provided to Servicer.

         12.   If a foreclosure or trustee’s sale is continued (rather than cancelled)
               to provide time to evaluate loss mitigation options, Servicer shall
               promptly notify borrower in writing of the new date of sale
               (without delaying any related foreclosure sale).

         13.   As indicated in paragraph I.A.18, Servicer shall send a statement to
               the borrower outlining loss mitigation efforts undertaken with

                                    A-21
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 105 of 197



                respect to the borrower prior to foreclosure referral. If no loss
                mitigation efforts were offered or undertaken, Servicer shall state
                whether it contacted or attempted to contact the borrower and, if
                applicable, why the borrower was ineligible for a loan modification
                or other loss mitigation options.

         14.    Servicer shall ensure timely and accurate communication of or
                access to relevant loss mitigation status and changes in status to its
                foreclosure attorneys, bankruptcy attorneys and foreclosure
                trustees and, where applicable, to court-mandated mediators.

   C.    Single Point of Contact.

         1.     Servicer shall establish an easily accessible and reliable single
                point of contact (“SPOC”) for each potentially-eligible first lien
                mortgage borrower so that the borrower has access to an employee
                of Servicer to obtain information throughout the loss mitigation,
                loan modification and foreclosure processes.

         2.     Servicer shall initially identify the SPOC to the borrower promptly
                after a potentially-eligible borrower requests loss mitigation
                assistance. Servicer shall provide one or more direct means of
                communication with the SPOC on loss mitigation-related
                correspondence with the borrower. Servicer shall promptly provide
                updated contact information to the borrower if the designated
                SPOC is reassigned, no longer employed by Servicer, or otherwise
                not able to act as the primary point of contact.

                a.     Servicer shall ensure that debtors in bankruptcy are
                       assigned to a SPOC specially trained in bankruptcy issues.

         3.     The SPOC shall have primary responsibility for:

                a.     Communicating the options available to the borrower, the
                       actions the borrower must take to be considered for these
                       options and the status of Servicer’s evaluation of the
                       borrower for these options;

                b.     Coordinating receipt of all documents associated with loan
                       modification or loss mitigation activities;

                c.     Being knowledgeable about the borrower’s situation and
                       current status in the delinquency/imminent default
                       resolution process; and

                d.     Ensuring that a borrower who is not eligible for MHA
                       programs is considered for proprietary or other investor
                       loss mitigation options.

                                    A-22
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 106 of 197




         4.    The SPOC shall, at a minimum, provide the following services to
               borrowers:

               a.     Contact borrower and introduce himself/herself as the
                      borrower’s SPOC;

               b.     Explain programs for which the borrower is eligible;

               c.     Explain the requirements of the programs for which the
                      borrower is eligible;

               d.     Explain program documentation requirements;

               e.     Provide basic information about the status of borrower’s
                      account, including pending loan modification applications,
                      other loss mitigation alternatives, and foreclosure activity;

               f.     Notify borrower of missing documents and provide an
                      address or electronic means for submission of documents
                      by borrower in order to complete the loan modification
                      application;

               g.     Communicate Servicer’s decision regarding loan
                      modification applications and other loss mitigation
                      alternatives to borrower in writing;

               h.     Assist the borrower in pursuing alternative non-foreclosure
                      options upon denial of a loan modification;

               i.     If a loan modification is approved, call borrower to explain
                      the program;

               j.     Provide information regarding credit counseling where
                      necessary;

               k.     Help to clear for borrower any internal processing
                      requirements; and

               l.     Have access to individuals with the ability to stop
                      foreclosure proceedings when necessary to comply with the
                      MHA Program or this Agreement.

         5.    The SPOC shall remain assigned to borrower’s account and
               available to borrower until such time as Servicer determines in
               good faith that all loss mitigation options have been exhausted,
               borrower’s account becomes current or, in the case of a borrower

                                  A-23
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 107 of 197



               in bankruptcy, the borrower has exhausted all loss mitigation
               options for which the borrower is potentially eligible and has
               applied.

         6.    Servicer shall ensure that the SPOC is available to borrowers via
               telephone, though such availability can be arranged on an
               appointment basis. If the SPOC is only reachable on an
               appointment basis, such appointment shall be made available to the
               borrower promptly, but in any event an appointment with the
               SPOC must be offered on a date no later than 7 days from the
               borrower’s request. Borrowers shall be offered the option of
               scheduling an appointment with another member of the SPOC
               team if their assigned SPOC is unavailable on the borrower’s
               requested date. In the event the SPOC is unavailable, Servicer
               shall ensure that personnel with access to all information required
               to be maintained under this section are available to the borrower to
               perform the SPOC’s normal duties.

         7.    Servicer shall ensure that a SPOC can refer and transfer a borrower to
               an appropriate supervisor upon request of the borrower.

         8.    Servicer shall ensure that relevant records relating to borrower’s
               account are promptly available to the borrower’s SPOC, so that the
               SPOC can timely, adequately and accurately inform the borrower of
               the current status of loss mitigation, loan modification, and
               foreclosure activities.

         9.    Servicer shall ensure that all regularly maintained records of
               communications between the SPOC and borrower, as well as any
               other notes related to the borrower’s file, are centrally accessible to
               other Servicer staff.

         10.   Servicer’s management shall supervise the SPOCs’ performance and
               regularly monitor workload, phone logs, call recordings,
               communication logs and complaints to ensure timely responses to
               borrowers.

         11.   Servicer shall designate one or more management level employees to
               be the primary contact for the Attorneys General, state financial
               regulators, the Executive Office of U.S. Trustee, each regional office
               of the U.S. Trustee, and federal regulators for communication
               regarding complaints and inquiries from individual borrowers who are
               in default and/or have applied for loan modifications. Servicer shall
               provide a written acknowledgment to all such inquiries within 10
               business days. Servicer shall provide a substantive written response to
               all such inquiries within 30 days. Servicer shall provide relevant loan
               information to borrower and to Attorneys General, state financial
               regulators, federal regulators, the Executive Office of the U.S.
               Trustee, and each U.S. Trustee upon written request and if properly
               authorized. A written complaint filed by a borrower and forwarded by

                                    A-24
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 108 of 197



               a state attorney general or financial regulatory agency to Servicer
               shall be deemed to have proper authorization.

         12.   Servicer shall establish and make available to Chapter 13 trustees a
               toll-free number staffed by persons trained in bankruptcy to respond
               to inquiries from Chapter 13 trustees.

         13.   Notwithstanding the assignment of a SPOC to a borrower, the
               Servicer shall not deny the borrower access to loss mitigation through
               the servicer’s personnel or representatives at homeownership and
               public workshops, nonprofit housing counselors, homeownership
               centers, and other avenues for accessing relief in which the servicer
               participates.

   D.    Loss Mitigation Communications with Borrowers.

         1.    Servicer shall commence outreach efforts to communicate loss
               mitigation options for first lien mortgage loans to all potentially
               eligible delinquent borrowers (other than those in bankruptcy)
               beginning on timelines that are in accordance with HAMP
               borrower solicitation guidelines set forth in the MHA Handbook
               version 4.3, Chapter II, Section 2.2, or the most recent version,
               regardless of whether the borrower is eligible for a HAMP
               modification. Servicer shall provide borrowers with notices that
               include contact information for national or state foreclosure
               assistance hotlines and state housing counseling resources, as
               appropriate. The use by Servicer of nothing more than prerecorded
               automatic messages in loss mitigation communications with
               borrowers shall not be sufficient in those instances in which it fails
               to result in contact between the borrower and one of Servicer’s loss
               mitigation specialists. Servicer shall conduct affirmative outreach
               efforts to inform delinquent second lien borrowers (other than
               those in bankruptcy) about the availability of payment reduction
               options. The foregoing notwithstanding, Servicer shall have no
               obligation to solicit borrowers who are in bankruptcy.

         2.    Servicer shall disclose and provide accurate information to
               borrowers relating to the qualification process and eligibility
               factors for loss mitigation programs.

         3.    Servicer shall communicate, at the written request of the borrower,
               with the borrower’s authorized representatives, including housing
               counselors. Servicer shall communicate with representatives from
               state attorneys general and financial regulatory agencies acting
               upon a written complaint filed by the borrower and forwarded by
               the state attorney general or financial regulatory agency to
               Servicer. When responding to the borrower regarding such
               complaint, Servicer shall include the applicable state attorney


                                    A-25
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 109 of 197



               general on all correspondence with the borrower regarding such
               complaint.

         4.    Servicer shall cease all collection efforts while the borrower (i) is
               making timely payments under a trial loan modification or (ii) has
               submitted a complete loan modification application, and a
               modification decision is pending. Notwithstanding the above,
               Servicer reserves the right to contact a borrower to gather required
               loss mitigation documentation or to assist a borrower with
               performance under a trial loan modification plan.

         5.    Servicer shall consider partnering with third parties, including
               national chain retailers, and shall consider the use of select bank
               branches affiliated with Servicer, to set up programs to allow
               borrowers to copy, fax, scan, transmit by overnight delivery, or
               mail or email documents to Servicer free of charge.

         6.    Within five business days after referral to foreclosure, the Servicer
               (including any attorney (or trustee) conducting foreclosure
               proceedings at the direction of the Servicer) shall send a written
               communication (“Post Referral to Foreclosure Solicitation Letter”)
               to the borrower that includes clear language that:

               a.     The Servicer may have sent to the borrower one or more
                      borrower solicitation communications;

               b.     The borrower can still be evaluated for alternatives to
                      foreclosure even if he or she had previously shown no
                      interest;

               c.     The borrower should contact the Servicer to obtain a loss
                      mitigation application package;

               d.     The borrower must submit a loan modification application
                      to the Servicer to request consideration for available
                      foreclosure prevention alternatives;

               e.     Provides the Servicer’s contact information for submitting
                      a complete loan modification application, including the
                      Servicer’s toll-free number; and

               f.     Unless the form of letter is otherwise specified by investor
                      directive or state law or the borrower is not eligible for an
                      appeal under paragraph IV.G.3.a, states that if the borrower
                      is contemplating or has pending an appeal of an earlier
                      denial of a loan modification application, that he or she
                      may submit a loan modification application in lieu of his or

                                   A-26
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 110 of 197



                      her appeal within 30 days after the Post Referral to
                      Foreclosure Solicitation Letter.

   E.    Development of Loan Portals.

         1.    Servicer shall develop or contract with a third-party vendor to
               develop an online portal linked to Servicer’s primary servicing
               system where borrowers can check, at no cost, the status of their
               first lien loan modifications.

         2.    Servicer shall design portals that may, among other things:

               a.     Enable borrowers to submit documents electronically;

               b.     Provide an electronic receipt for any documents submitted;

               c.     Provide information and eligibility factors for proprietary
                      loan modification and other loss mitigation programs; and

               d.     Permit Servicer to communicate with borrowers to satisfy
                      any written communications required to be provided by
                      Servicer, if borrowers submit documents electronically.

         3.    Servicer shall participate in the development and implementation
               of a neutral, nationwide loan portal system linked to Servicer’s
               primary servicing system, such as Hope LoanPort to enhance
               communications with housing counselors, including using the
               technology used for the Borrower Portal, and containing similar
               features to the Borrower Portal.

         4.    Servicer shall update the status of each pending loan modification
               on these portals at least every 10 business days and ensure that
               each portal is updated on such a schedule as to maintain
               consistency.

   F.    Loan Modification Timelines.

         1.    Servicer shall provide written acknowledgement of the receipt of
               documentation submitted by the borrower in connection with a
               first lien loan modification application within 3 business days. In
               its initial acknowledgment, Servicer shall briefly describe the loan
               modification process and identify deadlines and expiration dates
               for submitted documents.

         2.    Servicer shall notify borrower of any known deficiency in
               borrower’s initial submission of information, no later than 5
               business days after receipt, including any missing information or


                                   A-27
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 111 of 197



                documentation required for the loan modification to be considered
                complete.

         3.     Subject to section IV.B, Servicer shall afford borrower 30 days
                from the date of Servicer’s notification of any missing information
                or documentation to supplement borrower’s submission of
                information prior to making a determination on whether or not to
                grant an initial loan modification.

         4.     Servicer shall review the complete first lien loan modification
                application submitted by borrower and shall determine the
                disposition of borrower’s trial or preliminary loan modification
                request no later than 30 days after receipt of the complete loan
                modification application, absent compelling circumstances beyond
                Servicer’s control.

         5.     Servicer shall implement processes to ensure that second lien loan
                modification requests are evaluated on a timely basis. When a
                borrower qualifies for a second lien loan modification after a first
                lien loan modification in accordance with Section 2.c.i of the
                General Framework for Consumer Relief Provisions, the Servicer
                of the second lien loan shall (absent compelling circumstances
                beyond Servicer’s control) send loan modification documents to
                borrower no later than 45 days after the Servicer receives official
                notification of the successful completion of the related first lien
                loan modification and the essential terms.

         6.     For all proprietary first lien loan modification programs, Servicer
                shall allow properly submitted borrower financials to be used for
                90 days from the date the documents are received, unless Servicer
                learns that there has been a material change in circumstances or
                unless investor requirements mandate a shorter time frame.

         7.     Servicer shall notify borrowers of the final denial of any first lien
                loan modification request within 10 business days of the denial
                decision. The notification shall be in the form of the non-approval
                notice required in paragraph IV.G.1 below.

   G.    Independent Evaluation of First Lien Loan Modification Denials.

         1.     Except when evaluated as provided in paragraphs IV.B.8 or
                IV.B.9, Servicer’s initial denial of an eligible borrower’s request
                for first lien loan modification following the submission of a
                complete loan modification application shall be subject to an
                independent evaluation. Such evaluation shall be performed by an
                independent entity or a different employee who has not been
                involved with the particular loan modification.


                                    A-28
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 112 of 197



         2.    Denial Notice.

               a.     When a first lien loan modification is denied after
                      independent review, Servicer shall send a written non-
                      approval notice to the borrower identifying the reasons for
                      denial and the factual information considered. The notice
                      shall inform the borrower that he or she has 30 days from
                      the date of the denial letter declination to provide evidence
                      that the eligibility determination was in error.

               b.     If the first lien modification is denied because disallowed
                      by investor, Servicer shall disclose in the written non-
                      approval notice the name of the investor and summarize the
                      reasons for investor denial.

               c.     For those cases where a first lien loan modification denial
                      is the result of an NPV calculation, Servicer shall provide
                      in the written non-approval notice the monthly gross
                      income and property value used in the calculation.

         3.    Appeal Process.

               a.     After the automatic review in paragraph IV.G.1 has been
                      completed and Servicer has issued the written non-approval
                      notice, in the circumstances described in the first sentences
                      of paragraphs IV.B.3, IV.B.5 or IV.B.7,except when
                      otherwise required by federal or state law or investor
                      directives, borrowers shall have 30 days to request an
                      appeal and obtain an independent review of the first lien
                      loan modification denial in accordance with the terms of
                      this Agreement. Servicer shall ensure that the borrower has
                      30 days from the date of the written non-approval notice to
                      provide information as to why Servicer’s determination of
                      eligibility for a loan modification was in error, unless the
                      reason for non-approval is (1) ineligible mortgage, (2)
                      ineligible property, (3) offer not accepted by borrower or
                      request withdrawn, or (4) the loan was previously modified.

               b.     For those cases in which the first lien loan modification
                      denial is the result of an NPV calculation, if a borrower
                      disagrees with the property value used by Servicer in the
                      NPV test, the borrower can request that a full appraisal be
                      conducted of the property by an independent licensed
                      appraiser (at borrower expense) consistent with HAMP
                      directive 10-15. Servicer shall comply with the process set
                      forth in HAMP directive 10-15, including using such value
                      in the NPV calculation.


                                  A-29
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 113 of 197



                c.     Servicer shall review the information submitted by
                       borrower and use its best efforts to communicate the
                       disposition of borrower’s appeal to borrower no later than
                       30 days after receipt of the information.

                d.     If Servicer denies borrower’s appeal, Servicer’s appeal
                       denial letter shall include a description of other available
                       loss mitigation, including short sales and deeds in lieu of
                       foreclosure.

   H.    General Loss Mitigation Requirements.

         1.     Servicer shall maintain adequate staffing and systems for tracking
                borrower documents and information that are relevant to
                foreclosure, loss mitigation, and other Servicer operations. Servicer
                shall make periodic assessments to ensure that its staffing and
                systems are adequate.

         2.     Servicer shall maintain adequate staffing and caseload limits for
                SPOCs and employees responsible for handling foreclosure, loss
                mitigation and related communications with borrowers and
                housing counselors. Servicer shall make periodic assessments to
                ensure that its staffing and systems are adequate.

         3.     Servicer shall establish reasonable minimum experience,
                educational and training requirements for loss mitigation staff.

         4.     Servicer shall document electronically key actions taken on a
                foreclosure, loan modification, bankruptcy, or other servicing file,
                including communications with the borrower.

         5.     Servicer shall not adopt compensation arrangements for its
                employees that encourage foreclosure over loss mitigation
                alternatives.

         6.     Servicer shall not make inaccurate payment delinquency reports to
                credit reporting agencies when the borrower is making timely
                reduced payments pursuant to a trial or other loan modification
                agreement. Servicer shall provide the borrower, prior to entering
                into a trial loan modification, with clear and conspicuous written
                information that adverse credit reporting consequences may result
                from the borrower making reduced payments during the trial
                period.

         7.     Where Servicer grants a loan modification, Servicer shall provide
                borrower with a copy of the fully executed loan modification
                agreement within 45 days of receipt of the executed copy from the
                borrower. All modifications shall be evidenced in writing.

                                    A-30
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 114 of 197




         8.     Servicer shall not instruct, advise or recommend that borrowers go
                into default in order to qualify for loss mitigation relief.

         9.     Servicer shall not discourage borrowers from working or
                communicating with legitimate non-profit housing counseling
                services.

         10.    Servicer shall not, in the ordinary course, require a borrower to
                waive or release claims and defenses as a condition of approval for
                a loan modification program or other loss mitigation relief.
                However, nothing herein shall preclude Servicer from requiring a
                waiver or release of claims and defenses with respect to a loan
                modification offered in connection with the resolution of a
                contested claim, when the borrower would not otherwise be
                qualified for that loan modification under existing Servicer
                programs.

         11.    Servicer shall not charge borrower an application fee in connection
                with a request for a loan modification. Servicer shall provide
                borrower with a pre-paid overnight envelope or pre-paid address
                label for return of a loan modification application. However, if
                Servicer makes a copy of the loan modification application
                available free of charge via an internet portal, and allows for
                submission of the packet via electronic means, and the borrower
                elects to submit such documentation electronically, no pre-paid
                envelope or label shall be required.

         12.    Notwithstanding any other provision of this Agreement, and to
                minimize the risk of borrowers submitting multiple loss mitigation
                requests for the purpose of delay, Servicer shall not be obligated to
                evaluate requests for loss mitigation options from (a) borrowers
                who have already been evaluated or afforded a fair opportunity to
                be evaluated consistent with the requirements of HAMP or
                proprietary modification programs, or (b) borrowers who were
                evaluated after the date of implementation of this Agreement,
                consistent with this Agreement, unless there has been a material
                change in the borrower’s financial circumstances that is
                documented by borrower and submitted to Servicer.

   I.    Proprietary First Lien Loan Modifications.

         1.     Servicer shall make publicly available information on its
                qualification processes, all required documentation and
                information necessary for a complete first lien loan modification
                application, and key eligibility factors for all proprietary loan
                modifications.


                                    A-31
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 115 of 197



         2.     Servicer shall design proprietary first lien loan modification
                programs that are intended to produce sustainable modifications
                according to investor guidelines and previous results. Servicer
                shall design these programs with the intent of providing affordable
                payments for borrowers needing longer term or permanent
                assistance.

         3.     Servicer shall track outcomes and maintain records regarding
                characteristics and performance of proprietary first lien loan
                modifications. Servicer shall provide a description of modification
                waterfalls, eligibility criteria, and modification terms, on a
                publicly-available website.

         4.     Servicer shall not charge any application or processing fees for
                proprietary first lien loan modifications.

   J.    Proprietary Second Lien Loan Modifications.

         1.     Servicer shall make publicly available information on its
                qualification processes, all required documentation and
                information necessary for a complete second lien modification
                application.

         2.     Servicer shall design second lien modification programs with the
                intent of providing affordable payments for borrowers needing
                longer term or permanent assistance.

         3.     Servicer shall not charge any application or processing fees for
                second lien modifications.

         4.     When an eligible borrower with a second lien submits all required
                information for a second lien loan modification and the
                modification request is denied, Servicer shall promptly send a
                written non-approval notice to the borrower.

   K.    Short Sales.

         1.     Servicer shall make publicly available information on general
                requirements for the short sale process.

         2.     Servicer shall consider appropriate monetary incentives to
                underwater borrowers to facilitate short sale options.

         3.     Servicer shall develop a cooperative short sale process which
                allows the borrower the opportunity to engage with Servicer to
                pursue a short sale evaluation prior to putting home on the market.




                                    A-32
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 116 of 197



         4.    Servicer shall send written confirmation of the borrower’s first
               request for a short sale to the borrower or his or her agent within
               10 business days of receipt of the request and proper written
               authorization from the borrower allowing Servicer to communicate
               with the borrower’s agent. The confirmation shall include basic
               information about the short sale process and Servicer’s
               requirements, and will state clearly and conspicuously that the
               Servicer may demand a deficiency payment if such deficiency
               claim is permitted by applicable law. No such confirmation shall
               be required if Servicer has already provided a written acceptance
               or rejection of the short sale request prior to the passage of 10
               business days.

         5.    Servicer shall send borrower at borrower’s address of record or to
               borrower’s agent timely written notice of any missing required
               documents for consideration of short sale within 30 days of
               receiving borrower’s request for a short sale.

         6.    Servicer shall review the short sale request submitted by borrower
               and communicate the disposition of borrower’s request no later
               than 30 days after receipt of all required information and third-
               party consents.

         7.    If the short sale request is accepted, Servicer shall
               contemporaneously notify the borrower whether Servicer or
               investor will demand a deficiency payment or related cash
               contribution and the approximate amount of that deficiency, if such
               deficiency obligation is permitted by applicable law. If the short
               sale request is denied, Servicer shall provide reasons for the denial
               in the written notice. If Servicer waives a deficiency claim, it shall
               not sell or transfer such claim to a third-party debt collector or debt
               buyer for collection.

   L.    Loss Mitigation During Bankruptcy.

         1.    Servicer may not deny any loss mitigation option to eligible
               borrowers on the basis that the borrower is a debtor in bankruptcy
               so long as borrower and any trustee cooperates in obtaining any
               appropriate approvals or consents.

         2.    Servicer shall, to the extent reasonable, extend trial period loan
               modification plans as necessary to accommodate delays in
               obtaining bankruptcy court approvals or receiving full remittance
               of debtor’s trial period payments that have been made to a chapter
               13 trustee. In the event of a trial period extension, the debtor must
               make a trial period payment for each month of the trial period,
               including any extension month.


                                   A-33
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 117 of 197



          3.     When the debtor is in compliance with a trial period or permanent
                 loan modification plan, Servicer will not object to confirmation of
                 the debtor’s chapter 13 plan, move to dismiss the pending
                 bankruptcy case, or file a MRS solely on the basis that the debtor
                 paid only the amounts due under the trial period or permanent loan
                 modification plan, as opposed to the non-modified mortgage
                 payments.

   M. Transfer of Servicing of Loans.

          1.     Ordinary Transfer of Servicing from Servicer to Successor
                 Servicer or Subservicer.

          The following shall apply to all transfers of servicing rights from Servicer
          to a third-party, including subservicing:

                 a.      At the time of transfer or sale, Servicer shall inform the
                         successor servicer (including a subservicer) whether a loss
                         mitigation request is pending.

                 b.      Any contract for the transfer or sale of servicing rights shall
                         obligate the successor servicer to accept and continue
                         processing pending loss mitigation requests.

                 c.      Any contract for the transfer or sale of servicing rights shall
                         obligate the successor servicer to honor trial and permanent
                         loan modification agreements or other types of loss
                         mitigation agreements entered into by prior servicer.

                 d.      Any contract for transfer or sale of servicing rights shall
                         designate that borrowers are third party beneficiaries under
                         paragraphs IV.M.1.b and IV.M.1.c, above.


          2.     Transfer of Servicing to Servicer.

                 a.      When Servicer acquires servicing rights from another
                         servicer, Servicer shall ensure that it will accept, and
                         continue to process pending loss mitigation requests from
                         the prior servicer, and that it will honor trial and permanent
                         loan modification agreements or other loss mitigation
                         agreements entered into by the prior servicer, as evidenced
                         by the prior servicer or the borrower. If the borrower
                         provides a copy of a loss mitigation offer and the borrower
                         has complied in good faith with the terms of the offer, that
                         shall be deemed evidence of a loss mitigation agreement.
                         A borrower making payments that conform to the payment


                                      A-34
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 118 of 197



                      terms of the offer shall be deemed to be the borrower’s
                      good faith compliance with the terms of the offer.


         3.    Transfer of Servicing with Pending Loss Mitigation.

               a.     Where a loan file indicates that a loss mitigation request
                      was pending within 60 days of transfer or a borrower
                      indicates the same, and Servicer lacks clear written
                      evidence of a loss mitigation denial by the prior servicer,
                      Servicer shall take all reasonable steps to obtain
                      confirmation from the prior servicer of the status of any
                      loss mitigation activity or review of a loss mitigation
                      request, and shall:


                     i.          Where the prior servicer’s review was not complete,
                                 complete the review of the borrower's prior loss
                                 mitigation request, after notifying the borrower of
                                 any necessary information missing from such
                                 application, and afford the borrower an opportunity
                                 to have the loss mitigation request reviewed through
                                 the independent evaluation and appeal processes
                                 under paragraphs IV.G.1&3; or

                    ii.          Provide the borrower a written denial notice, in
                                 compliance with paragraph IV.G.2, and provide the
                                 borrower 30 days to request an appeal under
                                 paragraph IV.G.3.


               b.         The Servicer shall not commence, refer to, or proceed with
                          foreclosure until the servicer has satisfied all requirements
                          under paragraph 3.a. above.


         4.    Transfer of Servicing of Loans where the Borrower is in
               Bankruptcy.

               a.         The following shall apply to all transfers of servicing rights
                          to a third party from Servicer, including subservicing:


                      i.         At the time of transfer or sale, Servicer shall inform
                                 the successor servicer or subservicer whether a
                                 borrower is a debtor in a bankruptcy proceeding.

                          ii.    Any contract for the transfer or sale of servicing
                                 rights shall obligate the successor servicer to ensure

                                      A-35
     Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 119 of 197



                                     that payments for borrowers in active chapter 13
                                     bankruptcy cases continue to be applied consistent
                                     with Paragraph I.B.11.a-b.

                     b.      The following shall apply to all transfers of servicing rights
                             to Servicer from a third party including prior servicers or
                             subservicers:

                             i.      At the time of transfer or sale, Servicer shall
                                     identify whether a borrower is a debtor in a
                                     bankruptcy proceeding.

                             ii.     In any POC, MRS, or other document filed by or on
                                     behalf of Servicer in a bankruptcy proceeding,
                                     Servicer shall not impose or collect fees or charges
                                     assessed by a prior servicer, unless Servicer has
                                     properly itemized and verified those fees and
                                     charges, and otherwise complied with the
                                     requirements of Paragraphs, I.D, III.B, and VI.



V.      PROTECTIONS FOR MILITARY PERSONNEL.

        A.    Servicer shall comply with all applicable provisions of the
              Servicemembers Civil Relief Act (SCRA), 50 U.S.C. Appx. § 501 et seq.,
              and any applicable state law offering protections to servicemembers.

        B.    When a borrower states that he or she is or was within the preceding 9
              months (or the then applicable statutory period under the SCRA) in active
              military service or has received and is subject to military orders requiring
              him or her to commence active military service, Lender shall determine
              whether the borrower may be eligible for the protections of the SCRA or
              for the protections of the provisions of paragraph V.F. If Servicer
              determines the borrower is so eligible, Servicer shall, until Servicer
              determines that such customer is no longer protected by the SCRA,

              1.     if such borrower is not entitled to a SPOC, route such customers to
                     employees who have been specially trained about the protections
                     of the SCRA to respond to such borrower’s questions, or

              2.     if such borrower is entitled to a SPOC, designate as a SPOC for
                     such borrower a person who has been specially trained about the
                     protections of the SCRA (Servicemember SPOC).

        C.    Servicer shall, in addition to any other reviews it may perform to assess
              eligibility under the SCRA, (i) before referring a loan for foreclosure, (ii)
              within seven days before a foreclosure sale, and (iii) the later of (A)

                                          A-36
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 120 of 197



         promptly after a foreclosure sale and (B) within three days before the
         regularly scheduled end of any redemption period, determine whether the
         secured property is owned by a servicemember covered under SCRA by
         searching the Defense Manpower Data Center (DMDC) for evidence of
         SCRA eligibility by either (a) last name and social security number, or (b)
         last name and date of birth.

   D.    When a servicemember provides written notice requesting protection
         under the SCRA relating to interest rate relief, but does not provide the
         documentation required by Section 207(b)(1) of the SCRA (50 USC
         Appx. § 527(b)(1)), Servicer shall accept, in lieu of the documentation
         required by Section 207(b)(1) of the SCRA, a letter on official
         letterheadfrom the servicemember’s commanding officer including a
         contact telephone number for confirmation:

         1.     Addressed in such a way as to signify that the commanding officer
                recognizes that the letter will be relied on by creditors of the
                servicemember (a statement that the letter is intended to be relied
                upon by the Servicemember’s creditors would satisfy this
                requirement);

         2.     Setting forth the full name (including middle initial, if any), Social
                Security number and date of birth of the servicemember;

         3.     Setting forth the home address of the servicemember; and

         4.     Setting forth the date of the military orders marking the beginning
                of the period of military service of the servicemember and, as may
                be applicable, that the military service of the servicemember is
                continuing or the date on which the military service of the
                servicemember ended.

   E.    Servicer shall notify customers who are 45 days delinquent that, if they are
         a servicemember, (a) they may be entitled to certain protections under the
         SCRA regarding the servicemember’s interest rate and the risk of
         foreclosure, and (b) counseling for covered servicemembers is available at
         agencies such as Military OneSource, Armed Forces Legal Assistance,
         and a HUD-certified housing counselor. Such notice shall include a toll-
         free number that servicemembers may call to be connected to a person
         who has been specially trained about the protections of the SCRA to
         respond to such borrower’s questions. Such telephone number shall either
         connect directly to such a person or afford a caller the ability to identify
         him- or herself as an eligible servicemember and be routed to such
         persons. Servicers hereby confirm that they intend to take reasonable steps
         to ensure the dissemination of such toll-free number to customers who
         may be eligible servicemembers.




                                     A-37
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 121 of 197



   F.    Irrespective of whether a mortgage obligation was originated before or
         during the period of a servicemember’s military service, if, based on the
         determination described in the last sentence and subject to Applicable
         Requirements, a servicemember’s military orders (or any letter complying
         with paragraph V.D), together with any other documentation satisfactory
         to the Servicer, reflects that the servicemember is (a) eligible for Hostile
         Fire/Imminent Danger Pay and (b) serving at a location (i) more than 750
         miles from the location of the secured property or (ii) outside of the
         United States, then to the extent consistent with Applicable Requirements,
         the Servicer shall not sell, foreclose, or seize a property for a breach of an
         obligation on real property owned by a servicemember that is secured by
         mortgage, deed of trust, or other security in the nature of a mortgage,
         during, or within 9 months after, the period in which the servicemember is
         eligible for Hostile Fire/Imminent Danger Pay, unless either (i) Servicer
         has obtained a court order granted before such sale, foreclosure, or seizure
         with a return made and approved by the court, or (ii) if made pursuant to
         an agreement as provided in section 107 of the SCRA (50 U.S.C. Appx. §
         517). Unless a servicemember’s eligibility for the protection under this
         paragraph can be fully determined by a proper search of the DMDC
         website, Servicer shall only be obligated under this provision if it is able to
         determine, based on a servicemember’s military orders (or any letter
         complying with paragraph V.D), together with any other documentation
         provided by or on behalf of the servicemember that is satisfactory to the
         Servicer, that the servicemember is (a) eligible for Hostile Fire/Imminent
         Danger Pay and (b) serving at a location (i) more than 750 miles from the
         location of the secured property or (ii) outside of the United States.

   G.    Servicer shall not require a servicemember to be delinquent to qualify for
         a short sale, loan modification, or other loss mitigation relief if the
         servicemember is suffering financial hardship and is otherwise eligible for
         such loss mitigation. Subject to Applicable Requirements, for purposes of
         assessing financial hardship in relation to (i) a short sale or deed in lieu
         transaction, Servicer will take into account whether the servicemember is,
         as a result of a permanent change of station order, required to relocate
         even if such servicemember’s income has not been decreased, so long as
         the servicemember does not have sufficient liquid assets to make his or her
         monthly mortgage payments, or (ii) a loan modification, Servicer will take
         into account whether the servicemember is, as a result of his or her
         military orders required to relocate to a new duty station at least seventy
         five mile from his or her residence/secured property or to reside at a
         location other than the residence/secured property, and accordingly is
         unable personally to occupy the residence and (a) the residence will
         continue to be occupied by his or her dependents, or (b) the residence is
         the only residential property owned by the servicemember.

   H.    Servicer shall not make inaccurate reports to credit reporting agencies
         when a servicemember, who has not defaulted before relocating under


                                     A-38
  Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 122 of 197



            military orders to a new duty station, obtains a short sale, loan
            modification, or other loss mitigation relief.

VI.   RESTRICTIONS ON SERVICING FEES.

      A.    General Requirements.

            1.     All default, foreclosure and bankruptcy-related service fees,
                   including third-party fees, collected from the borrower by Servicer
                   shall be bona fide, reasonable in amount, and disclosed in detail to
                   the borrower as provided in paragraphs I.B.10 and VI.B.1.

      B.    Specific Fee Provisions.

            1.     Schedule of Fees. Servicer shall maintain and keep current a
                   schedule of common non-state specific fees or ranges of fees that
                   may be charged to borrowers by or on behalf of Servicer. Servicer
                   shall make this schedule available on its website and to the
                   borrower or borrower’s authorized representative upon request.
                   The schedule shall identify each fee, provide a plain language
                   explanation of the fee, and state the maximum amount of the fee or
                   how the fee is calculated or determined.

            2.     Servicer may collect a default-related fee only if the fee is for
                   reasonable and appropriate services actually rendered and one of
                   the following conditions is met:

                   a.      the fee is expressly or generally authorized by the loan
                           instruments and not prohibited by law or this Agreement;

                   b.      the fee is permitted by law and not prohibited by the loan
                           instruments or this Agreement; or

                   c.      the fee is not prohibited by law, this Agreement or the loan
                           instruments and is a reasonable fee for a specific service
                           requested by the borrower that is collected only after clear
                           and conspicuous disclosure of the fee is made available to
                           the borrower.

            3.     Attorneys’ Fees. In addition to the limitations in paragraph VI.B.2
                   above, attorneys’ fees charged in connection with a foreclosure
                   action or bankruptcy proceeding shall only be for work actually
                   performed and shall not exceed reasonable and customary fees for
                   such work. In the event a foreclosure action is terminated prior to
                   the final judgment and/or sale for a loss mitigation option, a
                   reinstatement, or payment in full, the borrower shall be liable only
                   for reasonable and customary fees for work actually performed.


                                        A-39
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 123 of 197



         4.     Late Fees.

                a.     Servicer shall not collect any late fee or delinquency charge
                       when the only delinquency is attributable to late fees or
                       delinquency charges assessed on an earlier payment, and
                       the payment is otherwise a full payment for the applicable
                       period and is paid on or before its due date or within any
                       applicable grace period.

                b.     Servicer shall not collect late fees (i) based on an amount
                       greater than the past due amount; (ii) collected from the
                       escrow account or from escrow surplus without the
                       approval of the borrower; or (iii) deducted from any regular
                       payment.

                c.     Servicer shall not collect any late fees for periods during
                       which (i) a complete loan modification application is under
                       consideration; (ii) the borrower is making timely trial
                       modification payments; or (iii) a written and binding short
                       sale offer from a bona fide purchaser is being evaluated by
                       Servicer.

   C.    Third-Party Fees.

         1.     Servicer shall not impose unnecessary or duplicative property
                inspection, property preservation or valuation fees on the borrower,
                including, but not limited to, the following:

                a.     No property preservation fees shall be imposed on eligible
                       borrowers who have a pending application with Servicer
                       for loss mitigation relief or are performing under a loss
                       mitigation program, unless Servicer has a reasonable basis
                       to believe that property preservation is necessary for the
                       maintenance of the property, such as when the property is
                       vacant or listed on a violation notice from a local
                       jurisdiction;

                b.     No property inspection fee shall be imposed on a borrower
                       any more frequently than the timeframes allowed under
                       GSE or HUD guidelines unless Servicer has identified
                       specific circumstances supporting the need for further
                       property inspections; and

                c.     Servicer shall be limited to imposing property valuation
                       fees (e.g., BPO) to once every 12 months, unless other
                       valuations are requested by the borrower to facilitate a
                       short sale or to support a loan modification as outlined in


                                    A-40
  Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 124 of 197



                          paragraph IV.G.3.a, or required as part of the default or
                          foreclosure valuation process.

            2.     Default, foreclosure and bankruptcy-related services performed by
                   third parties shall be at reasonable market value.

            3.     Servicer shall not collect any fee for default, foreclosure or
                   bankruptcy-related services by an affiliate unless the amount of the
                   fee does not exceed the lesser of (a) any fee limitation or allowable
                   amount for the service under applicable state law, and (b) the
                   market rate for the service. To determine the market rate, Servicer
                   shall obtain annual market reviews of its affiliates’ pricing for such
                   default and foreclosure-related services; such market reviews shall
                   be performed by a qualified, objective, independent third-party
                   professional using procedures and standards generally accepted in
                   the industry to yield accurate and reliable results. The independent
                   third-party professional shall determine in its market survey the
                   price actually charged by third-party affiliates and by independent
                   third party vendors.

            4.     Servicer shall be prohibited from collecting any unearned fee, or
                   giving or accepting referral fees in relation to third-party default or
                   foreclosure-related services.

            5.     Servicer shall not impose its own mark-ups on Servicer initiated
                   third-party default or foreclosure-related services.

       D.   Certain Bankruptcy Related Fees.

            1.     Servicer must not collect any attorney’s fees or other charges with
                   respect to the preparation or submission of a POC or MRS
                   document that is withdrawn or denied, or any amendment thereto
                   that is required, as a result of a substantial misstatement by
                   Servicer of the amount due.

            2.     Servicer shall not collect late fees due to delays in receiving full
                   remittance of debtor’s payments, including trial period or
                   permanent modification payments as well as post-petition conduit
                   payments in accordance with 11 U.S.C. § 1322(b)(5), that debtor
                   has timely (as defined by the underlying Chapter 13 plan) made to
                   a chapter 13 trustee.

VII.   FORCE-PLACED INSURANCE.

       A.   General Requirements for Force-Placed Insurance.

            1.     Servicer shall not obtain force-placed insurance unless there is a
                   reasonable basis to believe the borrower has failed to comply with

                                        A-41
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 125 of 197



               the loan contract’s requirements to maintain property insurance.
               For escrowed accounts, Servicer shall continue to advance
               payments for the homeowner’s existing policy, unless the borrower
               or insurance company cancels the existing policy.

               For purposes of this section VII, the term “force-placed insurance”
               means hazard insurance coverage obtained by Servicer when the
               borrower has failed to maintain or renew hazard or wind insurance
               on such property as required of the borrower under the terms of the
               mortgage.

         2.    Servicer shall not be construed as having a reasonable basis for
               obtaining force-placed insurance unless the requirements of this
               section VII have been met.

         3.    Servicer shall not impose any charge on any borrower for force-
               placed insurance with respect to any property securing a federally
               related mortgage unless:

               a.     Servicer has sent, by first-class mail, a written notice to the
                      borrower containing:

                      i.      A reminder of the borrower’s obligation to maintain
                              hazard insurance on the property securing the
                              federally related mortgage;

                      ii.     A statement that Servicer does not have evidence of
                              insurance coverage of such property;

                      iii.    A clear and conspicuous statement of the
                              procedures by which the borrower may demonstrate
                              that the borrower already has insurance coverage;

                      iv.     A statement that Servicer may obtain such coverage
                              at the borrower’s expense if the borrower does not
                              provide such demonstration of the borrower’s
                              existing coverage in a timely manner;

                      v.      A statement that the cost of such coverage may be
                              significantly higher than the cost of the
                              homeowner’s current coverage;

                      vi.     For first lien loans on Servicer’s primary servicing
                              system, a statement that, if the borrower desires to
                              maintain his or her voluntary policy, Servicer will
                              offer an escrow account and advance the premium
                              due on the voluntary policy if the borrower: (a)
                              accepts the offer of the escrow account; (b) provides

                                   A-42
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 126 of 197



                              a copy of the invoice from the voluntary carrier; (c)
                              agrees in writing to reimburse the escrow advances
                              through regular escrow payments; (d) agrees to
                              escrow to both repay the advanced premium and to
                              pay for the future premiums necessary to maintain
                              any required insurance policy; and (e) agrees
                              Servicer shall manage the escrow account in
                              accordance with the loan documents and with state
                              and federal law; and

                      vii.    A statement, in the case of single interest coverage,
                              that the coverage may only protect the mortgage
                              holder’s interest and not the homeowner’s interest.

               b.     Servicer has sent, by first-class mail, a second written
                      notice, at least 30 days after the mailing of the notice under
                      paragraph VII.A.3.a that contains all the information
                      described in each clause of such paragraph

               c.     Servicer has not received from the borrower written
                      confirmation of hazard insurance coverage for the property
                      securing the mortgage by the end of the 15-day period
                      beginning on the date the notice under paragraph VII.A.3.b
                      was sent by Servicer.

         4.    Servicer shall accept any reasonable form of written confirmation
               from a borrower or the borrower’s insurance agent of existing
               insurance coverage, which shall include the existing insurance
               policy number along with the identity of, and contact information
               for, the insurance company or agent.

         5.    Servicer shall not place hazard or wind insurance on a mortgaged
               property, or require a borrower to obtain or maintain such
               insurance, in excess of the greater of replacement value, last-
               known amount of coverage or the outstanding loan balance, unless
               required by Applicable Requirements, or requested by borrower in
               writing.

         6.    Within 15 days of the receipt by Servicer of evidence of a
               borrower’s existing insurance coverage, Servicer shall:

               a.     Terminate the force-placed insurance; and

               b.     Refund to the consumer all force-placed insurance
                      premiums paid by the borrower during any period during
                      which the borrower’s insurance coverage and the force
                      placed insurance coverage were each in effect, and any


                                   A-43
  Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 127 of 197



                         related fees charged to the consumer’s account with respect
                         to the force-placed insurance during such period.

            7.    Servicer shall make reasonable efforts to work with the borrower
                  to continue or reestablish the existing homeowner’s policy if there
                  is a lapse in payment and the borrower’s payments are escrowed.

            8.    Any force-placed insurance policy must be purchased for a
                  commercially reasonable price.

            9.    No provision of this section VII shall be construed as prohibiting
                  Servicer from providing simultaneous or concurrent notice of a
                  lack of flood insurance pursuant to section 102(e) of the Flood
                  Disaster Protection Act of 1973.

VIII. GENERAL SERVICER DUTIES AND PROHIBITIONS.

      A.    Measures to Deter Community Blight.

            1.    Servicer shall develop and implement policies and procedures to
                  ensure that REO properties do not become blighted.

            2.    Servicer shall develop and implement policies and procedures to
                  enhance participation and coordination with state and local land
                  bank programs, neighborhood stabilization programs, nonprofit
                  redevelopment programs, and other anti-blight programs, including
                  those that facilitate discount sale or donation of low-value REO
                  properties so that they can be demolished or salvaged for
                  productive use.

            3.    As indicated in I.A.18, Servicer shall (a) inform borrower that if
                  the borrower continues to occupy the property, he or she has
                  responsibility to maintain the property, and an obligation to
                  continue to pay taxes owed, until a sale or other title transfer action
                  occurs; and (b) request that if the borrower wishes to abandon the
                  property, he or she contact Servicer to discuss alternatives to
                  foreclosure under which borrower can surrender the property to
                  Servicer in exchange for compensation.

            4.    When the Servicer makes a determination not to pursue foreclosure
                  action on a property with respect to a first lien mortgage loan,
                  Servicer shall:

                  a.     Notify the borrower of Servicer’s decision to release the
                         lien and not pursue foreclosure, and inform borrower about
                         his or her right to occupy the property until a sale or other
                         title transfer action occurs; and


                                       A-44
  Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 128 of 197



                   b.     Notify local authorities, such as tax authorities, courts, or
                          code enforcement departments, when Servicer decides to
                          release the lien and not pursue foreclosure.


      B.    Tenants’ Rights.

            1.     Servicer shall comply with all applicable state and federal laws
                   governing the rights of tenants living in foreclosed residential
                   properties.

            2.     Servicer shall develop and implement written policies and procedures
                   to ensure compliance with such laws.

      C.    Notification of Tax Consequences.

            1.     When the Servicer implements a loan modification, partial or
                   complete lien forgiveness, or waives a deficiency resulting from a
                   short sale or deed in lieu, the Servicer shall:

                   a.     Notify the borrower that such action may have consequences
                          with respect to the borrower’s federal, state, or local tax
                          liability, as well as eligibility for any public assistance
                          benefits the borrower may receive;

                   b.     Notify the borrower that the Servicer cannot advise the
                          borrower on tax liability or any effect on public assistance
                          benefits; and

                   c.     Notify the borrower that the borrower may wish to consult
                          with a qualified individual or organization about any possible
                          tax or other consequences resulting from the loan
                          modification, lien forgiveness, short sale, or deed in lieu
                          deficiency waiver.

IX.   GENERAL PROVISIONS, DEFINITIONS, AND IMPLEMENTATION.

      A.    Applicable Requirements.

            1.     The servicing standards and any modifications or other actions
                   taken in accordance with the servicing standards are expressly
                   subject to, and shall be interpreted in accordance with, (a)
                   applicable federal, state and local laws, rules and regulations, (b)
                   the terms of the applicable mortgage loan documents, (c) Section
                   201 of the Helping Families Save Their Homes Act of 2009, and
                   (d) the terms and provisions of the Servicer Participation
                   Agreement with the Department of Treasury, any servicing
                   agreement, subservicing agreement under which Servicer services
                   for others, special servicing agreement, mortgage or bond

                                       A-45
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 129 of 197



                insurance policy or related agreement or requirements to which
                Servicer is a party and by which it or its servicing is bound
                pertaining to the servicing or ownership of the mortgage loans,
                including without limitation the requirements, binding directions,
                or investor guidelines of the applicable investor (such as Fannie
                Mae or Freddie Mac), mortgage or bond insurer, or credit enhancer
                (collectively, the “Applicable Requirements”).

         2.     In the event of a conflict between the requirements of the
                Agreement and the Applicable Requirements with respect to any
                provision of this Agreement such that the Servicer cannot comply
                without violating Applicable Requirements or being subject to
                adverse action, including fines and penalties, Servicer shall
                document such conflicts and notify the Monitor and the
                Monitoring Committee that it intends to comply with the
                Applicable Requirements to the extent necessary to eliminate the
                conflict. Any associated Metric provided for in the Enforcement
                Terms will be adjusted accordingly.

   B.    Definitions.

         1.     In each instance in this Agreement in which Servicer is required to
                ensure adherence to, or undertake to perform certain obligations, it
                is intended to mean that Servicer shall: (a) authorize and adopt
                such actions on behalf of Servicer as may be necessary for Servicer
                to perform such obligations and undertakings; (b) follow up on any
                material non-compliance with such actions in a timely and
                appropriate manner; and (c) require corrective action be taken in a
                timely manner of any material non-compliance with such
                obligations.

         2.     References to Servicer shall mean Ocwen Financial Corporation or
                Ocwen Loan Servicing, LLC (“Ocwen”), regardless of whether
                Ocwen is acting as a servicer, master servicer, or sub-servicer, and
                shall include Servicer’s successors and assignees in the event of a sale
                of all or substantially all of the assets of Servicer or of Servicer’s
                division(s) or major business unit(s) that are engaged as a primary
                business in customer-facing servicing of residential mortgages on
                owner-occupied properties.




                                     A-46
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 130 of 197




                  EXHIBIT B
      Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 131 of 197




                            BORROWER PAYMENT AMOUNT

       1.      The Borrower Payment Amount shall be administered under the direction and

control of the State members of the Monitoring Committee in the following manner.

       2.      Within thirty (30) days of the Effective Date of this Consent Judgment, the State

members of the Monitoring Committee shall choose and retain a Settlement Administrator (“the

Administrator”) to administer the distribution of cash payments to individual borrowers under this

Consent Judgment.

       3.      Ocwen shall provide to the Administrator all information already in its

possession and readily available that is reasonably necessary for the administration of this

Consent Judgment, within a reasonable time after receipt of the request for information.

Ocwen is ordered herein to provide such information under 15 U.S.C. § 6802(e)(1)(A), (5) and

(8) of the Gramm-Leach-Bliley Act.       Such information pertaining to individual eligible

borrowers, including names and other identifying information, may be provided to individual

states, but only if the information is used solely for the purpose of contacting eligible

borrowers, responding to inquiries from borrowers regarding their eligibility or concerning the

award of borrower payments under this Consent Judgment, and/or complying with tax

reporting and withholding obligations, if any. The Administrator shall utilize appropriate

information security protocols to ensure the privacy of borrower information and otherwise

comply with all applicable privacy laws. After the completion of the distribution of funds by

the Administrator (“Borrower Payment Process”), the Administrator shall provide a report to

Ocwen identifying which borrowers have received payment. In addition, Ocwen may request

from the Administrator such interim reports as may be deemed reasonable by State members of


                                              B-1
      Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 132 of 197




the Monitoring Committee, and such agreement, consent, or approval shall not be unreasonably

withheld.   Interim reports necessary to ensure that borrowers will not receive duplicate

payments by virtue of litigation or otherwise hereby are deemed reasonable. Ocwen shall

warrant to the State Members of the Monitoring Committee at the time of supplying

information to the Administrator that the information is complete and accurate to the best of its

knowledge and capability. Ocwen’s duty to supply complete and accurate information, to the

best of its knowledge and capability, regarding eligible borrowers shall continue throughout

the administration process.

       4.      The Administrator shall permit reasonable onsite inspection by the State members

of the Monitoring Committee on the premises of the Administrator to monitor the administration

of this Consent Judgment.

       5.      As a condition to receipt of any payments pursuant to this process, borrowers

must agree that such payment shall offset and operate to reduce any other obligation Ocwen has

to the borrowers to provide compensation or other payments. However, borrowers shall not be

required to release or waive any other right or legal claim as a condition of receiving such

payments.

       6.      Any cash payment to individual borrowers awarded under the terms of this

Consent Judgment is not and shall not be considered as forgiven debt.

       7.      The purposes of the payments described in this Exhibit B are remedial and relate

to the reduction in the proceeds deemed realized by borrowers for tax purposes from the

foreclosure sale of residential properties owned by the borrowers allegedly resulting from the

allegedly unlawful conduct of Ocwen.




                                               B-2
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 133 of 197




                  EXHIBIT C
  Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 134 of 197




                             Consumer Relief Requirements

A. Loan Modification Criteria

Ocwen shall satisfy the $2 billion Consumer Relief commitment set forth in Section IV.5
of the Consent Judgment through principal reduction loan modifications on first lien
residential mortgage loans. Ocwen shall receive credit toward this obligation for every
dollar reduction in a borrower’s principal that lowers the loan-to-value ratio (“LTV”)
below 120%, including principal reductions under the Making Home Affordable Program
(including the Home Affordable Modification Program (“HAMP”) Tier 1 or Tier 2),
except to the extent that state or federal funds paid to Ocwen in its capacity as an investor
are the source of Ocwen’s credit claim, provided that:

       1. At the time the modification is offered, the borrower is at least 30 days
          delinquent or otherwise qualifies as being at imminent risk of default due to
          his or her financial situation;

       2. The borrower’s pre-modification LTV is greater than 100%;

       3. The borrower’s post-modification principal and interest payment is at least
          10% lower than the pre-modification payment;

       4. The borrower’s post-modification payment is at or below a debt-to-income
          ratio (“DTI”) of 31%, (or an affordability measurement consistent with
          HAMP guidelines), or in the case of a non-owner occupied property, an
          appropriate measure of affordability;

       5. The borrower’s payments under the modified terms are current as of 90 days
          following the implementation of the modification; and

       6. The borrower’s post-modification LTV is no greater than 120%, which may
          be determined in accordance with HAMP PRA.

Provided, however, that Ocwen will only receive credit for a principal reduction that is
achieved through a deferral of principal instead of immediate forgiveness if the
modification meets criteria 1 through 5 above, and:

       7. The borrower’s post-modification LTV, as calculated at the time of offer, is
          no greater than 95%; and

       8. The modification’s terms entitle the borrower to forgiveness of the entire
          amount of deferred principal over a period of no more than three years, with at
          least 1/3 of the deferred principal forgiven annually, so long as the borrower
          remains current in the mortgage.



                                            C-1
 Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 135 of 197




B. Other Requirements

      9. Ocwen shall not, in the ordinary course, require a borrower to waive or release
         legal claims and defenses as a condition of approval for a loan modification
         under these Consumer Relief Requirements. However, nothing herein shall
         preclude Ocwen from requiring a waiver or release of legal claims and
         defenses with respect to a loan modification offered in connection with the
         resolution of a contested claim, when the borrower would not otherwise have
         qualified for that loan modification under existing Servicer programs.

      10. Ocwen shall be entitled to receive credits towards its $2 billion Consumer
          Relief commitment for modifications it undertakes pursuant to the Consumer
          Relief Requirements described above on or after November 3, 2013.

      11. If Ocwen fails to meet the $2 billion Consumer Relief commitment as set
          forth in these Consumer Relief Requirements within three years of the date the
          Consent Judgment is entered, Ocwen shall pay a cash penalty in an amount
          equal to the unmet commitment amount, subject to the requirements in
          Paragraph 12.

      12. In the event there is a material change in market conditions that Ocwen can
          demonstrate makes it unable to meet the $2 billion Consumer Relief
          commitment notwithstanding its good faith efforts to do so, the parties commit
          to engage in good faith discussions regarding an extension or other
          modification of the terms of this commitment.

      13. Ocwen agrees that it will not implement any of the Consumer Relief
          Requirements described herein through policies that are intended to (a)
          disfavor a specific geography within or among states that are a party to the
          Consent Judgment or (b) discriminate against any protected class of
          borrowers. This provision shall not preclude the implementation of pilot
          programs in particular geographic areas.

      14. Satisfaction of the Consumer Relief Requirements by Ocwen in accordance
          with this Agreement in connection with any residential mortgage loan is
          expressly subject to, and shall be interpreted in accordance with, as applicable,
          the terms and provisions of the Servicer Participation Agreement with the
          U.S. Department of Treasury, any servicing agreement, subservicing
          agreement under which Ocwen services for others, special servicing
          agreement, mortgage or bond insurance policy or related agreement or
          requirements to which Ocwen is a party and by which it or its servicing
          affiliates are bound pertaining to the servicing or ownership of the mortgage
          loans, including without limitation the requirements, binding directions, or
          investor guidelines of the applicable investor (such as Fannie Mae or Freddie



                                          C-2
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 136 of 197




       Mac), mortgage or bond insurer, or credit enhancer, provided, however, that
       the inability of Ocwen to offer a type, form or feature of the consumer relief
       payments by virtue of an Applicable Requirement as defined in Section
       IX.A.1 of Exhibit A shall not relieve Ocwen of its aggregate consumer relief
       obligations imposed by this Agreement, i.e., Ocwen must satisfy such
       obligations through the offer of other types, forms or features of consumer
       relief payments that are not limited by such Applicable Requirement.

    15. Ocwen shall not receive any credit under the Consumer Relief Requirements
        for any federal or state incentive payments received by Ocwen for
        modifications made under federal or proprietary programs.




                                       C-3
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 137 of 197




                  EXHIBIT D
 Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 138 of 197




                               Enforcement Terms

A.   Implementation Timeline. Ocwen (hereinafter “Servicer”) anticipates that it
     will phase in the implementation of the Servicing Standards, using a grid
     approach that prioritizes implementation based upon: (i) the importance of the
     Servicing Standard to the borrower; and (ii) the difficulty of implementing the
     Servicing Standard. In addition to the Servicing Standards that have been
     implemented upon entry of this Consent Judgment, the period for implementation
     will be within 60 days of entry of this Consent Judgment. For Metrics 6.D.i, 30,
     and 31 in Schedule D-1 hereto, the period for implementation will be within 180
     days of entry of this Consent Judgment. For Metrics 32 and 33 in schedule D-1
     hereto, the period for implementation will be within 90 days of entry of this
     Consent Judgment. In the event that Servicer, using reasonable efforts, is unable
     to implement certain standards on the specified timetable, Servicer may apply to
     the Monitor for a reasonable extension of time to implement those standards or
     requirements.
B.   Monitoring Committee. A committee comprising of representatives of the state
     Attorneys General, State Mortgage Regulators and the Consumer Financial
     Protection Bureau (“CFPB”) shall monitor Servicer’s compliance with this
     Consent Judgment (the “Monitoring Committee”). The Monitoring Committee
     may substitute representation, as necessary. Subject to Section F, the Monitoring
     Committee may share all Monitor Reports, as that term is defined in Section D.3
     below, with any releasing party.
C.   Monitor
     Retention and Qualifications and Standard of Conduct
     1.     Pursuant to an agreement of the parties, Joseph A. Smith Jr. is appointed
            to the position of Monitor under the Consent Judgment. If the Monitor is
            at any time unable to complete his or her duties under the Consent
            Judgment, Servicer and the Monitoring Committee shall mutually agree
            upon a replacement in accordance with the process and standards set forth
            in this Section C and Paragraph V.7 of the Consent Judgment.
     2.     Such Monitor shall be highly competent and highly respected, with a
            reputation that will garner public confidence in his or her ability to
            perform the tasks required under this Consent Judgment. The Monitor
            shall have the right to employ an accounting firm or firms or other firm(s)
            with similar capabilities to support the Monitor in carrying out his or her
            duties under the Consent Judgment. Monitor and Servicer shall agree on
            the selection of a “Primary Professional Firm,” which must have adequate
            capacity and resources to perform the work required under this agreement.
            The Monitor shall also have the right to engage one or more attorneys or
            other professional persons to represent or assist the Monitor in carrying



                                        D-1
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 139 of 197




          out the Monitor’s duties under the Consent Judgment (each such
          individual, along with each individual deployed to the engagement by the
          Primary Professional Firm, shall be defined as a “Professional”). The
          Monitor and Professionals will collectively possess expertise in the areas
          of mortgage servicing, loss mitigation, business operations, compliance,
          internal controls, accounting, and foreclosure and bankruptcy law and
          practice. The Monitor and Professionals shall at all times act in good faith
          and with integrity and fairness towards all the Parties.
    3.    The Monitor and Professionals shall not have any prior relationships with
          the Parties that would undermine public confidence in the objectivity of
          their work and, subject to Section C.3(e), below, shall not have any
          conflicts of interest with any Party.
          (a)    The Monitor and Professionals will disclose, and will make a
                 reasonable inquiry to discover, any known current or prior
                 relationships to, or conflicts with, any Party, any Party’s holding
                 company, any subsidiaries of the Party or its holding company,
                 directors, officers, and law firms.
          (b)    The Monitor and Professionals shall make a reasonable inquiry to
                 determine whether there are any facts that a reasonable individual
                 would consider likely to create a conflict of interest for the
                 Monitor or Professionals. The Monitor and Professionals shall
                 disclose any conflict of interest with respect to any Party.
          (c)    The duty to disclose a conflict of interest or relationship pursuant
                 to this Section C.3 shall remain ongoing throughout the course of
                 the Monitor’s and Professionals’ work in connection with this
                 Consent Judgment.
          (d)    All Professionals shall comply with all applicable standards of
                 professional conduct, including ethics rules and rules pertaining to
                 conflicts of interest.
          (e)    To the extent permitted under prevailing professional standards, a
                 Professional’s conflict of interest may be waived by written
                 agreement of the Monitor and Servicer.
          (f)    Servicer or the Monitoring Committee may move the Court for an
                 order disqualifying any Professionals on the grounds that such
                 Professional has a conflict of interest that has inhibited or could
                 inhibit the Professional’s ability to act in good faith and with
                 integrity and fairness towards all Parties.
    4.    The Monitor must agree not to be retained by any Party, or its successors
          or assigns, for a period of two years after the conclusion of the terms of
          the engagement. Any Professionals who work on the engagement must


                                      D-2
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 140 of 197




           agree not to work on behalf of Servicer, or its successor or assigns, for a
           period of one year after the conclusion of the term of the engagement (the
           “Professional Exclusion Period”). Any Firm that performs work with
           respect to Servicer on the engagement must agree not to perform work on
           behalf of Servicer, or its successor or assigns, that consists of advising
           Servicer on a response to the Monitor’s review during the engagement and
           for a period of six months after the conclusion of the term of the
           engagement (the “Firm Exclusion Period”). The Professional Exclusion
           Period, Firm Exclusion Period, and terms of exclusion may be altered on a
           case-by-case basis upon written agreement of Servicer and the Monitor.
           The Monitor shall organize the work of any Firms so as to minimize the
           potential for any appearance of, or actual, conflicts.
    Monitor’s Responsibilities
    5.     It shall be the responsibility of the Monitor to determine whether Servicer
           is in compliance with the Servicing Standards and whether Servicer has
           satisfied the Consumer Relief Requirements, in accordance with the
           authorities provided herein, and to report his or her findings as provided in
           Section D.3, below.
    6.     The manner in which the Monitor will carry out his or her compliance
           responsibilities under this Consent Judgment and, where applicable, the
           methodologies to be utilized shall be set forth in a work plan agreed upon
           by Servicer and the Monitor, and not objected to by the Monitoring
           Committee (the “Work Plan”).
    Internal Review Group
    7.     Servicer will designate an internal quality control group that is
           independent from the line of business whose performance is being
           measured (the “Internal Review Group”) to perform compliance reviews
           each calendar quarter (“Quarter”) in accordance with the terms and
           conditions of the Work Plan (the “Compliance Reviews”) and in
           satisfaction of the Consumer Relief Requirements after the (A) end of
           each calendar year (and, in the discretion of the Servicer, any Quarter) and
           (B) earlier of the Servicer’s assertion that it has satisfied its obligations
           thereunder and the third anniversary of the Start Date (the “Satisfaction
           Review”). For the purposes of this provision, a group that is independent
           from the line of business shall be one that does not perform operational
           work on mortgage servicing, and ultimately reports to a Chief Risk Officer,
           Chief Audit Executive, Chief Compliance Officer, or another employee or
           manager who has no direct operational responsibility for mortgage
           servicing.




                                       D-3
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 141 of 197




    8.    The Internal Review Group shall have the appropriate authority, privileges,
          and knowledge to effectively implement and conduct the reviews and
          metric assessments contemplated herein and under the terms and
          conditions of the Work Plan.
    9.    The Internal Review Group shall have personnel skilled at evaluating and
          validating processes, decisions, and documentation utilized through the
          implementation of the Servicing Standards. The Internal Review Group
          may include non-employee consultants or contractors working at
          Servicer’s direction.
    10.   The qualifications and performance of the Internal Review Group will be
          subject to ongoing review by the Monitor. Servicer will appropriately
          remediate the reasonable concerns of the Monitor as to the qualifications
          or performance of the Internal Review Group.
    Work Plan
    11.   Servicer’s compliance with the Servicing Standards shall be assessed via
          metrics identified and defined in Schedule D-1 hereto, as supplemented by
          and consistent with the metrics provided in the National Mortgage
          Settlement 2012 Consent Judgment and any additional metrics that may be
          developed in accordance with Section C.22 below (“the “Metrics”). The
          threshold error rates for the Metrics are set forth in Schedule D-1 (as
          supplemented from time to time in accordance with Section C.22, below,
          the “Threshold Error Rates”). The Internal Review Group shall perform
          test work to compute the Metrics each Quarter, and report the results of
          that analysis via the Compliance Reviews. The Internal Review Group
          shall perform test work to assess the satisfaction of the Consumer Relief
          Requirements within 45 days after the (A) end of each calendar year (and,
          in the discretion of the Servicer, any Quarter) and (B) earlier of (i) the end
          of the Quarter in which Servicer asserts that it has satisfied its obligations
          under the Consumer Relief Provisions and (ii) the Quarter during which
          the third anniversary of the Start Date occurs, and report that analysis via
          the Satisfaction Review.
    12.   Servicer and the Monitor shall reach agreement on the terms of the Work
          Plan within 90 days of the entry of the Consent Judgment, which time can
          be extended for good cause by agreement of Servicer and the Monitor. If
          such Work Plan is not objected to by the Monitoring Committee within 20
          days, the Monitor shall proceed to implement the Work Plan. In the event
          that Servicer and the Monitor cannot agree on the terms of the Work Plan
          within 90 days or the agreed upon terms are not acceptable to the
          Monitoring Committee, Servicer and Monitoring Committee or the
          Monitor shall jointly petition the Court to resolve any disputes. If the
          Court does not resolve such disputes, then the Parties shall submit all



                                       D-4
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 142 of 197




          remaining disputes to binding arbitration before a panel of three arbitrators.
          The Servicer and the Monitoring Committee shall each appoint one
          arbitrator, and those two arbitrators shall appoint a third. The Servicer
          may submit a Work Plan that will satisfy the terms of this Consent
          Judgment and the terms of the National Mortgage Settlement 2012
          Consent Judgment.
    13.   The Work Plan may be modified from time to time by agreement of the
          Monitor and Servicer. If such amendment to the Work Plan is not
          objected to by the Monitoring Committee within 20 days, the Monitor
          shall proceed to implement the amendment to the Work Plan. To the
          extent possible, the Monitor shall endeavor to apply the Servicing
          Standards uniformly across all Servicers.
    14.   The following general principles shall provide a framework for the
          formulation of the Work Plan:
          (a)    The Work Plan will set forth the testing methods and agreed
                 procedures that will be used by the Internal Review Group to
                 perform the test work and compute the Metrics for each Quarter.

          (b)    The Work Plan will set forth the testing methods and agreed
                 procedures that will be used by Servicer to report on its
                 compliance with the Consumer Relief Requirements of this
                 Consent Judgment, including, incidental to any other testing,
                 confirmation of state-identifying information used by Servicer to
                 compile state-level Consumer Relief information as required by
                 Section D.2.

          (c)    The Work Plan will set forth the testing methods and procedures
                 that the Monitor will use to assess Servicer’s reporting on its
                 compliance with the Consumer Relief Requirements of this
                 Consent Judgment.
          (d)    The Work Plan will set forth the methodology and procedures the
                 Monitor will utilize to review the testing work performed by the
                 Internal Review Group.
          (e)    The Compliance Reviews and the Satisfaction Review may include
                 a variety of audit techniques that are based on an appropriate
                 sampling process and random and risk-based selection criteria, as
                 appropriate and as set forth in the Work Plan.
          (f)    In formulating, implementing, and amending the Work Plan,
                 Servicer and the Monitor may consider any relevant information
                 relating to patterns in complaints by borrowers, issues or




                                      D-5
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 143 of 197




                  deficiencies reported to the Monitor with respect to the Servicing
                  Standards, and the results of prior Compliance Reviews.
           (g)    The Work Plan should ensure that Compliance Reviews are
                  commensurate with the size, complexity, and risk associated with
                  the Servicing Standard being evaluated by the Metric.
           (h)    Following implementation of the Work Plan, Servicer shall be
                  required to compile each Metric beginning in the first full Quarter
                  after the period for implementing the Servicing Standards
                  associated with the Metric, or any extension approved by the
                  Monitor in accordance with Section A, has run.
    Monitor’s Access to Information
    15.    So that the Monitor may determine whether Servicer is in compliance with
           the Servicing Standards, Servicer shall provide the Monitor with its
           regularly prepared business reports analyzing Executive Office servicing
           complaints (or the equivalent); access to all Executive Office servicing
           complaints (or the equivalent) (with appropriate redactions of borrower
           information other than borrower name and contact information to comply
           with privacy requirements); and, if Servicer tracks additional servicing
           complaints, quarterly information identifying the three most common
           servicing complaints received outside of the Executive Office complaint
           process (or the equivalent). In the event that Servicer substantially
           changes its escalation standards or process for receiving Executive Office
           servicing complaints (or the equivalent), Servicer shall ensure that the
           Monitor has access to comparable information.
    16.    So that the Monitor may determine whether Servicer is in compliance with
           the Servicing Standards, Servicer shall notify the Monitor promptly if
           Servicer becomes aware of reliable information indicating Servicer is
           engaged in a significant pattern or practice of noncompliance with a
           material aspect of the Servicing Standards.
    17.    Servicer shall provide the Monitor with access to all work papers prepared
           by the Internal Review Group in connection with determining compliance
           with the Metrics or satisfaction of the Consumer Relief Requirements in
           accordance with the Work Plan.
    18.    If the Monitor becomes aware of facts or information that lead the Monitor
           to reasonably conclude that Servicer may be engaged in a pattern of
           noncompliance with a material term of the Servicing Standards that is
           reasonably likely to cause harm to borrowers or with any of the Consumer
           Relief Requirements, the Monitor shall engage Servicer in a review to
           determine if the facts are accurate or the information is correct.




                                      D-6
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 144 of 197




    19.   Where reasonably necessary in fulfilling the Monitor’s responsibilities
          under the Work Plan to assess compliance with the Metrics or the
          satisfaction of the Consumer Relief Requirements, the Monitor may
          request information from Servicer in addition to that provided under
          Sections C.16-19. Servicer shall provide the requested information in a
          format agreed upon between Servicer and the Monitor.
    20.   Where reasonably necessary in fulfilling the Monitor’s responsibilities
          under the Work Plan to assess compliance with the Metrics or the
          satisfaction of the Consumer Relief Requirements, the Monitor may
          interview Servicer’s employees and agents, provided that the interviews
          shall be limited to matters related to Servicer’s compliance with the
          Metrics or the Consumer Relief Requirements, and that Servicer shall be
          given reasonable notice of such interviews.

    Monitor’s Powers

    21.   Where the Monitor reasonably determines that the Internal Review
          Group’s work cannot be relied upon or that the Internal Review Group did
          not correctly implement the Work Plan in some material respect, the
          Monitor may direct that the work on the Metrics (or parts thereof) be
          reviewed by Professionals or a third party other than the Internal Review
          Group, and that supplemental work be performed as necessary.
    22.   If the Monitor becomes aware of facts or information that lead the Monitor
          to reasonably conclude that Servicer may be engaged in a pattern of
          noncompliance with a material term of the Servicing Standards that is
          reasonably likely to cause harm to borrowers or tenants residing in
          foreclosed properties, the Monitor shall engage Servicer in a review to
          determine if the facts are accurate or the information is correct. If after
          that review, the Monitor reasonably concludes that such a pattern exists
          and is reasonably likely to cause material harm to borrowers or tenants
          residing in foreclosed properties, the Monitor may propose an additional
          Metric and associated Threshold Error Rate relating to Servicer’s
          compliance with the associated term or requirement. Any additional
          Metrics and associated Threshold Error Rates (a) must be similar to the
          Metrics and associated Threshold Error Rates contained in Schedule D-1,
          (b) must relate to material terms of the Servicing Standards, (c) must
          either (i) be outcomes-based (but no outcome-based Metric shall be added
          with respect to any Mandatory Relief Requirement) or (ii) require the
          existence of policies and procedures required by the Servicing Standards,
          in a manner similar to Metrics 5.B-E, and (d) must be distinct from, and
          not overlap with, any other Metric or Metrics. Notwithstanding the
          foregoing, the Monitor may add a Metric that satisfies (a)-(c) but does not



                                      D-7
 Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 145 of 197




           satisfy (d) of the preceding sentence if the Monitor first asks the Servicer
           to propose, and then implement, a Corrective Action Plan, as defined
           below, for the material term of the Servicing Standards with which there is
           a pattern of noncompliance and that is reasonably likely to cause material
           harm to borrowers or tenants residing in foreclosed properties, and the
           Servicer fails to implement the Corrective Action Plan according to the
           timeline agreed to with the Monitor.
     23.   If Monitor proposes an additional Metric and associated Threshold Error
           Rate pursuant to Section C.22, above, Monitor, the Monitoring Committee,
           and Servicer shall agree on amendments to Schedule D-1 to include the
           additional Metrics and Threshold Error Rates provided for in Section C.22,
           above, and an appropriate timeline for implementation of the Metric. If
           Servicer does not timely agree to such additions, any associated
           amendments to the Work Plan, or the implementation schedule, the
           Monitor may petition the court for such additions.
     24.   Any additional Metric proposed by the Monitor pursuant to the processes
           in Sections C.22 or C.23 and relating to provision VIII.B.1 of the
           Servicing Standards shall be limited to Servicer’s performance of its
           obligations to comply with (1) the federal Protecting Tenants at
           Foreclosure Act and state laws that provide comparable protections to
           tenants of foreclosed properties; (2) state laws that govern relocation
           assistance payments to tenants (“cash for keys”); and (3) state laws that
           govern the return of security deposits to tenants.
D.   Reporting
     Quarterly Reports
     1.    Following the end of each Quarter, Servicer will report the results of its
           Compliance Reviews for that Quarter (the “Quarterly Report”). The
           Quarterly Report shall include: (i) the Metrics for that Quarter; (ii)
           Servicer’s progress toward meeting its payment obligations under this
           Consent Judgment; and (iii) general statistical data on Servicer’s overall
           servicing performance described in Schedule Y. Except where an
           extension is granted by the Monitor, Quarterly Reports shall be due no
           later than 45 days following the end of the Quarter and shall be provided
           to: (1) the Monitor, and (2) the Board of Servicer or a committee of the
           Board designated by Servicer. The first Quarterly Report shall cover the
           first full Quarter after this Consent Judgment is entered.
     2.    Following the end of each Quarter, Servicer will transmit to each state a
           report (the “State Report”) including general statistical data on Servicer’s
           servicing performance, such as aggregate and state-specific information
           regarding the number of borrowers assisted and credited activities



                                        D-8
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 146 of 197




          conducted pursuant to the Consumer Relief Requirements as set forth in
          Schedule Y. The State Report will be delivered simultaneous with the
          submission of the Quarterly Report to the Monitor. Servicer shall provide
          copies of such State Reports to the Monitor and Monitoring Committee.
    Monitor Reports
    3.    The Monitor shall report on Servicer’s compliance with this Consent
          Judgment in periodic reports setting forth his or her findings (the “Monitor
          Reports”). The first three Monitor Reports will each cover two Quarterly
          Reports. If the first three Monitor Reports do not find Potential Violations
          (as defined in Section E.1, below), each successive Monitor Report will
          cover four Quarterly Reports, unless and until a Quarterly Report reveals a
          Potential Violation (as defined in Section E.1, below). In the case of a
          Potential Violation, the Monitor may (but retains the discretion not to)
          submit a Monitor Report after the filing of each of the next two Quarterly
          Reports, provided, however, that such additional Monitor Report(s) shall
          be limited in scope to the Metric or Metrics as to which a Potential
          Violation has occurred.
    4.    Prior to issuing any Monitor Report, the Monitor shall confer with
          Servicer and the Monitoring Committee regarding its preliminary findings
          and the reasons for those findings. Servicer shall have the right to submit
          written comments to the Monitor, which shall be appended to the final
          version of the Monitor Report. Final versions of each Monitor Report
          shall be provided simultaneously to the Monitoring Committee and
          Servicers within a reasonable time after conferring regarding the
          Monitor’s findings. The Monitor Reports shall be filed with the Court
          overseeing this Consent Judgment and shall also be provided to the Board
          of Servicer or a committee of the Board designated by Servicer.
    5.    The Monitor Report shall: (i) describe the work performed by the Monitor
          and any findings made by the Monitor during the relevant period, (ii) list
          the Metrics and Threshold Error Rates, (iii) list the Metrics, if any, where
          the Threshold Error Rates have been exceeded, (iv) state whether a
          Potential Violation has occurred and explain the nature of the Potential
          Violation, (v) state whether any Potential Violation has been cured, and
          (vi) state whether the Servicer has complied with the Other Requirements
          set forth in Sections B.9 and 12 of Exhibit C of this Consent Judgment. In
          addition, following each Satisfaction Review, the Monitor Report shall
          report on the Servicer’s satisfaction of the Consumer Relief Requirements,
          including regarding the number of borrowers assisted and number and
          dollar amount of credited loan modifications conducted pursuant to the
          Consumer Relief Requirements, and identify any material inaccuracies
          identified in prior State Reports. Except as otherwise provided herein, the



                                      D-9
 Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 147 of 197




            Monitor Report may be used in any court hearing, trial, or other
            proceeding brought pursuant to the Consent Judgment pursuant to Section
            J, below, and shall be admissible in evidence in a proceeding brought
            under the Consent Judgment pursuant to Section I, below. Such
            admissibility shall not prejudice Servicer’s right and ability to challenge
            the findings and/or the statements in the Monitor Report as flawed, lacking
            in probative value, or otherwise. The Monitor Report with respect to a
            particular Potential Violation shall not be admissible or used for any
            purpose if Servicer cures the Potential Violation pursuant to Section E,
            below.
     Satisfaction of Payment Obligations
     6.     Upon the satisfaction of any category of payment obligation under this
            Consent Judgment, Servicer, at its discretion, may request that the Monitor
            certify that Servicer has discharged such obligation. Provided that the
            Monitor is satisfied that Servicer has met the obligation, the Monitor may
            not withhold and must provide the requested certification. Any
            subsequent Monitor Report shall not include a review of Servicer’s
            compliance with that category of payment obligation.
     Compensation
     7.     Within 120 days of entry of this Consent Judgment, the Monitor shall, in
            consultation with the Monitoring Committee and Servicer, prepare and
            present to Monitoring Committee and Servicer an annual budget providing
            its reasonable best estimate of all fees and expenses of the Monitor to be
            incurred during the first year of the term of this Consent Judgment,
            including the fees and expenses of Professionals and support staff (the
            “Monitoring Budget”). On a yearly basis thereafter, the Monitor shall
            prepare an updated Monitoring Budget providing its reasonable best
            estimate of all fees and expenses to be incurred by Ocwen during that year.
            Absent an objection within 20 days, a Monitoring Budget or updated
            Monitoring Budget shall be implemented. Consistent with the Monitoring
            Budget, Servicer shall pay all fees and expenses of the Monitor, including
            the fees and expenses of Professionals and support staff. The fees,
            expenses, and costs of the Monitor, Professionals, and support staff shall
            be reasonable. Servicer may apply to the Court to reduce or disallow fees,
            expenses, or costs that are unreasonable.
E.   Potential Violations and Right to Cure
     1.     A “Potential Violation” of this Consent Judgment occurs if the Servicer
            has exceeded the Threshold Error Rate set for a Metric in a given Quarter.
            In the event of a Potential Violation, Servicer shall meet and confer with




                                       D-10
     Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 148 of 197




               the Monitoring Committee within 15 days of the Quarterly Report or
               Monitor Report indicating such Potential Violation.
         2.    Servicer shall have a right to cure any Potential Violation.
         3.    Subject to Section E.4, a Potential Violation is cured if (a) a corrective
               action plan approved by the Monitor (the “Corrective Action Plan”) is
               determined by the Monitor to have been satisfactorily completed in
               accordance with the terms thereof; and (b) a Quarterly Report covering the
               Cure Period reflects that the Threshold Error Rate has not been exceeded
               with respect to the same Metric and the Monitor confirms the accuracy of
               said report using his or her ordinary testing procedures. The “Cure Period”
               shall be the first full quarter after completion of the Corrective Action Plan
               or, if the completion of the Corrective Action Plan occurs within the first
               month of a Quarter and if the Monitor determines that there is sufficient
               time remaining, the period between completion of the Corrective Action
               Plan and the end of that Quarter.
         4.    If after Servicer cures a Potential Violation pursuant to the previous
               section, another violation occurs with respect to the same Metric, then the
               second Potential Violation shall immediately constitute an uncured
               violation for purposes of Section I.3, provided, however, that such second
               Potential Violation occurs in either the Cure Period or the Quarter
               immediately following the Cure Period.
         5.    In addition to the Servicer’s obligation to cure a Potential Violation
               through the Corrective Action Plan, Servicer must remediate any material
               harm to particular borrowers identified through work conducted under the
               Work Plan. In the event that a Servicer has a Potential Violation that so
               far exceeds the Threshold Error Rate for a metric that the Monitor
               concludes that the error is widespread, Servicer shall, under the
               supervision of the Monitor, identify other borrowers who may have been
               harmed by such noncompliance and remediate all such harms to the extent
               that the harm has not been otherwise remediated.
         6.    In the event a Potential Violation is cured as provided in Sections E.3,
               above, then no Party shall have any remedy under the Consent Judgment
               (other than the remedies in Section E.5) with respect to such Potential
               Violation.
F.       Confidentiality
         1.    These provisions shall govern the use and disclosure of any and all
               information designated as “CONFIDENTIAL,” as set forth below, in
               documents (including email), magnetic media, or other tangible things
               provided by the Servicer to the Monitor in this case, including the
               subsequent disclosure by the Monitor to the Monitoring Committee of



                                           D-11
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 149 of 197




          such information. In addition, it shall also govern the use and disclosure
          of such information when and if provided to the Plaintiff States, State
          Mortgage Regulators, or the CFPB.
    2.    The Monitor may, at his discretion, provide to the Monitoring Committee
          or to a participating state, State Mortgage Regulator, or the CFPB any
          documents or information received from the Servicer related to a Potential
          Violation or related to the review described in Section C.19; provided,
          however, that any such documents or information so provided shall be
          subject to the terms and conditions of these provisions. Nothing herein
          shall be construed to prevent the Monitor from providing documents
          received from the Servicer and not designated as “CONFIDENTIAL” to a
          participating state or the CFPB.
    3.    The Servicer shall designate as “CONFIDENTIAL” that information,
          document or portion of a document or other tangible thing provided by the
          Servicer to the Monitor, the Monitoring Committee or to any participating
          state, State Mortgage Regulator, or the CFPB that Servicer believes
          contains a trade secret or confidential research, development, or
          commercial information subject to protection under applicable state or
          federal laws (collectively, “Confidential Information”). These provisions
          shall apply to the treatment of Confidential Information so designated.
    4.    Except as provided by these provisions, all information designated as
          “CONFIDENTIAL” shall not be shown, disclosed or distributed to any
          person or entity other than those authorized by these provisions.
          Participating states, State Mortgage Regulators, and the CFPB agree to
          protect Confidential Information to the extent permitted by law.
    5.    This agreement shall not prevent or in any way limit the ability of a
          participating state, State Mortgage Regulator, or the CFPB to comply with
          any subpoena, Congressional demand for documents or information, court
          order, request under the Right to Financial Privacy Act, or a state or
          federal public records or state or federal freedom of information act
          request; provided, however, that in the event that a participating state or
          the CFPB receives such a subpoena, Congressional demand, court order or
          other request for the production of any Confidential Information covered
          by this Order, the state, State Mortgage Regulator, or CFPB shall, unless
          prohibited under applicable law or unless the state or CFPB would violate
          or be in contempt of the subpoena, Congressional demand, or court order,
          (1) notify the Servicer of such request as soon as practicable and in no
          event more than ten (10) calendar days of its receipt or three calendar days
          before the return date of the request, whichever is sooner, and (2) allow
          the Servicer ten (10) calendar days from the receipt of the notice to obtain
          a protective order or stay of production for the documents or information



                                     D-12
     Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 150 of 197




                sought, or to otherwise resolve the issue, before the state, State Mortgage
                Regulator, or CFPB discloses such documents or information. In all cases
                covered by this Section, the state, State Mortgage Regulator, or CFPB
                shall inform the requesting party that the documents or information sought
                were produced subject to the terms of these provisions.
G.       Dispute Resolution Procedures. Servicer, the Monitor, and the Monitoring
         Committee will engage in good faith efforts to reach agreement on the proper
         resolution of any dispute concerning any issue arising under the Consent
         Judgment, including any dispute or disagreement related to the withholding of
         consent, the exercise of discretion, or the denial of any application. Subject to
         Section I, below, in the event that a dispute cannot be resolved, Servicer, the
         Monitor, or the Monitoring Committee may petition the Court for resolution of
         the dispute. Where a provision of this agreement requires agreement, consent of,
         or approval of any application or action by a Party or the Monitor, such agreement,
         consent or approval shall not be unreasonably withheld.
H.       Consumer Complaints. Nothing in this Consent Judgment shall be deemed to
         interfere with existing consumer complaint resolution processes, and the Parties
         are free to bring consumer complaints to the attention of Servicer for resolution
         outside the monitoring process. In addition, Servicer will continue to respond in
         good faith to individual consumer complaints provided to it by the Consumer
         Financial Protection Bureau, State Attorneys General or State Mortgage
         Regulators in accordance with the routine and practice existing prior to the entry
         of this Consent Judgment, whether or not such complaints relate to Covered
         Conduct released herein.
I.       Enforcement
         1.     Consent Judgment. This Consent Judgment shall be filed in the U.S.
                District Court for the District of Columbia and shall be enforceable therein.
                Servicer and the Releasing Parties shall waive their rights to seek judicial
                review or otherwise challenge or contest in any court the validity or
                effectiveness of this Consent Judgment. Notwithstanding such waiver, any
                State Party may bring an action in that Party’s state court to enforce the
                Judgment. Servicer and the Releasing Parties agree not to contest any
                jurisdictional facts, including the Court’s authority to enter this Consent
                Judgment.
         2.     Enforcing Authorities. Servicer’s obligations under this Consent
                Judgment shall be enforceable in the U.S. District Court for the District of
                Columbia or in the state court of any State Party that brings an action to
                enforce the Judgment. An enforcement action under this Consent
                Judgment may be brought by any Party to this Consent Judgment or the
                Monitoring Committee. Monitor Report(s) and Quarterly Report(s) shall
                not be admissible into evidence by a Party to this Consent Judgment,



                                            D-13
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 151 of 197




          except in an action in the Court or state court to enforce this Consent
          Judgment. In addition, unless immediate action is necessary in order to
          prevent irreparable and immediate harm, prior to commencing any
          enforcement action, the CFPB, the State Mortgage Regulator of one of the
          Plaintiff States that are parties to this Consent Judgment, or the Attorney
          General of one of the Plaintiff States that are parties to this Consent
          Judgment must provide notice to the Monitoring Committee of its intent to
          bring an action to enforce this Consent Judgment. The members of the
          Monitoring Committee shall have no more than 21 days to determine
          whether to bring an enforcement action. If the members of the Monitoring
          Committee decline to bring an enforcement action, the Party must wait 21
          additional days after such a determination by the members of the
          Monitoring Committee before commencing an enforcement action.
    3.    Enforcement Action. In the event of an action to enforce the obligations
          of Servicer and to seek remedies for an uncured Potential Violation for
          which Servicer’s time to cure has expired, the sole relief available in such
          an action will be:
          (a)    Equitable Relief. An order directing non-monetary equitable relief,
                 including injunctive relief, directing specific performance under
                 the terms of this Consent Judgment, or other non-monetary
                 corrective action.
          (b)    Civil Penalties. The Court or state court may award as civil
                 penalties an amount not more than $1 million per uncured Potential
                 Violation; or, in the event of a second uncured Potential Violation
                 of Metrics 1.a, 1.b, or 2.a (i.e., a Servicer fails the specific Metric
                 in a Quarter, then fails to cure that Potential Violation, and then in
                 subsequent Quarters fails the same Metric again in a Quarter and
                 fails to cure that Potential Violation again in a subsequent Quarter),
                 where the final uncured Potential Violation involves widespread
                 noncompliance with that Metric, the Court or state court may
                 award as civil penalties an amount not more than $5 million for the
                 second uncured Potential Violation.

          Nothing in this Section shall limit the availability of remedial
          compensation to harmed borrowers as provided in Section E.5.

          (c)    Any penalty or payment owed by Servicer pursuant to the Consent
                 Judgment shall be paid to the clerk of the Court or state court or as
                 otherwise agreed by the Monitor and the Servicer and distributed
                 by the Monitor as follows:
                 1.      In the event of a penalty based on a violation of a term of
                         the Servicing Standards, the penalty shall be allocated, first,


                                      D-14
     Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 152 of 197




                               to cover the costs incurred by any party in prosecuting the
                               violation.

                        2.     In the event of a payment due under Paragraph B.11 of
                               Exhibit C, one-third of the payment shall be allocated to the
                               CFPB, one-third shall be allocated to the Plaintiff State
                               Attorneys General to this Consent Judgment, and one-third
                               shall be allocated to the State Mortgage Regulators that are
                               parties to the separate Stipulation and Consent Agreement
                               with Ocwen identified in this Consent Judgment.

J.       Sunset. This Consent Judgment and all Exhibits shall retain full force and effect
         for three years from the date it is entered (the “Term”), unless otherwise specified
         in the Exhibit. Servicer shall submit a final Quarterly Report for the last quarter
         or portion thereof falling within the Term, and shall cooperate with the Monitor’s
         review of said report, which shall be concluded no later than six months following
         the end of the Term, after which time Servicer shall have no further obligations
         under this Consent Judgment.




                                            D-15
                                                        Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 153 of 197


Servicing Standards Quarterly Compliance Metrics
Executive Summary

Sampling: (a) A random selection of the greater of 100 loans and a statistically significant sample. (b) Sample will be selected from the population as defined in column E

Review and Reporting Period: Results will be reported Quarterly and 45 days after the end of the quarter.

Errors Definition: An error is a measurement in response to a test question related to the Servicing Standards that results in the failure of the specified outcome. Errors in response to multiple questions with respect
to a single outcome would be treated as only a single error.
Metrics Tested




                                                                                                                     D1-1
                                                      Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 154 of 197



               A                                         B                           C             D                                 E                                                  F

                                                                               Loan Level
                                                                               Tolerance for   Threshold
                                                                                    1                    2
Metric                             Measurements                                Error           Error Rate    Test Loan Population and Error Definition          Test Questions
1. Outcome Creates Significant Negative Customer Impact
     A. Foreclosure sale in error  Customer is in default, legal standing to        n/a            1%        Population Definition: Foreclosure Sales that      1.    Did the foreclosing party have legal standing
                                   foreclose, and the loan is not subject to                                 occurred in the review period.                           to foreclose?
                                   active trial, or BK.                                                                                                         2.    Was the borrower in an active trial period
                                                                                                             A.   Sample :# of Foreclosure Sales in the
                                                                                                                                                                      plan (unless the servicer took appropriate
                                                                                                                  review period that were tested.
                                                                                                                                                                      steps to postpone sale)?
                                                                                                             B.   Error Definition: # of loans that went to     3.    Was the borrower offered a loan modification
                                                                                                                  foreclosure sale in error due to failure of         fewer than 14 days before the foreclosure sale
                                                                                                                  any one of the test questions for this              date (unless the borrower declined the offer
                                                                                                                  metric.                                             or the servicer took appropriate steps to
                                                                                                                                                                      postpone the sale)?
                                                                                                             Error Rate = B/A                                   4.    Was the borrower not in default (unless the
                                                                                                                                                                      default is cured to the satisfaction of the
                                                                                                                                                                      Servicer or investor within 10 days before
                                                                                                                                                                      the foreclosure sale date and the Servicer
                                                                                                                                                                      took appropriate steps to postpone sale)?
                                                                                                                                                                5.    Was the borrower protected from foreclosure
                                                                                                                                                                      by Bankruptcy (unless Servicer had notice of
                                                                                                                                                                      such protection fewer than 10 days before the
                                                                                                                                                                      foreclosure sale date and Servicer took
                                                                                                                                                                      appropriate steps to postpone sale)?




                                                                                                         D1-2
                                                    Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 155 of 197




               A                                       B                            C               D                                E                                                    F

                                                                              Loan Level
                                                                              Tolerance for     Threshold
                                                                                   1                      2
Metric                            Measurements                                Error             Error Rate    Test Loan Population and Error Definition          Test Questions
    B. Incorrect Mod denial       Program eligibility, all documentation       5% On income          5%       Population Definition: Modification Denied In       1.   Was the evaluation of eligibility Inaccurate (
                                  received, DTI test, NPV test.                    errors                     the Review Period.                                       as per HAMP, Fannie, Freddie or proprietary
                                                                                                                                                                       modification criteria)?
                                                                                                              Error Definition: # of loans that were denied a
                                                                                                                                                                  2.   Was the income calculation inaccurate?
                                                                                                              modification as a result of failure of anyone of
                                                                                                                                                                  3.   Were the inputs used in the decision tool
                                                                                                              the test questions for this metric.
                                                                                                                                                                       (NPV and Waterfall test) entered in error or
                                                                                                                                                                       inconsistent with company policy?
                                                                                                                                                                  4.   Was the loan NPV positive?
                                                                                                                                                                  5.   Was there an inaccurate determination
                                                                                                                                                                       that the documents received were
                                                                                                                                                                       incomplete?
2. Integrity of Critical Sworn Documents
      A. Was AOI properly           Based upon personal knowledge, properly     Question 1,         5%        Population Definition: Affidavits of                1.     Taken as a whole and accounting for
prepared                            notarized, amounts agree to system of           Y/N;                      indebtedness filed in the review period.                   contrary evidence provided by the Servicer,
                                    record within tolerance if overstated.      Question 2,                                                                              does the sample indicate systemic issues
                                                                                                              Error Definition: For question 1, yes; for
                                                                                 Amounts                                                                                 with either affiants lacking personal
                                                                                                              question 2, the # of Loans where the sum of
                                                                              overstated (or,                                                                            knowledge or improper notarization?
                                                                                                              errors exceeds the allowable threshold.
                                                                              for question on                                                                     2.     Verify all the amounts outlined below
                                                                                   Escrow                                                                                against the system of record:
                                                                                 Amounts,                                                                              a.     Was the correct principal balance used
                                                                               understated)                                                                                   Was the correct interest amount (and
                                                                               by the greater                                                                                 per diem) used?
                                                                              of $99 or 1% of                                                                          b.     Was the escrow balance correct?
                                                                                  the Total                                                                            c.     Were correct other fees used?
                                                                               Indebtedness                                                                            d.     Was the correct corporate
                                                                                   Amount                                                                                     advance balance used?
                                                                                                                                                                       e.     Was the correct late charge balance
                                                                                                                                                                              used?
                                                                                                                                                                       f.     Was the suspense balance correct?
                                                                                                                                                                       g.    Was the total indebtedness amount
                                                                                                                                                                              on the Affidavit correct?




                                                                                                          D1-3
                                          Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 156 of 197




               A                             B                       C               D                               E                                                 F

                                                               Loan Level
                                                               Tolerance for     Threshold
                                                                     1                     2
Metric                  Measurements                           Error             Error Rate    Test Loan Population and Error Definition       Test Questions
    B. POC               Accurate statement of pre-petition     Amounts over          5%       Population Definition: POCs filed in the         1.   Are the correct amounts set forth in the
                        arrearage to system of record.           stated by the                 review period.                                        form, with respect to pre-petition missed
                                                                greater of $50                                                                       payments, fees, expenses charges, and
                                                                                               Error Definition: # of Loans where sum of
                                                                 or 3% of the                                                                        escrow shortages or deficiencies?
                                                                                               errors exceeds the allowable threshold.
                                                                  correct Pre-
                                                                    Petition
                                                                   Arrearage

    C. MRS Affidavits   Customer is in default and amount of      Amounts            5%        Population Definition: Affidavits supporting    1.    Verify against the system of record,
                        arrearage is within tolerance.         overstated (or                  MRS’s filed in the review period                      within tolerance if overstated:
                                                                 for escrows                                                                        a.    the post-petition default amount;
                                                                  amounts,                     Error Definition: # of Loans where the sum of        b.    the amount of fees or charges applied to
                                                                understated)                   errors exceeds the allowable threshold.                    such pre-petition default amount or
                                                               by the greater                                                                             post- petition amount since the later of
                                                               of $50 or 3% of                                                                            the date of the petition or the preceding
                                                                 the correct                                                                              statement; and
                                                                Post Petition                                                                       c.    escrow shortages or deficiencies.
                                                                Total Balance




                                                                                           D1-4
                                                 Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 157 of 197




                A                                   B                    C              D                                E                                                   F

                                                                   Loan Level
                                                                   Tolerance for    Threshold
                                                                        1                     2
Metric                          Measurements                       Error            Error Rate    Test Loan Population and Error Definition         Test Questions
3. Pre-foreclosure Initiation
A. Pre Foreclosure Initiation   Accuracy of Account information.   Amounts over         5%        Population Definition: Loans with a               ** Verify all the amounts outlined below against
                                                                    stated by the                 Foreclosure referral date in the review period.   the system of record.
                                                                   greater of $99
                                                                                                  Error Definition: # of Loans that were referred
                                                                    or 1% of the                                                                    1.     Was the loan delinquent as of the date the
                                                                                                  to foreclosure with an error in any one of the
                                                                   Total balance                                                                           first legal action was filed?
                                                                                                  foreclosure initiation test questions.
                                                                                                                                                    2.     Was information contained in the Account
                                                                                                                                                           Statement completed accurately?
                                                                                                                                                         a.      The total amount needed to reinstate or
                                                                                                                                                                 bring the account current, and the
                                                                                                                                                                 amount of the principal;
                                                                                                                                                         b.      The date through which the
                                                                                                                                                                 borrower’s obligation is paid;
                                                                                                                                                         c.      The date of the last full payment;
                                                                                                                                                         d.      The current interest rate in effect for
                                                                                                                                                                 the loan;
                                                                                                                                                         e.      The date on which the interest rate
                                                                                                                                                                 may next reset or adjust;
                                                                                                                                                         f.      The amount of any prepayment fee to
                                                                                                                                                                 be charged, if any;
                                                                                                                                                         g.      A description of any late payment fees;
                                                                                                                                                                 and
                                                                                                                                                         h.      A telephone number or electronic mail
                                                                                                                                                                 address that may be used by the obligor
                                                                                                                                                                 to obtain information regarding the
                                                                                                                                                                 mortgage.




                                                                                              D1-5
                                                  Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 158 of 197




                A                                    B                               C             D                                E                                                  F

                                                                               Loan Level
                                                                               Tolerance for   Threshold
                                                                                    1                    2
Metric                          Measurements                                   Error           Error Rate    Test Loan Population and Error Definition         Test Questions
B. Pre Foreclosure Initiation   Notification sent to the customer supporting         N/A            5%       Population Definition: Loans with a                1.   Were all the required notification statements
   Notifications                right to foreclose along with: Applicable                                    Foreclosure referral date in the review period.         mailed no later than 14 days prior to first
                                information upon customers request,                                                                                                  Legal Date (i) Account Statement; (ii)
                                                                                                             Error Definition: # of Loans that were referred
                                Account statement information, Ownership                                                                                             Ownership Statement; and (iii) Loss Mitigation
                                                                                                             to foreclosure with an error in any one of the
                                statement, and Loss Mitigation statement.                                                                                            Statement?
                                                                                                             foreclosure initiation test questions.
                                Notifications required before 14 days prior                                                                                     2.   Did the Ownership Statement accurately
                                to referral to foreclosure.                                                                                                          reflect that the servicer or investor has
                                                                                                                                                                     the right to foreclose?
                                                                                                                                                                3.   Was the Loss Mitigation Statement
                                                                                                                                                                     complete and did it accurately state that:
                                                                                                                                                                    a.    The borrower was ineligible (if
                                                                                                                                                                          applicable); or
                                                                                                                                                                    b.    The borrower was solicited, was the
                                                                                                                                                                          subject of right party contact routines,
                                                                                                                                                                          and that any timely application submitted
                                                                                                                                                                          by the borrower was evaluated?




                                                                                                         D1-6
                                                       Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 159 of 197




                A                                         B                              C              D                                E                                                      F

                                                                                   Loan Level
                                                                                   Tolerance for    Threshold
                                                                                        1                     2
Metric                             Measurements                                    Error            Error Rate    Test Loan Population and Error Definition           Test Questions
4. Accuracy and Timeliness of Payment Application and Appropriateness of Fees


     A. Fees adhere to guidance      Services rendered, consistent with loan       Amounts over         5%        Population Definition: Defaulted loans (60 +)       For fees collected in the test period:
(Preservation fees, Valuation fees   instrument, within applicable requirements.    stated by the                 with borrower payable default related fees*
and Attorney's fees)                                                               greater of $50                 collected.                                           1.    Was the frequency of the fees collected (in
                                                                                    or 3% of the                                                                             excess of what is consistent with state
                                                                                                                  Error Definition: # of loans where the sum of
                                                                                    Total Default                                                                            guidelines or fee provisions in servicing
                                                                                                                  default related fee errors exceeds the
                                                                                    Related Fees                                                                             standards?
                                                                                                                  threshold.
                                                                                      Collected                                                                        2.    Was amount of the fee collected higher
                                                                                                                  * Default related fees are defined as any fee             than the amount allowable under the
                                                                                                                  collected for a default-related service after the         Servicer’s Fee schedule and for which
                                                                                                                  agreement date.                                           there was not a valid exception?


    B. Adherence to customer         Payments posted timely (within 2 business         Amounts          5%        Population Definition: All subject payments          1.   Were payments posted to the right
payment processing                   days of receipt) and accurately.              understated by                 posted within review period.                              account number?
                                                                                     the greater                                                                       2.   Were payments posted in the right
                                                                                                                  Error Definition: # of loans with an error in             amount?
                                                                                    $50.00 or 3%
                                                                                                                  any one of the payment application test              3.   Were properly identified conforming
                                                                                        of the
                                                                                                                                                                            payments posted within 2 business days of
                                                                                      scheduled                   questions.
                                                                                                                                                                            receipt and credited as of the date of
                                                                                       payment                                                                              receipt?
                                                                                                                                                                       4.   Did servicer accept payments within
                                                                                                                                                                            $50.00 of the scheduled payment, including
                                                                                                                                                                            principal and interest and where applicable
                                                                                                                                                                            taxes and insurance as required by the
                                                                                                                                                                             servicing standards?
                                                                                                                                                                       5.   Were partial payments credited to the
                                                                                                                                                                            borrower’s account as of the date that the
                                                                                                                                                                            funds cover a full payment?
                                                                                                                                                                       6.   Were payments posted to principal
                                                                                                                                                                            interest and escrow before fees and
                                                                                                                                                                            expenses?




                                                                                                              D1-7
                                                      Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 160 of 197




                A                                        B                                 C               D                                E                                                  F

                                                                                     Loan Level
                                                                                     Tolerance for     Threshold
                                                                                           1                     2
Metric                             Measurements                                      Error             Error Rate    Test Loan Population and Error Definition         Test Questions
    C. Reconciliation of certain   Appropriately updating the Servicer’s              Amounts over          5%       Population Definition: All accounts where in-      1.   Were all required waivers of Fees,
waived fees. (I.b.11.C)            systems of record in connection with the            stated by the                 line reconciliation routine is completed within         expense or charges applied and/or
                                   reconciliation of payments as of the date of       greater of $50                 review period.                                          corrected accurately as part of the
                                                                                                                                                                             reconciliation?
                                   dismissal of a debtor’s Chapter 13                  or 3 % of the
                                                                                                                     Error Definition: # of loans with an error in
                                   bankruptcy case, entry of an order granting            correct
                                                                                                                     the reconciliation routine resulting in
                                   Servicer relief from the stay under Chapter        reconciliation
                                                                                                                     overstated amounts remaining on the
                                   13, or entry of an order granting the debtor a         amount                     borrower account.
                                   discharge under Chapter 13, to reflect the
                                   waiver of any fee, expense or charge
                                   pursuant to paragraphs III.B.1.c.i or III.B.1.d
                                   of the Servicing Standards (within applicable
                                   tolerances).

     D. Late fees adhere to        Late fees are collected only as permitted               Y/N             5%        Population Definition: All late fees collected    1.   Was a late fee collected with respect to a
guidance                           under the Servicing Standards (within                                             within the review period.                              delinquency attributable solely to late fees or
                                   applicable tolerances).                                                                                                                  delinquency charges assessed on an earlier
                                                                                                                     Error Definition: # of loans with an error on          payment?
                                                                                                                     any one of the test questions.




                                                                                                                 D1-8
                                                    Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 161 of 197




               A                                       B                            C             D                               E                                                F

                                                                              Loan Level
                                                                              Tolerance for   Threshold
                                                                                   1                    2
Metric                           Measurements                                 Error           Error Rate    Test Loan Population and Error Definition     Test Questions
5. Policy/Process Implementation
     A. Third Party Vendor       Is periodic third party review process in         Y/N             N        Quarterly review of a vendors providing       1.   Is there evidence of documented oversight
Management                       place? Is there evidence of remediation of                                 Foreclosure Bankruptcy, Loss mitigation and        policies and procedures demonstrating
                                 identified issues?                                                         other Mortgage services.                           compliance with vendor oversight
                                                                                                                                                               provisions: (i) adequate due diligence
                                                                                                            Error Definition: Failure on any one of the        procedures, (ii) adequate enforcement
                                                                                                            test questions for this metric.                    procedures (iii) adequate vendor
                                                                                                                                                               performance evaluation procedures (iv)
                                                                                                                                                                                                     3
                                                                                                                                                               adequate remediation procedures?
                                                                                                                                                          2.   Is there evidence of periodic sampling and
                                                                                                                                                               testing of foreclosure documents (including
                                                                                                                                                               notices of default and letters of reinstatement)
                                                                                                                                                               and bankruptcy documents prepared by
                                                                                                                                                               vendors on behalf of the servicer?
                                                                                                                                                          3.   Is there evidence of periodic sampling of fees
                                                                                                                                                               and costs assessed by vendors to; (i)
                                                                                                                                                               substantiate services were rendered (ii) fees
                                                                                                                                                               are in compliance with servicer fee schedule
                                                                                                                                                               (iii) Fees are compliant with state law and
                                                                                                                                                               provisions of the servicing standards?
                                                                                                                                                          4.   Is there evidence of vendor scorecards used to
                                                                                                                                                               evaluate vendor performance that include
                                                                                                                                                               quality metrics (error rate etc)?
                                                                                                                                                          5.   Evidence of remediation for vendors who fail
                                                                                                                                                               metrics set forth in vendor scorecards and/or
                                                                                                                                                               QC sample tests consistent with the servicer
                                                                                                                                                               policy and procedures?




    B. Customer Portal            Implementation of a customer portal.             Y/N             N        A Quarterly testing review of Customer        1. Does the portal provide loss mitigation
                                                                                                            Portal.                                          status updates?




                                                                                                        D1-9
                                    Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 162 of 197


              A                         B                   C             D                                E                                                  F

                                                      Loan Level
                                                      Tolerance for   Threshold
                                                           1                    2
Metric            Measurements                        Error           Error Rate    Test Loan Population and Error Definition          Test Questions
    C. SPOC       Implement single point of contact          Y/N            N       Quarterly review of SPOC program per                1.   Is there evidence of documented policies
                  (“SPOC”).                                  5%           For       provisions in the servicing standard.                    and procedures demonstrating compliance
                                                             for          Que                                                                with SPOC program provisions?
                                                            Ques          stio      Population Definition (for Question 4):             2.   Is there evidence that a single point of
                                                            tion            n       Potentially eligible borrowers who were                  contact is available for applicable
                                                              4           #4:       identified as requesting loss mitigation                 borrowers?
                                                                           5%       assistance.                                         3.   Is there evidence that relevant records
                                                                                                                                             relating to borrower’s account are
                                                                                                                                             available to the borrower’s SPOC?
                                                                                    Error Definition: Failure on any one of the test
                                                                                                                                        4.   Is there evidence that the SPOC has been
                                                                                    questions for this metric.
                                                                                                                                             identified to the borrower and the
                                                                                                                                             method the borrower may use to contact
                                                                                                                                             the SPOC has been communicated to the
                                                                                                                                             borrower?




                                                                                D1-10
                                                Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 163 of 197


             A                                     B                  C             D                               E                                                F

                                                                Loan Level
                                                                Tolerance for   Threshold
                                                                     1                    2
Metric                        Measurements                      Error           Error Rate    Test Loan Population and Error Definition      Test Questions
    D. Workforce Management   Training and staffing adequacy           Y/N           N        Loss mitigation, SPOC and Foreclosure Staff.    1. Is there evidence of documented oversight
                              requirements.                                                                                                       policies and procedures demonstrating
                                                                                              Error Definition: Failure on any one of the         effective forecasting, capacity planning,
                                                                                              test questions for this metric.                     training and monitoring of staffing
                                                                                                                                                  requirements for foreclosure operations?
                                                                                                                                              2. Is there evidence of periodic training and
                                                                                                                                                  certification of employees who prepare
                                                                                                                                                  Affidavits sworn statements or declarations.




                                                                                          D1-11
                                                      Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 164 of 197


                A                                        B                                            C                             D                                            E

                                                                                Loan Level
                                                                                Tolerance for   Threshold
                                                                                     1                    2
Metric                              Measurements                                Error           Error Rate    Test Loan Population and Error Definition   Test Questions

     E. Affidavit of Indebtedness   Affidavits of Indebtedness are signed by         Y/N             N        Annual Review of Policy.                    1. Is there evidence of documented policies and
Integrity.                          affiants who have personal knowledge of                                                                                   procedures sufficient to provide reasonable
                                    relevant facts and properly review the                                                                                    assurance that affiants have personal
                                    affidavit before signing it.                                                                                              knowledge of the matters covered by
                                                                                                                                                              affidavits of indebtedness and have reviewed
                                                                                                                                                              affidavit before signing it?

    F. Account Status Activity.     System of record electronically documents        Y/N             N        Annual Review of Policy.                    1.    Is there evidence of documented policies and
                                    key activity of a foreclosure, loan                                                                                         procedures designed to ensure that the system
                                    modification, or bankruptcy.                                                                                                of record contains documentation of key
                                                                                                                                                                activities?




                                                                                                          D1-12
                                                 Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 165 of 197




               A                                    B                      C             D                                E                                                 F

                                                                     Loan Level
                                                                     Tolerance for   Threshold
                                                                          1                    2
Metric                          Measurements                         Error           Error Rate    Test Loan Population and Error Definition        Test Questions
6. Customer Experiences
     A. Complaint response      Meet the requirements of Regulator        N/A            5%        Population Definition: Government                1.   Was written acknowledgment regarding
timeliness                      complaint handling.                                                submitted complaints and inquiries from               complaint/inquires sent within 10 business
                                                                                                   individual borrowers who are in default               days of complaint/inquiry receipt?**
                                                                                                   and/or have applied for loan modifications       2.   Was a written response (“Forward Progress”)
                                                                                                   received during the three months prior to 40          sent within 30 calendar days of
                                                                                                   days prior to the review period. (To allow for        complaint/inquiry receipt?**
                                                                                                   response period to expire).
                                                                                                                                                         **receipt= from the Attorney General, state
                                                                                                   Error Definition: # of loans that exceeded the        financial regulators, the Executive Office for
                                                                                                   required response timeline.                           United States Trustees/regional offices of the
                                                                                                                                                         United States Trustees, and the federal
                                                                                                                                                         regulators and documented within the
                                                                                                                                                         System of Record.


    B. Loss Mitigation
         i. Loan Modification                                             N/A            5%        Population Definition: Loan modifications        1.   Did the Servicer notify borrower of any
Document Collection timeline                                                                       and loan modification requests (packages)             known deficiency in borrower’s initial
compliance                                                                                         that that were missing documentation at               submission of information, no later than 5
                                                                                                   receipt and received more than 40 days prior          business days after receipt, including any
                                                                                                   to the end of the review period.                      missing information or documentation?
                                                                                                                                                    2.   Was the Borrower afforded 30 days from the
                                                                                                   Error Definition: The total # of loans                date of Servicer’s notification of any missing
                                                                                                   processed outside the allowable timelines as          information or documentation to supplement
                                                                                                   defined under each timeline requirement               borrower’s submission of information prior
                                                                                                   tested.                                               to making a determination on whether or not
                                                                                                                                                         to grant an initial loan modification?




                                                                                               D1-13
                                                   Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 166 of 197




                A                                   B                    C             D                               E                                                    F

                                                                   Loan Level
                                                                   Tolerance for   Threshold
                                                                        1                    2
Metric                              Measurements                   Error           Error Rate    Test Loan Population and Error Definition         Test Questions
         ii. Loan Modification                                                         10%       Population Definition: Loan modification           1. Did the servicer respond to request for a
Decision/Notification timeline                                                                   requests (packages) that are denied or                 modification within 30 days of receipt of all
compliance                                                                                       approved in the review period.                         necessary documentation?
                                                                                                                                                    2. Denial Communication: Did the servicer
                                                                                                 Error Definition: The total # of loans                 notify customers within 10 days of denial
                                                                                                 processed outside the allowable timelines as           decision?
                                                                                                 defined under each timeline requirement
                                                                                                 tested.


          iii. Loan Modification                                                      10%        Population Definition: Loan modification           1.   Did Servicer respond to a borrowers request
Appeal timeline compliance                                                                       requests (packages) that are borrower appeals           for an appeal within 30 days of receipt?
                                                                                                 in the review period.

                                                                                                 Error Definition: The total # of loans
                                                                                                 processed outside the allowable timeline
                                                                                                 tested.


          iv. Short Sale Decision                                                     10%        Population Definition: Short sale requests         1.   Was short sale reviewed and a decision
timeline compliance                                                                              (packages) that are complete in the three               communicated within 30 days of borrower
                                                                                                 months prior to 30 days prior to the end of the         submitting completed package?
                                                                                                 review period. (to allow for short sale review
                                                                                                 to occur).

                                                                                                 Error Definition: The total # of loans
                                                                                                 processed outside the allowable timeline
                                                                                                 tested.




                                                                                             D1-14
                                                       Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 167 of 197




                 A                                        B                              C             D                                E                                                   F

                                                                                   Loan Level
                                                                                   Tolerance for   Threshold
                                                                                        1                    2
Metric                               Measurements                                  Error           Error Rate    Test Loan Population and Error Definition         Test Questions
          v. Short Sale Document                                                                        5%       Population Definition: Short sale requests        1.   Did the Servicer provide notice of missing
Collection timeline compliance                                                                                   (packages) missing documentation that are              documents within 30 days of the request for
                                                                                                                 received in the three months prior to 30 days          the short sale?
                                                                                                                 prior to the end of the review period (to allow
                                                                                                                 for short sale review to occur).
                                                                                                                 Error Definition: The total # of loans
                                                                                                                 processed outside the allowable timeline
                                                                                                                 tested.




vi. Charge of application fees for                                                                     1%         Population Definition: loss mitigation           1.    Did the servicer assess a fee for processing
Loss mitigation                                                                                                  requests (packages) that are Incomplete,                a loss mitigation request?
                                                                                                                 denied, approved and borrower appeals in
                                                                                                                 the review period.
                                                                                                                 (Same as 6.B.i)
                                                                                                                 Error Definition: The # of loss mitigation
                                                                                                                 applications where servicer collected a
                                                                                                                 processing fee.
          vii. Short Sales
                a. Inclusion of      Provide information related to any required        n/a            5%         Population Definition: Short sales approved      1.    If the short sale was accepted, did
notice of whether or not a           deficiency claim.                                                           in the review period.                                   borrower receive notification that
deficiency will be required                                                                                                                                              deficiency or cash contribution will be
                                                                                                                 Error Definition: The # of short sales that
                                                                                                                                                                         needed?
                                                                                                                 failed any one of the deficiency test questions
                                                                                                                                                                   2.    Did borrower receive in this notification
                                                                                                                                                                         approximate amounts related to deficiency
                                                                                                                                                                         or cash contribution?
          viii. Dual Track




                                                                                                             D1-15
                                                     Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 168 of 197


                A                                         B                             C                 D                               E                                                   F
                                                                                  Loan Level
                                                                                  Tolerance for   Threshold
                                                                                       1                    2
Metric                               Measurements                                 Error           Error Rate      Test Loan Population and Error Definition          Test Questions
               a. Referred to        Loan was referred to foreclosure in error.        n/a                5%      Population Definition: Loans with a first legal    1.   Was the first legal action taken while the
foreclosure in violation of Dual                                                                                  action date in the review period.                       servicer was in possession of an active,
Track Provisions                                                                                                                                                          complete loan modification package (as
                                                                                                                  Error Definition: The # of loans with a first
                                                                                                                                                                          defined by the Servicing Standards) that
                                                                                                                  legal filed in the review period that failed any
                                                                                                                                                                          was not decisioned as required by the
                                                                                                                  one of the dual tracking test questions.
                                                                                                                                                                          standards?
                                                                                                                                                                     2.   Was the first legal commenced while the
                                                                                                                                                                          borrower was approved for a loan
                                                                                                                                                                          modification but prior to the expiration of the
                                                                                                                                                                          borrower acceptance period, borrower
                                                                                                                                                                          decline of offer or while in an active trial
                                                                                                                                                                          period plan?
               b. Failure to         Foreclosure proceedings allowed to proceed        n/a                5%      Population Definition: Active foreclosures         1.   Did the servicer proceed to judgment or
postpone foreclosure                 in error.                                                                    during review period.                                   order of sale upon receipt of a complete
proceedings in violation of Dual                                                                                                                                          loan modification package within 30 days of
                                                                                                                  Error Definition: # of active foreclosures that
Track Provisions                                                                                                                                                          the Post-Referral to Foreclosure Solicitation
                                                                                                                  went to judgment as a result of failure of any
                                                                                                                                                                          Letter?**
                                                                                                                  one on of the active foreclosure dual track test
                                                                                                                  question.
                                                                                                                                                                          **Compliance of Dual tracking provisions for
                                                                                                                                                                          foreclosure sales are referenced in 1.A
     C. Forced Placed Insurance
          i. Timeliness of notices   Notices sent timely with necessary                n/a                5%      Population Definition: Loans with forced           1.   Did Servicer send all required notification
                                     information.                                                                 placed coverage initiated in review period.             letters (ref. V 3a i-vii) notifying the customer
                                                                                                                                                                          of lapse in insurance coverage?
                                                                                                                  Error Definition: # of loans with active force
                                                                                                                                                                     2.   Did the notification offer the customer the
                                                                                                                  place insurance resulting from an error in any
                                                                                                                                                                          option to have the account escrowed to
                                                                                                                  one of the force-place insurance test
                                                                                                                                                                          facilitate payment of all insurance
                                                                                                                  questions.
                                                                                                                                                                          premiums and any arrearage by the
                                                                                                                                                                          servicer prior to obtaining force place
                                                                                                                                                                           insurance?
                                                                                                                                                                     3.   Did the servicer assess forced place
                                                                                                                                                                          insurance when there was evidence of a
                                                                                                                                                                          valid policy?

          ii Termination of Force    Timely termination of force placed                                   5%      Population Definition: Loans with forced           1.    Did Servicer terminate FPI within 15 days of
place Insurance                      insurance.                                                                   placed coverage terminated in review period.             receipt of evidence of a borrower’s existing
                                                                                                                                                                           insurance coverage and refund the pro-
                                                                                                                  Error Definition: # of loans terminated force
                                                                                                                                                                           rated portion to the borrower’s escrow
                                                                                                                  place insurance with an error in any one of the
                                                                                                                                                                           account?
                                                                                                                  force- place insurance test questions.



                                                                                                          D1-16
                                                          Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 169 of 197
A                                 B                                                              C               D              E                                                   F                                                             F

                                                                                                 Loan Level      Threshold
                                                                                                 Tolerance for   Error R ate
                                                                                                                            2
                                                                                                      1
Metric                            Measurements                                                   Error                          Test Loan Population and Error Definition           Test Questions
D. Transfer of Servicing Rights

i. Transfer of servicing to Servicer Accept, and continue to process pending loan modification   n/a             5%             Population Definition: Loans or loan servicing           1.   Did the Servicer accept and continue to process
                                     requests from the prior servicer and honor loan                                            rights sold or transferred to the servicer during             pending loan modification request of the prior
                                     modification agreements entered into by the prior                                          the review period, including for subservicing,                servicer?
                                     servicer.                                                                                  with a pending loan modification request (in             2.   Did the Servicer honor trial and permanent loan
                                                                                                                                process) or a trial or permanent modification                 modification agreements entered into by the prior
                                                                                                                                at the time of sale or transfer.                              servicer?




                                                                                                                                Error Definition: # of loans with an error in
                                                                                                                                any one of the transfer or servicing test
                                                                                                                                questions.




                                                                                                                      D1-17
                                   Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 170 of 197


A            B                                       C                  D              E                                               F                                                            F

                                                     Loan Level         Threshold
                                                     Tolerance for      Error R ate
                                                                                   2
                                                          1
Metric       Measurements                            Error                             Test Loan Population and Error Definition       Test Questions
# 30

Standards:   Loan Modification Process               Y/N for Questions 1 5%            Population Definition:                               1.   Is there evidence Servicer or the assigned SPOC
                                                     -3                                                                                          notified the borrower in writing of the documents
N/A                                                                                    1st lien borrowers declined in the review                 required for an initial application package for
                                                                                       period for incomplete or missing documents in             available loan modification programs?
                                                                                       their loan modification application. 4               2.   Provided the borrower timely submitted all
                                                                                                                                                 documents requested in initial notice of incomplete
                                                                                                                                                 information (“5 day letter”) or earlier ADRL letters,
                                                                                                                                                 did the Servicer afford the borrower at least 30 days
                                                                                       Error Definition:                                         to submit the documents requested in the Additional
                                                                                                                                                 Document Request Letter (“ADRL”) before declining
                                                                                       Loans where the answer to any one of the test             the borrower for incomplete or missing documents?
                                                                                       questions is a No.                                   3.   Provided the borrower timely submitted all
                                                                                                                                                 documents requested in the initial notice of
                                                                                                                                                 incomplete information (“5-day letter”) and earlier
                                                                                                                                                 ADRL letters, did the Servicer afford the borrower at
                                                                                                                                                 least 30 days to submit any additional required
                                                                                                                                                 documents from the last ADRL before referring the
                                                                                                                                                 loan to foreclosure or proceeding to foreclosure
                                                                                                                                                 sale?




                                                                              D1-18
                                    Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 171 of 197


A            B                                            C                  D              E                                               F                                                              F

                                                          Loan Level         Threshold
                                                          Tolerance for      Error R ate
                                                                                        2
                                                               1
Metric       Measurements                                 Error                             Test Loan Population and Error Definition       Test Questions
# 31

Standards:   Loan Modification Denial Notice Disclosure   Y/N for Questions 1 5%            Population Definition:                               1.   Did first lien loan modification denial notices sent to
                                                          -2                                                                                          the borrower provide:
IV.C.4.g                                                                                    1st lien borrowers declined in the review                        a.     the reason for denial;
IV.G.2.a                                                                                    period for a loan modification application.                      b.     the factual information considered by
                                                                                                                                                                    the Servicer; and
                                                                                                                                                             c.     a timeframe for the borrower to provide
                                                                                                                                                                    evidence that the eligibility
                                                                                            Error Definition:                                                       determination was in error?
                                                                                                                                                 2.   Following the Servicer’s denial of a loan modification
                                                                                            Loans where the answer to any one of the test             application, is there evidence the Servicer or the
                                                                                            questions is a No.                                        assigned SPOC communicated the availability of
                                                                                                                                                      other loss mitigation alternatives to the borrower in
                                                                                                                                                      writing?




                                                                                   D1-19
                                  Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 172 of 197




A            B                                       C                  D              E                                              F                                                            F

                                                     Loan Level         Threshold
                                                     Tolerance for      Error R ate
                                                                                   2
                                                          1
Metric       Measurements                            Error                             Test Loan Population and Error Definition      Test Questions
# 32


Standards:   SPOC Implementation and Effectiveness   Y/N for Questions 1 5% for        Population Definition:                              1.   Is there evidence that Servicer identified and
                                                     -3                  Question 1                                                             provided updated contact information to the
IV.C.2                                                                                  For Question 1: 1st lien borrowers who were             borrower upon assignment of a new SPOC if a
                                                                        Y/N for         reassigned a SPOC for loss mitigation                   previously designated SPOC is unable to act as the
                                                                        Questions 2 - 3 assistance in the review period                         primary point of contact?
                                                                                                                                           2.   Is there evidence of implementation of management
                                                                                       For Question 2 and 3: Quarterly review of                routines or other processes to review the results of
                                                                                       policies or procedures                                   departmental level SPOC scorecards or other
                                                                                                                                                                                5
                                                                                                                                                performance evaluation tools?
                                                                                                                                           3.   Is there evidence of the use of tools or management
                                                                                                                                                routines to monitor remediation, when appropriate,
                                                                                       Error Definition:
                                                                                                                                                for the SPOC program if it is not achieving targeted
                                                                                       Failure on any one of the test questions for             program metrics?
                                                                                       this Metric.




                                                                             D1-20
                                               Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 173 of 197
A                        B                                               C                      D              E                                               F                                                            F

                                                                        Loan Level              Threshold
                                                                        Tolerance for           Error R ate
                                                                                                           2
                                                                             1
Metric                   Measurements                                   Error                                  Test Loan Population and Error Definition       Test Questions
# 33

Standards:               Billing Statement Accuracy                     For test question 1: 5%                Population Definition: Monthly billing               1.   Does the monthly billing statement accurately show,
                                                                        Amounts overstated                     statements sent to borrowers in the review                as compared to the system of record at the time of
I.B.5                                                                   by the greater of                      period. 6                                                 the billing statement, the unpaid principal balance?
                                                                        $99 or 1% of the                                                                            2.   Does the monthly billing statement accurately show
                                                                        correct unpaid                                                                                   as compared to the system of record at the time of
                                                                        principal balance.                                                                               the billing statement each of the following:
                                                                                                               Error Definition:                                               a.     total payment amount due; and,
                                                                        For test questions 2                                                                                   b.     fees and charges assessed for the
                                                                        and 3: Amounts                         The # of Loans where the net sum of errors on                          relevant time period?
                                                                        overstated by the                      any one of the test questions exceeds the            3.   Does the monthly billing statement accurately show
                                                                        greater of $50 or 3%                   applicable allowable tolerance.                           as compared to the system of record at the time of
                                                                        of the total balance                                                                             the billing statement the allocation of payments,
                                                                        for the test question                                                                            including a notation if any payment has been posted
                                                                                                                                                                         to a “suspense or unapplied funds account”?




 1
  Loan Level Tolerance for Error: This represents a threshold beyond which the variance between the actual outcome and the expected outcome on a single test case is deemed
 reportable


                                                                                                     D1-21
                                              Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 174 of 197

2
 Threshold Error Rate: For each metric or outcome tested if the total number of reportable errors as a percentage of the total number of cases tested exceeds this limit then the
Servicer will be determined to have failed that metric for the reported period.

3
  For purposes of determining whether a proposed Metric and associated Threshold Error Rate is similar to those contained in this Schedule, this Metric 5.A shall be excluded
from consideration and shall not be treated as representative.
4
    The population includes only borrowers who submitted the first document on or before the day 75 days before the scheduled or expected foreclosure sale date.

This Metric is subject to applicable investor rule requirements.

Nothing in this Metric shall be deemed to prejudice the right of a Servicer to decline to evaluate a borrower for a modification in accordance with IV.H.12. Specifically, Servicer shall
not be obligated to evaluate requests for loss mitigation options from (a) borrowers who have already been evaluated or afforded a fair opportunity to be evaluated consistent with
the requirements of HAMP or proprietary modification programs, or (b) borrowers who were evaluated after the date of implementation of this Agreement, consistent with this
Agreement, unless there has been a material change in the borrower’s financial circumstances that is documented by borrower and submitted to Servicer.
5
    The following evidence is considered appropriate using a qualitative assessment:
     • Documents that provide an overview of the program, policy or procedures related to periodic performance evaluations, including the frequency thereof; or
     • Sample departmental level SPOC scorecard or other performance evaluation tools that reflect performance and quality metrics, evidence of the use of thresholds to measure
         non-performance, identifiers when remediation is required and evidence that such remediation was identified by management, when appropriate.
6
    This Metric is N/A for borrowers in bankruptcy or borrowers who have been referred to or are going through foreclosure.




                                                                                                D1-22
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 175 of 197




                  EXHIBIT E
      Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 176 of 197




                                         CFPB RELEASE


        WHEREAS, this Release (“Release”) is entered into between the Consumer Financial

Protection Bureau (the “Bureau” or “CFPB”), and the Released Parties (hereafter the CFPB and

the Released Parties are collectively referred to as “the Parties”), through their authorized

representatives.


        WHEREAS, the Released Parties shall include Ocwen Financial Corporation and Ocwen

Loan Servicing LLC (collectively “Ocwen”), and Ocwen’s current and former parent

corporations, divisions, affiliates, direct and indirect subsidiaries, agents, advisors, shareholders,

managers, members, partners, directors, officers, and employees. The Released Parties shall also

include Homeward Residential Holdings Inc., Litton Loan Servicing LP, WL Ross & Co. LLC,

and The Goldman Sachs Group, Inc., and each of their respective current and former, direct and

indirect parent entities, divisions, affiliates, direct and indirect subsidiaries, shareholders, as well

as each of the current and former agents, advisors, managers, members, investors, partners,

directors, officers, and employees of each of the foregoing, but only as to liability for the

Mortgage Servicing Practices of Homeward Residential Holdings, Inc. and its direct and indirect

subsidiaries or Litton Loan Servicing, LP and its direct and indirect subsidiaries. Additionally,

the term Released Parties shall not include Altisource Portfolio Solutions, SA and its subsidiaries

or Homeloan Servicing Solutions, LTD and its subsidiaries.


        WHEREAS, notwithstanding any of the foregoing, this Release does not release any

claims against OneWest Bank, Morgan Stanley, or any other entity not a party hereto regarding

conduct relating to loans for which the servicing was acquired by Ocwen from OneWest Bank in




                                                  E-1
      Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 177 of 197




the second half of 2013, or regarding loans acquired by Ocwen in the transaction wherein Ocwen

Financial Corporation purchased substantial assets of Saxon Mortgage Services, Inc., from

Morgan Stanley on April 2, 2012.


       WHEREAS, the CFPB contends that it has certain civil claims against Ocwen based on

the mortgage servicing practices described in the complaint.


       WHEREAS, to avoid the delay, uncertainty, inconvenience, and expense of protracted

litigation of the above claims, and in consideration of the mutual promises and obligations of the

Consent Judgment, the Parties agree and covenant as follows:


   A. Among other things, the Consent Judgment requires Ocwen to pay or cause to be paid

       $127,300,000.00 (the “Borrower Payment Amount”) by electronic funds transfer no later

       than ten (10) days of receiving notice from the Administrator appointed under Exhibit B.

       Ocwen shall also undertake, for the purposes specified in the Consent Judgment, certain

       consumer relief activities as set forth in Exhibit C to such Consent Judgment, and will be

       obligated to make certain payments (the “Consumer Relief Payments”) in the event that it

       does not or they do not complete the Consumer Relief Requirements set forth in Exhibit

       C to the Consent Judgment. This Release shall become effective upon payment of the

       Borrower Payment Amount. The CFPB may declare this Release null and void if Ocwen

       does not make the Consumer Relief Payments required under this Consent Judgment and

       fails to cure such non-payment within thirty (30) days of written notice by the CFPB,

       except that the Released Parties, other than Ocwen, are released upon the payment of the

       Borrower Payment Amount, at which time this nullification provision is only operative

       against Ocwen.



                                               E-2
  Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 178 of 197




B. Subject to the exceptions in Paragraph C (concerning excluded claims) below, the CFPB

   fully and finally releases the Released Parties from all potential liability that has been or

   might have been asserted by the CFPB relating to mortgage servicing practices described

   in the complaint (the “Mortgage Servicing Practices”) that have taken place as of 11:59

   p.m., Eastern Standard Time, on December 18, 2013.


C. Notwithstanding any other term of this Release, the CFPB specifically reserves and does

   not release any liability for conduct other than conduct related to the Mortgage Servicing

   Practices asserted or that might have been asserted in the complaint. Furthermore, the

   CFPB specifically reserves and does not release any liability arising under any provision

   of the Equal Credit Opportunity Act, the Home Mortgage Disclosure Act, or any other

   statute or law that prohibits discrimination of persons based on race, color, national

   origin, gender, disability, or any other protected status.


D. The Released Parties waive and shall not assert any claim for fees, costs or expenses

   against the CFPB, or any of its agents or employees, and any other governmental entity,

   related in any way to this enforcement matter or the Consent Judgment, whether arising

   under common law or under the terms of any statute, including, but not limited to the

   Equal Access to Justice Act and the Small Business Regulatory Enforcement Fairness

   Act of 1996; for these purposes, the Parties agree that neither the Released Parties nor the

   CFPB is the prevailing party in this action because the Parties have reached a good faith

   settlement.


E. Nothing in this Release shall limit the CFPB’s authority with respect to the Released

   Parties, except to the extent the CFPB has herein expressly released claims.



                                            E-3
  Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 179 of 197




F. This Release is intended to be and shall be for the benefit only of the Parties and entities

   identified in this Release, specifically including the Released Parties, and no other party

   or entity shall have any rights or benefits hereunder. This Release is binding on, and

   inures to the benefit of, Ocwen and its successors, and assigns.


G. This Release is governed by the laws of the United States. The exclusive jurisdiction and

   venue for any dispute arising out of matters covered by this Release is the United States

   District Court for the District of Columbia. For purposes of construing this Release, this

   Release shall be deemed to have been drafted by all the Parties and shall not, therefore,

   be construed against any party for that reason in any subsequent dispute.




                                           E-4
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 180 of 197




                  EXHIBIT F
      Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 181 of 197




                                            State Release

       I.      Covered Conduct

For purposes of this Release, the term “Covered Conduct” means residential mortgage loan

servicing and residential mortgage foreclosure services, as defined below. For the purposes of

this Release, Released Parties shall include Ocwen Financial Corporation and Ocwen Loan

Servicing LLC (collectively “Ocwen”) and Ocwen’s current and former parent corporations,

divisions, affiliates, direct and indirect subsidiaries, agents, advisors, shareholders, managers,

members, partners, directors, officers, and employees. The Released Parties shall also include

Homeward Residential Holdings, Inc., Litton Loan Servicing LP, WL Ross & Co. LLC, and The

Goldman Sachs Group, Inc., and each of their respective current and former, direct and indirect

parent entities, divisions, affiliates, direct and indirect subsidiaries, shareholders, as well as each

of the current and former agents, advisors, managers, members, investors, partners, directors,

officers, and employees of each of the foregoing, but only as to liability for the Covered Conduct

of Homeward Residential Holdings, Inc. and its direct and indirect subsidiaries or Litton Loan

Servicing, LP and its direct and indirect subsidiaries. Additionally, the term Released Parties

shall not include Altisource Portfolio Solutions, SA and its subsidiaries or Homeloan Servicing

Solutions, LTD and its subsidiaries.

         For purposes of this Section I only, the Released Parties are released from liability for

the covered conduct acts of their agents (including, without limitation, third-party vendors). This

Release does not release the agents (including, without limitation, third-party vendors)

themselves for any of their conduct. For purposes of this Release, the term “residential mortgage

loans” means loans secured by one- to four-family residential properties, irrespective of usage,

whether in the form of a mortgage, deed of trust, or other security interest creating a lien upon
      Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 182 of 197




such property or any other property described therein that secures the related mortgage note.

Notwithstanding any of the foregoing, this Release does not release any claims against OneWest

Bank, Morgan Stanley, or any entity not a party hereto, regarding conduct relating

to either (1) loans for which the servicing was acquired by Ocwen from OneWest Bank in the

second half of 2013, or (2) loans acquired by Ocwen in the transaction wherein Ocwen Financial

Corporation purchased substantial assets of Saxon Mortgage Services, Inc., from Morgan Stanley

on April 2, 2012. Moreover, this Release does not release claims by the Commonwealth of

Massachusetts for the obligations of Homeward Residential Holdings, Inc. pursuant to the

Settlement Agreement entered into between American Home Mortgage Servicing, Inc. and the

Commonwealth of Massachusetts with an effective date of November 6, 2011.

       For purposes of this Release, the term “residential mortgage loan servicing” means all

actions, errors or omissions of the Released Parties, arising out of or relating to servicing

(including subservicing and master servicing) of residential mortgage loans from and after the

closing of such loans, whether for the Released Parties’ account or for the account of others,

including, but not limited to, the following: (1) Loan modification and other loss mitigation

activities, including, without limitation, extensions, forbearances, payment plans, short sales and

deeds in lieu of foreclosure, and evaluation, approval, denial, and implementation of the terms

and conditions of any of the foregoing; (2) Communications with borrowers relating to borrower

accounts, including, without limitation, account statements and disclosures provided to

borrowers; (3) Handling and resolution of inquiries, disputes or complaints by or on behalf of

borrowers; (4) Collection activity related to delinquent borrower accounts; (5) Acceptance,

rejection, application or posting of payments made by or on behalf of borrowers, including,

without limitation, assessment and collection of fees or charges, placement of payments in


                                               F-2
      Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 183 of 197




suspense accounts and credit reporting; (6) Maintenance, placement or payment (or failure to

make payment) of any type of insurance or insurance premiums, or claims activity with respect

to any such insurance; (7) Payment of taxes, homeowner association dues, or other borrower

obligations, and creation and maintenance of any escrow accounts; (8) Use, conduct or

supervision of vendors, agents and contract employees, whether affiliated or unaffiliated,

including, without limitation, subservicers and foreclosure and bankruptcy attorneys, in

connection with servicing, loss mitigation, and foreclosure activities; (9) Adequacy of staffing,

training, systems, data integrity or security of data that is related to the servicing of residential

mortgage loans, foreclosure, bankruptcy, and property sale and management services; (10)

Securing, inspecting, repairing, maintaining, or preserving properties before and after foreclosure

or acquisition or transfer of title; (11) Servicing of residential mortgage loans involved in

bankruptcy proceedings; (12) Obtaining, executing, notarizing, endorsing, recording, providing,

maintaining, registering (including in a registry system), and transferring promissory notes,

mortgages, or mortgage assignments or other similar documents, or transferring interests in such

documents among and between servicers and owners, and custodial functions or appointment of

officers relating to such documents; (13) Decisions on disposition of residential mortgage loans,

including, without limitation, whether to pursue foreclosure on properties, whether to assert or

abandon liens and other claims and actions taken in respect thereof, and whether to pursue any

particular loan modification or other form of loss mitigation; (14) Servicing of residential

mortgage loans of borrowers who are covered by federal or state protections due to military

status; (15) Licensing or registration of employees, agents, vendors or contractors, or designation

of employees as agents of another entity; (16) Quality control, quality assurance, compliance,




                                                F-3
      Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 184 of 197




audit testing, oversight, reporting, or certification or registration requirements related to the

foregoing; and (17) Trustee functions related to the servicing of residential mortgage loans.

       For purposes of this Release, the term “residential mortgage foreclosure services” means

all actions, errors or omissions of the Released Parties arising out of or relating to foreclosures

on residential mortgage loans, whether for the Released Parties’ own account or for the account

of others, including, but not limited to, the following: (1) Evaluation of accounts for modification

or foreclosure referral; (2) Maintenance, assignment, recovery and preparation of documents that

have been filed or otherwise used to initiate or pursue foreclosures, and custodial actions related

thereto; (3) Drafting, review, execution and notarization of documents (including, but not limited

to, affidavits, notices, certificates, substitutions of trustees, and assignments) prepared or filed in

connection with foreclosures or sales of acquired properties, or in connection with remediation of

improperly filed documents; (4) Commencement, advancement and finality of foreclosures,

including, without limitation, any issues relating to standing, fees, or notices; (5) Acquisition of

title post-foreclosure or in lieu of foreclosure; (6) Pursuit of pre- and post-foreclosure claims by

the Released Parties, including, without limitation, the seeking of deficiency judgments when

permitted by law, acts or omissions regarding lien releases, and evictions and eviction

proceedings; (7) Management, maintenance, and disposition of properties in default or properties

owned or controlled by the Released Parties, whether prior to or during the foreclosure process

or after foreclosure, and executing, notarizing, or recording any documents related to the sale of

acquired properties; (8) Quality control, quality assurance, compliance, audit testing, oversight,

reporting, or certification or registration requirements related to the foregoing; and (9) Trustee

functions related to the foreclosure of residential mortgage loans.




                                                 F-4
      Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 185 of 197




       II.     Release of Covered Conduct

       By their execution of this Consent Judgment, the Attorneys General of the Plaintiff States

that are parties to this Consent Judgment release and forever discharge the Released Parties from

the following: any civil or administrative claim, of any kind whatsoever, direct or indirect, that

an Attorney General has or may have or assert, including, without limitation, claims for

damages, fines, injunctive relief, remedies, sanctions, or penalties of any kind whatsoever based

on, arising out of, or resulting from the Covered Conduct occurring on or before the Effective

Date, except for claims and the other actions set forth in Section IV below (collectively, the

“Released Claims”).

       This Release does not release any claims against any entity other than the Released

Parties as defined in Section I above.

       III.    Covenants by Ocwen

       1.      Ocwen waives and shall not assert any defenses Ocwen may have to any criminal

prosecution based on the Covered Conduct that may be based in whole or in part on a contention

that, under the Double Jeopardy Clause in the Fifth Amendment of the Constitution or under the

Excessive Fines Clause in the Eighth Amendment of the Constitution, this Release bars a remedy

sought in such criminal prosecution.

       2.      Ocwen agrees to cooperate with an Attorney General’s investigation of

individuals and entities not released in this Release. For purposes of this covenant, cooperation

shall not include any requirement that Ocwen waive the attorney-client privilege or any other

applicable privileges or protection, included but not limited to the attorney work product

doctrine. Upon reasonable notice, Ocwen agrees not to impair the reasonable cooperation of its

directors, officers and employees, and shall use its reasonable efforts to make available and


                                               F-5
      Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 186 of 197




encourage the cooperation of former directors, officers, and employees for interviews and

testimony, consistent with the rights and privileges of such individuals. Ocwen agrees to waive

objections to service for subpoenas from the Attorneys General of the Plaintiff States seeking

documents and other information from Ocwen provided the subpoenas are served on Ocwen's

registered agent.

       3.      These provisions are intended to supplement and do not supplant or in any way

restrict the Attorney General Offices’ subpoena power and investigatory authority under any

state law.

       IV.     Claims and Other Actions Exempted from Release

       Notwithstanding the foregoing and any other term of this Consent Judgment, the

following claims are hereby not released and are specifically reserved:

       1.      Securities and securitization claims based on the offer, sale, or purchase of

securities, or other conduct in connection with investors or purchasers in or of securities,

regardless of the factual basis of the claim, including such claims of the state or state entities as

an owner, purchaser, or holder of whole loans, securities, derivatives or similar investments,

including, without limitation, mortgage backed securities, collateralized debt obligations, or

structured investment vehicles, and including, but not limited to, such claims based on the

following:

               a.      the creation, formation, solicitation, marketing, assignment, transfer, offer,

               sale or substitution of securities, derivatives, or other similar investments,

               including, without limitation, mortgage backed securities, collateralized debt

               obligations, collateralized loan obligations, or structured investment vehicles;




                                                F-6
      Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 187 of 197




               b.      representations, warranties, certifications, or claims made regarding such

               securities or investments, such as representations, warranties, certifications or

               claims regarding origination, funding, and underwriting activities, and including

               the eligibility, characteristics, or quality of the mortgages or the mortgagors;

               c.      the transfer, sale, conveyance, or assignment of mortgage loans to, and the

               purchase and acquisition of such mortgage loans by, the entity creating, forming

               and issuing the securities, derivatives or other similar investments relating to such

               mortgage loans;

               d.      all servicing-, foreclosure-, and origination-related conduct, but solely to

               the extent that such claims are based on the offer, sale, or purchase of securities,

               or other conduct in connection with investors or purchasers in or of securities; and

               e.      all Covered Conduct, but solely to the extent that such claims are based on

               the offer, sale, or purchase of securities, or other conduct in connection with

               investors or purchasers in or of securities.

For avoidance of doubt, securities and securitization claims based on the offer, sale, or purchase

of securities, or other conduct in connection with investors or purchasers in or of securities, that

are based on any source of law, including, but not limited to, false claims acts or equivalent laws,

securities laws, and common law breach of fiduciary duty, are not released.

       2.      Claims against a trustee or custodian or an agent thereof based on or arising out of

the conduct of the trustee, custodian or such agent related to the pooling of residential mortgage

loans in trusts, mortgage backed securities, collateralized debt obligations, collateralized loan

obligations, or structured investment vehicles, including, but not limited to, the performance of

trustee or custodial functions in such conduct.


                                                  F-7
         Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 188 of 197




          3.    Liability based on Ocwen’s obligations created by this Consent Judgment.

          4.    Claims against Mortgage Electronic Registration Systems, Inc. or MERSCORP,

INC.

          5.    Claims arising out of alleged violations of fair lending laws that relate to

discriminatory conduct in lending.

          6.    Claims of state, county and local pension or other governmental funds as

investors (whether those claims would be brought directly by those pension or other

governmental funds or by the Office of the Attorney General as attorneys representing the

pension or other governmental funds).

          7.    Tax claims, including, but not limited to, claims relating to real estate transfer

taxes.

          8.    Claims of county and local governments and claims of state regulatory agencies

having specific regulatory jurisdiction that is separate and independent from the regulatory and

enforcement jurisdiction of the Attorney General.

          9.    Criminal enforcement of state criminal laws.

          10.   Claims of county recorders, city recorders, town recorders or other local

government officers or agencies (or, for Hawaii only, where a statewide recording system is

applicable and operated by the state, claims by Hawaii; and for Maryland, where the recording

system is the joint responsibility of the counties or Baltimore City and the state, claims of the

counties or Baltimore City and the state), for fees relating to the recordation or registration

process of mortgages or deeds of trust, including assignments, transfers, and conveyances,

regardless of whether those claims would be brought directly by such local government officers




                                               F-8
      Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 189 of 197




or agencies or through the Office of the Attorney General as attorneys representing such local

government officers or agencies.

       11.     Claims and defenses asserted by third parties, including individual mortgage loan

borrowers on an individual or class basis.

       12.     Claims seeking injunctive or declaratory relief to clear a cloud on title where the

Covered Conduct has resulted in a cloud on title to real property under state law; provided,

however, that the Attorneys General shall not otherwise take actions seeking to invalidate past

mortgage assignments or foreclosures in connection with loans serviced and/or owned by the

Released Parties. For the avoidance of doubt, nothing in this paragraph 13 releases, waives or

bars any legal or factual argument related to the validity of past mortgage assignments or

foreclosures that could be made in support of claims not released herein, including, without

limitation, all claims preserved under paragraphs 1 through 15 of Section IV of this Release.

       13.     Authority to resolve consumer complaints brought to the attention of Ocwen for

resolution outside of the monitoring process, as described in Section H of the Enforcement

Terms (Exhibit D).

       14.     Claims against Ocwen for reimbursement to mortgage borrowers:

               a.     That represent: (i) a fee imposed upon and collected from a mortgage

               borrower by Ocwen and retained by Ocwen which fee is later determined to have

               been specifically prohibited by applicable state law (an “Unauthorized Fee”),

               provided that such determination of impermissibility is not predicated, directly or

               indirectly, on a finding of a violation of any federal law, rule, regulation, agency

               directive or similar requirement; and (ii) an actual overpayment by a borrower




                                               F-9
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 190 of 197




       resulting from a clear and demonstrable error in calculation of amounts due from

       said borrower; and

       b.     That are not duplicative of any prior voluntary or involuntary payment to

       the affected loan borrower by Ocwen, whether directly or indirectly, from any

       State Payment or other source.




                                        F-10
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 191 of 197
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 192 of 197
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 193 of 197
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 194 of 197
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 195 of 197
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 196 of 197
Case 3:15-cv-01755-SK Document 134-2 Filed 12/28/20 Page 197 of 197
